Approval of the Minutes of the previous sitting
The Minutes of yesterday' s sitting have been distributed.
Are there any comments?
(The Minutes were approved)
Mr President, I would like to return to a matter which I am recorded as having raised in yesterday's minutes. Question Time to the Commission yesterday was truncated to a single hour, during which only five questions were answered. One of the most important aspects of the structure of the Union is the real accountability of Commissioners before this Parliament, which must relate to questions of relative detail that can be raised at Question Time, not just to issues of general policy.
It will be disastrous for the Union if we carry on this practice of truncating Question Time and having very few questions dealt with properly. One possibility suggested to me is that we might at least contemplate having a weekly Question Time in Brussels, as well as in Strasbourg, so as to provide for thorough questioning of the Commission on points which our constituents wish us to raise with them.
I am glad to see Mr Provan here today, because this kind of question falls within his remit as a Member of Parliament's Bureau. I put it to Members that it is vital that we question the Commission effectively. We are not doing this at the moment.
We are taking note of your comment and it will be duly considered.
Mr Andrews has the floor for a point of order.
Mr President, I refer to an administrative change that has been made in Parliament, which comes to me as news. Apparently, a contract has been signed by a new travel agency to replace Wagonlit. Since I came to this House in 1984, Wagonlit has provided an excellent service. Now we have a new travel agency coming in to takeover, maybe to save the Community a few pounds.
Travel for Members of this House is difficult enough without bringing in new agencies, without consulting Members. Some of the best travel agents who have served the Members of this House are going to leave. There should be more consultation when administrative changes of this kind are made. I think it is not a Parliament decision but a Commission decision. It is yet another undermining of the services to which Members are entitled. I hope the President will inform us of the reasons for the allocation of these contracts and the savings made. I have absolutely no interest other than the convenience of Members.
(The President cut the speaker off)
We are taking note of your concern and the Bureau of Parliament will consider the matter.
Mr Fitzsimons has the floor for a point of order.
Mr President, I wish to speak briefly on another point of order in relation to the Minutes. Much of the debate here yesterday focused on the Irish people's decision in relation to the Nice Treaty. I merely wish to say on this point of order that the Irish people took a democratic decision that we all accept. The Irish people believe in the European Union and in enlargement, and will deal with these issues in its own time and in its own way.
My real point of order is this: I strongly deplore the fact that, while Mr Le Pen was speaking in this Chamber, the French National Front waved the Irish flag beside him. I can assure the Members of this House that in doing so, the French National Front was abusing the Irish flag and everything it stands for.
Mr President, on a point of order. Like Mr Andrews, I, too, feel a great deal of concern at the way this matter of the travel office has been handled. I am not sure that the administration has actually raised it with the College of Quaestors, which would be the correct body to refer the matter to. It is really for them to look after Members' interests.
As far as Mr MacCormick is concerned, I am glad to see Mr Corbett sitting here because it is the Committee on Constitutional Affairs that is now looking at this matter, after the Bureau decided to refer it to them. I think he has the matter well in hand.
Mr President, I would like to raise two different points. First of all, I would like to point out that, with regard to the very legitimate question about the lack of time for Question Time, we cannot reduce the length of the Strasbourg sessions and then worry about the lack of time we have in which to deal with problems and propose to finish things off by overloading the Brussels agenda.
The terms of the Treaty make it quite clear. The Brussels sessions are intended to complement the Strasbourg sessions and we cannot, therefore, make them more intense, when we are not fully using the time that we have at the part-sessions. This must be reiterated, otherwise we really do face the prospect of having sessions that are utterly disorganised.
Mr President, I have a second brief comment - completely unrelated to the first - which is to do with the Minutes that you approved with your customary diligence and your usual skill. I would simply like to say, and I think that this can be added, as I made this comment earlier, that I abstained from voting on the resolution on Gothenburg - I did not vote in favour.
Thank you, Mr Bourlanges. The correction that you have pointed out to us will be made.
Mrs Klamt has the floor for a point of order.
Mr President, I wish to raise a point about yet another problem with the travel office in Strasbourg. The administration of the European Parliament stipulates in the contract that only vehicles without taxi signs may be used. This appears to contravene French legislation. The French Ministry of the Interior stated in a letter back in 1998 that special rules apply in Strasbourg. For about the last two months, drivers working for the European Parliament have been repeatedly stopped and checked by the police, as was the case on Monday at Strasbourg Airport, while Members of Parliament were sitting on the plane. If we demand that they get an additional vehicle for the travel office just for the week of the part-session - which is now only four days long - then it would seem to me that we have overstepped the mark and are guilty of harassment. I should therefore like to urge you, Mr President, to make representations to the French Ministry of the Interior on the need for a permanent, practicable regulation for the drivers.
If, in addition to poor flight connections to and from Strasbourg, further restrictions are imposed on Members via the travel office, Strasbourg will become an even less attractive location.
Thank you, Mrs Klamt. We will deal with the matter.
Mr Corbett has the floor for a point of order.
Mr President, what Mr Bourlanges said just now about the lack of time in Strasbourg is somewhat exaggerated. If you look at yesterday's minutes, you will see that under Item 5 it says that 'the sitting was suspended at 11.30 awaiting voting time and resumed at 12.00'. So we had half an hour to spare. That time could have been used more profitably in this plenary session. Hence it is totally incorrect to state that the problem with Question Time to the Commission stemmed from our not having sufficient time because we no longer sit on Fridays.
Thank you very much, Mr Corbett.
Structural measures
The next item is the joint debate on the following reports:
A5-0195/2001 by Mr Martínez Martínez, on behalf of the Committee on Agriculture and Rural Development, on the proposals for Council regulations amending, as regards the structural measures:
I. Regulation (EEC) No 3763/91 introducing specific measures in respect of certain agricultural products for the benefit of the French Overseas Departments
[COM(2000) 774 - C5-0748/2000 - 2000/0307(CNS)]
II. Regulation (EEC) No 1600/92 concerning specific measures for the Azores and Madeira relating to certain agricultural products
[COM(2000) 774 - C5-0749/2000 - 2000/0308(CNS)]
III. Regulation (EEC) No 1601/92 concerning specific measures for the Canary Islands with regard to certain agricultural products
[COM(2000) 774 - C5-0750/2000 - 2000/0309(CNS)]
A5-0197/2001 by Mr Martínez Martínez, on behalf of the Committee on Agriculture and Rural Development, on the proposals for Council regulations:
I. introducing specific measures for certain agricultural products for the French Overseas Departments
[COM(2000) 791 - C5-0744/2000 - 2000/0313(CNS)]
II. introducing specific measures for certain agricultural products for the Azores and Madeira
[COM(2000) 791 and COM(2001) 156 - C5-0745/2000 - 2000/0314(CNS)]
III. introducing specific measures for certain agricultural products for the Canary Islands
[COM(2000) 791 - C5-0746/2000 - 2000/0316(CNS)]
IV. amending Regulation (EC) No 1254/1999 establishing the common organisation of the market in beef and veal
[COM(2000) 791 - C5-0747/2000 - 2000/0317(CNS)]
Committee on Agriculture and Rural Development.
A5-0189/2001 by Mr Poignant, on behalf of the Committee on Fisheries, on the proposal for a Council Regulation amending Regulation (EC) No 2792/1999 laying down the detailed rules and arrangements regarding Community structural assistance in the fisheries sector
[COM(2000) 774 - C5-0751/2000 - 2000/0310(CNS)]
A5-0190/2001 by Mrs Fraga Estévez, on behalf of the Committee on Fisheries, on the proposal for a Council Regulation derogating from certain provisions of Council Regulation (EC) No 2792/1999 laying down the detailed rules and arrangements regarding Community structural assistance in the fisheries sector
[COM(2001) 62 - C5-0077/2001 - 2001/0035(CNS)]
Mr President, the two reports that I am presenting affect seven regulations, the reform of which we are debating, and which refer to the outermost regions of the European Union, that is, Guadeloupe, Martinique, Réunion and Guyana, part of France, the Azores and Madeira, part of Portugal; and the Canary Islands, part of Spain.
Distance, internal dispersion and climate have been significant obstacles to their development. Distance and transport costs for imports and exports, and the small size of these territories have prevented them from attracting and benefiting from significant investment.
Declaring its duty of Community solidarity in responding to the needs of these outermost regions, between 1989 and 1991 the European Community adopted some other action programmes due to their remote and island nature, called the POSEIs. The aim was to promote sustainable development and strengthen job-creating production sectors. This was done using the Structural Funds and by favourably adjusting common policies, particularly the CAP. Special aid was thus established for particular local products and the supply of raw materials was improved through specific supply arrangements included in the respective POSEIs.
The favourable measures established by the Community have been combined with very significant efforts on the part of the Member States directly concerned: France, Portugal and Spain, and by the regional and local administrations. Considerable progress has therefore been made, but despite this, there are still inadequacies, which is why we need to maintain the measures, even improving the mechanisms to seek even more positive results.
In any case, in order to continue to make progress in integrating these regions into the European area and in order to deal with phenomena that have appeared recently with the growing process of globalisation, we need to have a sounder legal basis and strengthen the regulations that have been operating up until now.
We have been working on this for months, also relying on the fact that in Amsterdam, the recognition of the specific nature of the outermost regions and the commitment to support them in order to overcome their problems was introduced into the Treaties in Article 299. The reform plan that was presented to us was moving in the right direction, but it fell short in its proposals. For example, it did not propose the essential change to the legal basis in order to refer to the new text of the Treaties that I have just mentioned, but it was certainly a good starting point for our Committee on Agriculture and Rural Development to work on. The committee had better cooperation from the Committee on Regional Policy, Transport and Tourism and the Committee on Legal Affairs and the Internal Market, the latter in order to bring about the change in the legal basis.
We also listened to the authorities and social sectors of the territories that we are dealing with and we thus arrived at a series of amendments that were debated and adopted in the committee proceedings.
As well as the amendment on updating the legal basis, there are amendments that respond to joint demands from the different regions and others that are specific to each of them. Among the joint ones it is worth mentioning the possibility of these regions being able to export products produced with raw materials introduced to the islands under the SSAs with rights to refunds, the need to increase support for the livestock breeding sector and to boost agricultural and food SMEs.
The amendments on specific sensitive products from each region concern tomatoes in the Canary Islands, livestock, milk products and the sugar industry in the Azores and the wicker industry in Madeira, and support for rice in some of the French territories.
With these amendments we are expressing our will to overcome once and for all the problems of our outermost regions. They are not about subsidising economic and social backwardness in these territories, but about acting decisively to permanently overcome this backwardness and thus to offer those who live there living conditions and prospects for the future that are comparable to those of the rest of the citizens of the European Union.
Besides, the costs of the improvements that we are proposing are certainly insignificant in the context of the budgetary proportions that the Union deals with.
I will finish by thanking the officials of our Committee on Agriculture and Rural Development for their dedication and professional attitude, and also by expressing my thanks to the Commission and the Council, who have supported us by showing interest and understanding.
If, as I hope, Parliament adopts what the Committee on Agriculture and Rural Development is submitting for its opinion, it will be the Council of the Union that will have the responsibility of not disappointing our expectations, which are in fact those of the people of the Canary Islands, Madeira, the Azores, Martinique, Guadeloupe, Réunion and Guyana.
Please bear in mind that it is in measures such as this that the confidence of citizens in the activity of the European Union is at stake, as is, in short, the credibility of our project.
Mr President, my report also relates to the implementation in the fisheries sector of Article 299(2) of the Treaty of Amsterdam, which concerns the EU' s ultra peripheral regions. The Treaty acknowledged the specific nature of these regions, and also defined them according to both their handicaps and the difficulties they face, which are due to their remoteness, their insularity, often because of their difficult topography and climate, and even occasionally their economic dependence. Since the Treaty was signed, it has enabled the policies affected to be legitimately adjusted whilst safeguarding the coherence of the Community legal system.
In the fisheries sector, three Member States are affected; Spain, Portugal and France. Seven regions are also affected and these are the Azores, Madeira, the Canary Islands, Guadeloupe, French Guiana, Martinique and Réunion. Many special measures are therefore permitted, namely, the Structural Funds, for both fishing and regional policy.
This adjustment has, of course, been approved in the report that I am presenting. Some amendments have also been tabled, which I would like to take you through briefly. I tabled one in particular, which was adopted by the Committee on Fisheries. This is Amendment No 5, which concerns the FIFG intervention level, the financial instrument, in the ultra peripheral regions, which is very important for those involved, in other words, the fishermen. The Commission is proposing to increase the Community contribution for these regions, which is a positive step, up to a maximum of 85%, with the exception of fleet renewal and modernisation of fishing vessels and pilot projects, where the contributions remain exactly the same as in the previous regulation and are therefore unchanged.
My amendment and the amendment tabled by the Committee on Fisheries are therefore based on this 'exception' . Basing its argument on the current state of stocks and the need to protect them, as well as the obligation to maintain equivalent fleet capacity, the Commission is proposing that neither should the rate of Community assistance be raised nor the rate of private self-financing reduced for fleet renewal and modernisation.
This position does not appear to point in the right direction and does not fulfil the Treaty objectives designed to help the economies of the ultra peripheral regions catch up with the remainder of the EU. We should, therefore, and this is what is being proposed to you, adjust the rates in Group 2. This would have a positive impact on the development of inshore fishing and the improved processing of catches and would also meet the expectations of those working in the sector. Moreover, even though there may be over-capacity in more central areas, this is not the case in all the ultra peripheral regions, or at any rate, it is much less certain.
Lastly, Parliament has stressed the need to improve safety on board vessels. Vessel renewal and modernisation in the ultra peripheral regions is a key element in providing fishermen with proper working conditions. This amendment proposes, therefore, to increase the A rate or the proportion of the European Union to 50% and the C rate or the proportion of other national or regional contributions to 40%. In my view, this amendment to the report is essential.
There is a second amendment, Amendment No 6 by Mrs McKenna, which does not present any problems. It states in the report that these adjustments and changes must not be used to maintain the system of flags of convenience; we must, therefore, include a sentence in this report which refers to some kind of legal precautionary principle in this matter.
Lastly, there are Amendments Nos 7 and 8, which raise the issue of non-retroactivity. This issue was raised at the meeting of the Committee on Fisheries. The Commission was, moreover, not very specific, and was even hesitant, not to mention the fact that it did not provide an answer in its reply. The amendment is still on the agenda, since it was re-tabled. The opinions of the Committee on Regional Policy, Transport and Tourism and the Committee on Agriculture and Rural Development are positive. At the beginning, the Committee on Fisheries did not deliver a favourable opinion, at least not wholly favourable, and took the view that this principle of non-retroactivity was a fundamental principle of Community legislation. Given that the two other committees delivered a favourable opinion, however, and that the European Commission was not very specific, I propose to deliver a favourable opinion. If this turns out to be absolutely impossible from a legal perspective, the law will settle the affair. If it is possible, we must do so, and if we do, we will have voted in favour of a very good cause.
Mr President, as I think that you all already know, the negotiations to renew the fisheries agreement with Morocco came to an end without that renewal having taken place.
You will also be aware that the negotiations went on for an extraordinarily long time, 15 months, which placed the Community fleet in a truly unprecedented position, stopping activity for a period that had not been foreseen by Community legislation. Article 16 of the FIFG Regulation, in letter b) of Paragraph 1, allows the temporary inactivity of vessels to be funded if a fisheries agreement is not renewed for 6 months, which may be extended for 6 more months, following the presentation of a conversion plan. This period and the extension period ended on 31 December, while we were still in the middle of negotiations with Morocco.
The Commission realised then that shipowners and crews could not be left unprotected while the negotiations continued, which is why the proposal for a Regulation that is being voted on today was presented in order to change the legal basis of the FIFG Regulation with two objectives: on the one hand, enabling the aid to be extended for 6 more months, until 30 June, and on the other hand, authorising the Member States concerned to exceed the threshold of 4% of the FIFG budget that they may use for aid due to the inactivity of the fleet. The period had, obviously due to the extraordinary nature of the situation, had already been long exceeded. It was therefore a totally reasonable proposal.
However, when the report that we are debating was practically finished, the Council of Ministers in April considered the negotiations to be completed, and in May the Commission had still not presented its proposal for measures that would consider the conversion plan. We know that the Commission intends to put forward a proposal for a Regulation in this respect at the next Council of Fisheries Ministers on 18 June, but for technical reasons it will not be able to be adopted until 3 July, which will cause a considerable delay in the timetable, given that consultation by the European Parliament is also provided for.
The shipowners will also have to be able to closely consider the options available to them, according to the type of vessel that they have, as choosing between scrapping their vessel, locating it in another fishing ground or forming a joint venture with a foreign partner are business decisions that cannot be taken lightly.
On the other hand, the workers concerned will probably have to wait even longer, as they will be dependent on the decisions of their companies in order to know, for example, whether they are going to leave a fishing ground in order to fish in another or if they are simply going to be unemployed, in which case the formula chosen will be scrapping. It is obvious that these decisions cannot be taken before 30 June, when the formulae that will ultimately be offered to them are still not known now.
Therefore, before this report was voted on in committee, I introduced an amendment to change the dates of the Commission proposal and put them back from 30 June to 31 December. The Committee on Fisheries understood the situation perfectly and, also taking into account that extending the period does not carry financial consequences for the Community budget, as the aid will continue to come from the FIFG of the Member States concerned, it decided to unanimously support the amended content of the report.
I therefore hope that in the light of the reasons that I have given and following the unquestionable support of the Committee on Fisheries, this plenary will be able to also adopt the text that is being voted on today.
Meanwhile, I would not like to finish without being able to congratulate the two rapporteurs and especially, from my point of view, for the Committee on Fisheries, Mr Poignant, and I assure him that our group will support his report. I would like to highlight Amendment No 5 to that report, because I think that it fits in much better with Article 29, Paragraph 4 of Regulation (EC) No 1260/1999, which allows a maximum contribution of 50% to SMEs in the outermost regions.
We should not forget that measures to modernise vessels tend to be what makes the difference between a competitive business and a business in difficulties, as well as ensuring that its workers have a more decent employment. Precisely for this reason, they should be the last public investments that should disappear or stop being well provided for financially.
Mr President, ladies and gentlemen, Commissioner, on behalf of the Committee on Regional Policy, Transport and Tourism and also on behalf of the Liberal Group, I would like to point out that the consultation that has been made in the European Parliament on the individual application of Community provisions in various areas to the outermost regions of the European Union, such as the agricultural measures of the POSEI and the structural measures in agriculture and fisheries, fulfils the procedure laid down in the legal basis that is in Article 299, Paragraph 2 that was mentioned of the Treaty establishing the European Communities, modified in Amsterdam.
Secondly, I would like to point out once again that the majority of the outermost regions, which include the group of islands from which I come, the Canary Islands, are islands and are remote from the Community area and from sources of supply to the international markets of essential products for consumption and processing.
I would also like to say that, from a political point of view, these proposals, although they come late, come at an interesting time, due to the new context in which we find ourselves as part of globalisation, expansion and new agricultural agreements with third countries. They recognise positive aspects, such as regional diversity and the individual socio-economic and geographical characteristics of the outermost regions. They aim to fulfil the objective of economic and social cohesion, they are balanced for each and every one of the regions affected and implicitly recognise the rights of the citizens of the European Union within the financial neutrality recommended by the Commission.
In some cases we have incorporated significant changes, such as the inclusion of Canarian tomatoes in the assistance under the agricultural POSEICAN programme, and the review of some products initially included in the SSA (Specific Supply Arrangements), and improvements in aid for the agricultural and livestock sectors of the French Overseas Departments, Madeira and the Azores. All these things are aimed at increasing the competitiveness of the outermost regions, their businesses and employment, and at respect for the environment and recognising the strategic nature of the agricultural sector. And most importantly, at European integration, so that from now on we will be able to talk about the remote dimension of the European Union.
For these reasons we congratulate the rapporteurs on their work, in particular Mr Martínez Martínez for his receptiveness, and we ask the Members and all the parliamentary groups to support these reports. It will undoubtedly bring about a greater sense of European integration for the citizens concerned, and in our case, when we go back to the Islands we will be able to say 'mission accomplished.'
Finally, I must thank the authorities of the regional governments and of the Member States concerned: France, Spain and Portugal, as well as the Commission and the Swedish Presidency, for their interest in moving forward this package of regulations for the outermost regions, which are an example of solidarity between the peoples of the European Union. I would also like to say on a personal level that I will not vote on the regulations referred to in Mr Martínez Martínez' s report that affect the Canary Islands, as I have agricultural interests on the Islands.
Mr President, Commissioner, I support the reports by Miguel Angel Martínez Martínez and I consider it essential that the Council should accept the proposals made in them. I shall remind you of some aspects of the opinion approved in the Committee on Budgets:
1 - The revision of the POSEI programmes must comply with the Community' s pledges to increase support to the outermost regions;
2 - As the Commission proposals are based on the principle of budgetary neutrality, they reduce the spending level for the programmes in comparison with the early 1990s, when they were launched, which is unacceptable;
3 - The current revision must not threaten the livelihood of farmers operating under existing regulations. Community support must be strengthened and not reduced;
4 - New agri-environmental measures and measures for the development and adaptation of rural areas must be launched, and, lastly, the Commission should present new proposals if any of the measures prove to be insufficient or expire before 2006.
Mr President, the extension of the specific programmes of support for agriculture in the outermost regions is a measure of basic need. Distant as they are from the major markets, their normally small-scale agriculture is a mainstay of their economies and would be unable to survive without support in an increasingly globalised market. The Commission proposal, however, errs on the side of meagreness, confining itself most of the time to prolonging the status quo, without addressing new market trends and the increasing difficulty for these regions to compete on international markets ever since the World Trade Organisation agreement was signed in 1999. Despite this situation and the insufficiency of the Commission proposal, I should like to lay great emphasis on the role played by the rapporteur, Mr Miguel Angel Martínez Martínez, who managed to work with all those involved in an atmosphere in which good dialogue could lead to compromise solutions, with a result that clearly improves on the Commission proposal.
In this context I should like to highlight some of the changes taken up by the rapporteur and approved by the Committee on Agriculture and Rural Development concerning the regions that I know best, the Azores and Madeira. For instance: the eligibility of traditional varieties for the purposes of vineyard restructuring, including premiums for the grubbing-up of those varieties; maintenance of the supplement to the special premium for the fattening of bovine animals, so as to encourage farmers who have no more milk quota to change over to beef and ensure that the added value of fattening does not leave the region in the form of very young cattle for export; the flexibility of granting aid for the marketing of plants and flowers without the need to draw up annual contracts with producers' organisations, which would be impossible in view of the inadequate organisation of agriculture in these regions; the extension of aid to the marketing of potatoes for human consumption; the increase in production rights and premiums for strategic productions, such as suckler cows, bovine animals for fattening, or sugar beet; improvement of the special supply arrangement with the inclusion of certain raw materials essential for the competitiveness of the compound feedingstuff production sector and consequently for the livestock sector. In conclusion, Parliament has done its job, having made a real effort to hold a dialogue both among Members themselves and between Members and those politically responsible for the outermost regions of the European Union. We now hope that the Council will also do its job by accepting the measures approved by the Committee on Agriculture and this Parliament. In accordance with this analysis, the European People' s Party will vote in favour of this proposal, and I should like once again on behalf of my group to express our deepest thanks to the rapporteur for the great diligence and openness with which he drew up this report.
Mr President, Commissioner, ladies and gentlemen, although the outermost regions were fully acknowledged in Article 299(2) of the Treaty of Amsterdam, we are still awaiting the first far-reaching measures. This is why I welcome today' s debate and the structural and agricultural packages proposed by the Commission, because they undeniably seek to take better account of the realities of the overseas territories. I would also like to congratulate the rapporteurs and particularly Mr Martínez Martínez and Mr Poignant on their excellent work.
Overall, the Commission' s proposals can be considered as a step in the right direction and they are a satisfactory response to local needs. First of all, on the structural measures, we can only welcome the alignment of intervention levels to 85% for all outermost regions. In practice, this means that we are giving the same opportunities to people who have to deal with basically identical constraints.
On the agricultural measures, since I am from Réunion, I welcome the measures to assist traditional farming and, in particular, transport aid for sugar cane, which our farmers have long been waiting for. I have a few comments, however, to make with regard to some of the points. First of all, I deplore the fact that the retroactivity of the measures has not been explicitly worded and I welcome the fact that many of Parliament' s amendments forcefully emphasise the importance of this point for all types of farming, as we must think of the thousands of farmers who are waiting for these measures.
Next, I am sorry that the Commission did not automatically retain Article 299(2) as a legal basis, which, in my view, runs absolutely counter to the spirit advocated by the Heads of State and Government. I therefore welcome the fact that this omission was partially restored by the Council, because by limiting the scope of this article, we are undermining the very concept of what outermost regions are.
Lastly, I would like to end with a wish. I would like the reforms that have been proposed here to lay solid foundations for an even more ambitious policy for our regions, so that equal opportunities and the acceptance of differences become a reality for all the citizens of the European Union.
Mr President, I wish to speak on the Poignant report. In committee we tabled an amendment on the increasing problem of fishing vessels flying flags of convenience, which was very narrowly defeated. More and more unscrupulous shipowners are transferring their vessels to countries such as Belize, Honduras or St Vincent and the Grenadines. They know perfectly well that these countries will turn a blind eye to whatever these ships do: how they fish and what they catch. Commissioner Fischler has quite rightly referred to this problem as the 'scourge of the oceans'.
At present, there is nothing to prevent a European shipowner from exporting his ship to one of these countries, receiving a very healthy subsidy of EUR 1 million or more and still keeping his ship. We introduced an amendment to try and close this huge loophole, using criteria adopted by international fisheries management organisations. I am glad to hear that the rapporteur supports our amendment, because it is scandalous that this loophole still exists.
I do not see how anyone in this House could actually support the use of EU funds - EU taxpayers' money, that is - to allow shipowners to escape controls and then fish in competition with law-abiding shipowners. I urge everyone here today to support this amendment.
Mr President, ladies and gentlemen, Commissioner, the difficulties specific to the outermost regions are well known: distance, fragmentation and small markets, all of which raise costs, especially transport costs, and hinder their development. Now, based on Article 299(2) of the Treaty of Amsterdam, which recognises the specific character of these regions and the need to adopt appropriate Community measures, it is possible to take measures aimed at encouraging sustainable development and enhancing the productive sectors that generate employment. It is therefore important to use this legal base, regardless of any reference to articles of the CAP, the Structural Funds or other Community policies.
This is the context in which we must analyse the Commission' s proposals, which may be positive but fall far short of the needs of these outermost regions, as I have been able to confirm directly with bodies in Madeira and the Azores. Hence the importance of the work done by the rapporteur, Mr Martínez Martínez, whom I congratulate on the report he has drawn up.
In general, the report responds to the questions that the Commission has not addressed sufficiently but which are important for those regions. With regard to the first package of proposals, which aims at revision in the sense of increasing the rates of assistance under the Structural Funds, it is important to make a greater effort by slightly increasing the Community co-funding percentages, particularly as regards agri-environmental measures and public aid to the productive sector, given that these regions are among the poorest in the European Union and their production, processing and marketing structures need to be strengthened.
In relation to the second package of proposals, which aims at reviewing the machinery for aid to agricultural production in these regions, so that support for agriculture may have a positive effect on farmers' incomes and on lower prices for the consumer, the almost one hundred proposals contained in the report are important. Those that deserve special mention, for their importance to the Portuguese outermost regions of the Azores and Madeira, are the need to strengthen the specific support for the restructuring of vineyards and vine growing, potato production and marketing, the livestock sector, not forgetting the matter of milk quotas, and the measures for ensuring the viability of sugar refining in the Azores, as well as increased support for tea, in addition to specific changes for Madeira wines and support for wicker production.
I therefore hope that the Commission and the Council will accept the proposals contained in the reports being debated jointly, also including the area of fisheries.
Mr President, the peripheral regions of the European Union are in a vulnerable situation. After the collapse of negotiations with Morocco, which behaved in an incomprehensible way, it looks as if a portion of the fishing fleet will have to be rationalised.
In its Green Paper, the Commission announced that approximately forty per cent of the European fishing fleet will have to be scrapped if we still want to catch fish in European waters in ten to twenty years' time. Rapporteur Poignant opposes the notion that peripheral regions should also give up fleet capacity. Although I can fully understand his concern for the working population, such concern is short-sighted. In the future we cannot continue supplementing poor catches with contributions from the Structural Fund. One way or another fleet capacity must be reduced. As regards that reduction of the fleet I should like suggest an idea to Mr Poignant : that is, days at sea. The Dutch fleet has a capacity that is nominally too large for the allotted fishing area. However, by restricting the number of days that ships may be at sea, the impact of total fleet capacity on fish stocks is reduced. In this way the capacity of the fleet at sea on a particular day is within the norms laid down. Such a scheme makes it possible to modernise and improve the safety level of the fleet. If we are unwilling to limit the catching capacity of the fleet, nature will do it for us. In the peripheral regions too, we must treat the riches of the sea that we have been given sensibly.
Mr President, the report on agricultural products from the overseas territories does not appear, on occasion, to take into account the rules of globalisation and free trade, which are, moreover, advocated by the European Union. Although it makes some good proposals, such as the increase in government funding for investment in agricultural holdings, this report comes up against some sizeable obstacles.
The first of these is the WTO and its declared ambition to reduce subsidies and direct funding for farming. We would thus sacrifice bananas from the West Indies and the ACP countries, in order to please the American multinationals, with the introduction of a solely tariff-based system in 2006. The second obstacle is the enlargement of the European Union, which will deprive the overseas territories of a proportion of the Structural Funds. The third obstacle is the bilateral and multilateral trade agreements that undermine the principle of Community preference and the fourth obstacle is tax harmonisation, which endangers dock dues and the advantages associated with the remoteness of these regions.
There are measures, however, for saving agricultural crops in the overseas territories, which are not mentioned in the report. These include bringing back Community preference, the strict application of safeguard clauses, favouring high-quality produce through designations of origin, guaranteeing tax advantages associated with the insular nature and remoteness of these regions, the application of export refunds for processed products and the checking of imported goods to avoid fraud and corruption.
Only at this price and under these conditions are we able to protect our traditional tropical products.
Mr President, it is nice to see the Commission respond in a positive manner to the desire of Member States to introduce flexibility into the management of the Structural Funds, from which the outermost regions can benefit in order to take account of their specific handicap. Increasing the existing ceilings for the contribution of some Community funding is, therefore, a positive step. On the other hand, some of the restrictions introduced by the Commission must be removed. It is, therefore, imperative that the increase of the FIFG level be applied to shipbuilding activities, which are essential. In the same way, in the field of co-financing, it is crucial not to impose the same strict rules on the outermost regions as on the continental territory of the European Union. The effect of these provisions is extremely disadvantageous, particularly for the communities of the overseas territories on account of their recurrent budgetary difficulties. Although the rule of co-financing can be retained, it certainly must be modified.
It seems to be all the more necessary to make these rules more flexible because the threats to the economic systems of the outermost regions and to the overseas territories are multiplying. Some types of funding can be threatened overnight, as in the case of the banana crisis with the United States. With the regional integration of the Caribbean islands into the Americas' free trade area looming in 2005, the overseas territories will have to contend with unfair competition from their neighbours. Mr Lamy' s 'Everything but Arms' initiative will destabilise rice, sugar and banana production. Since this provision is non-reciprocal, it will lead to unfairness. The overseas territories will therefore have to import goods duty-free from the neighbouring LDCs, whereas the reverse will not be possible. The LDC countries in the Caribbean will be able to ban European exports from the overseas territories using the negative list system. It is therefore essential that structural aid granted to the outermost regions, even if not in itself sufficient, should benefit from special rules in order to allow European countries to make up, at least partially, for their structural handicap and the threats that they will face in the coming years.
Mr President, Commissioner, ladies and gentlemen, as the chairman of the Committee on Fisheries of this Parliament, I would like to speak briefly in this debate to highlight the great importance of structural policy in the fisheries sector and the need for it to be flexible in order to be adapted to specific situations, which is demonstrated today in this debate.
I would like to start by congratulating all the rapporteurs, including those who are not part of the Committee on Fisheries, such as Mr Martínez Martínez, to whom I extend the congratulations, but I would like to focus, as is logical, on those who belong to our committee, Mr Poignant and Mrs Fraga, for the great skill of the work that they have presented to this Parliamentary sitting and for the strong support that they have achieved in our Committee on Fisheries.
In the case of the report by my colleague Mr Poignant, we must welcome the inclusion of Article 299, item 2, of the Treaty as a legal basis and as an essential starting point for a new concept of the true dimension of the concept of outermost regions and for adjusting the ceilings for assistance. Our committee recently visited the island of Réunion on the initiative of our colleague Margie Sudre and I think that we all came back convinced of the need to help with generous solidarity to solve or at least to alleviate the specific and difficult problems that these very remote European territories have.
In the case of the report by our colleague Mrs Fraga, we should also thank our committee for its unanimous solidarity in supporting the initiative to extend assistance to 31 December of this year for a specific sector that is so affected by the failure to renew the fisheries agreement with Morocco. The timetable for the European Union to approve a specific plan for those affected by this lack of agreement means that this extension is needed as a margin in order to carry out the plan without worsening the already very heavy impact that there has been.
I only hope that both the Commission and the Council will take note of the unanimous position of the European Parliament.
Mr President, the European fisheries sector is, ladies and gentlemen, going through an upheaval. These are difficult times for fisheries and here today, as proof of this, we are debating the extension of FIFG aid for the fleet that was fishing on the Canaries and Saharan Bank until a conversion plan is implemented, as the rapporteur of this report, Mrs Fraga Estévez, has explained to us.
The European media are already saying that the Commission plans to allocate EUR 142 million, charged to the flexibility instrument, to this plan, but I, like the sector itself, have too many doubts about this, which I would like Mr Fischler to clear up for me.
Does using the flexibility instrument not limit aid to just one budgetary year, while the proposal from the Spanish government, which was for multi-annual assistance, would be much more appropriate for dealing with these people who have been removed from the fishing ground where they habitually fished?
The Spanish government justified its plan and quantified it at EUR 540 million, 240 from the FIFG and 300 of additional funding. Can the Commissioner explain to me why this is not being done?
Commissioner, as you were at the Council meeting in Nice, could you explain to me whether what was agreed there on the conversion plan for this fleet included aid for the economic regeneration of the areas affected or whether it was purely limited to aid for scrapping, aid for shipowners and fishermen?
The sector affected, which is a large sector, has more questions than answers about its future. What is going to happen, for example, with the FIFG Regulation, which establishes that the aid that shipowners receive for temporary inactivity cannot be combined with subsidies for scrapping and that therefore, if they want subsidies for scrapping, they are going to have to return the aid for inactivity that they have already received? The sector wants to know whether this conversion plan for the fleet is going to be debated at the Council of Ministers on 18 June, whether the aid is going to be extended equally, as this report proposes, to shipowners and workers, or if it is only going to be for the latter, whether you have received the conversion plans from the governments concerned, the Spanish and Portuguese governments, and when are you, Commissioner, going to present your proposal to the European Parliament and the Council?
Finally, in the Commission plan, whether funds are going to be included for the economic diversification of the areas, because in my opinion, simply redistributing and redirecting FIFG funds already allocated to the Member States, Commissioner, is taking from one mouth to feed another.
Mr President, Commissioner, ladies and gentlemen, the nine proposals for regulation that have been submitted to us today represent the first wave of measures adopted for the outermost regions following the entry into force of Article 299(2) of the Treaty of Amsterdam. Even if the Commission has not yet addressed all of the requests made by the Member States, these new proposals are particularly important and open up the way to greater changes.
With regard to the structural measures, we can take satisfaction from the fact that the Commission is proposing to raise Structural Fund assistance rates and the public subsidy limit for the outermost regions, even though the aim is really to enable these regions to regain funding levels close to those in force in the previous programming period.
Nevertheless, I am sorry that the increase in these rates only target closed investment categories. The consequence of this will be to impose a major limit on the scope of the measure and, ultimately, to prevent the outermost regions from matching their situation in the 1994-1999 period.
With regard to the revision of the agricultural chapters that have been submitted, we should emphasise that this is part of a very limited budgetary context, which is having a very powerful effect on the content of the measures and their scope. I must remind you that the total appropriations for the programme of options specific to the remote and insular nature of the overseas departments (POSEIDOMs) have been reduced by 25%, falling from EUR 46 million to EUR 35 million in the 2001 budget, whereas the financial forecasts for funding the reform stated that the financial requirement for 2001 was EUR 55 million.
Without going into detail on the proposals, which are, on the whole, a step in the right direction, it is crucial that Article 299(2) should be kept as the legal base for this text and that the continuity of these measures is guaranteed in order to compensate for the delay by the Commission in drafting them and to prevent any interruptions to funding.
Lastly, with regard to the proposal for a regulation on the Financial Instrument for Fisheries Guidance (FIFG), the special rates for fleet renewal and modernisation measures must be applied to ships of up to 16 metres in length. This is a fundamental issue for fishing in Réunion. I would ask you to support these proposals and the two amendments that I have re-tabled.
Mr President, I congratulate the rapporteurs Miguel Angel Martínez Martínez and Bernard Poignant on the excellent work they have done. Approval of this package of regulations adapting the rates of Community co-funding in the Structural Funds together with the revision of the POSEI programmes closes a cycle in the field of agricultural and structural legislation for the outermost regions. From the viewpoint of the Azores, I see this body of regulations as positive and it will allow this region to continue approaching European standards of development. I also congratulate the rapporteur Carmen Fraga Estévez on her report. It is necessary to extend and develop support for the fishermen and fisheries affected by the non-renewal of the agreement with Morocco.
In this connection I want to raise again the most serious problem in the debate on the economy of the Azores, which also affects the economy of Madeira: the massive collapse in the numbers of tuna migrating from equatorial Atlantic waters to these Macaronesian archipelagos. This is a direct consequence of the increase in fishing effort particularly by dozens of purse seine vessels whose activities are encouraged by the European Commission in West African waters, where the tuna begin their migration to Macaronesian waters. The European Commission must immediately asses the effects of its policy, both in the West African waters where it is directly applied, and in the fishing communities of the Azores and Madeira and the tuna processing industry in the Azores where its consequences are felt. It must reverse its policy of supporting overfishing and industrial and predatory fishing methods to uphold sustainable fishing and support the fishing communities.
Mr President, the POSEI programmes were proposed more than 10 years ago as aid instruments for what we now know as the outermost regions. In the three versions for the regions and departments of France, Spain and Portugal, the POSEI were designed and implemented as an expression of the political will of the Council and the Commission to stimulate the development of these regions, which are among the most disadvantaged in the Union due to their remote and island nature. With the inclusion of the new Article 299.2 of the Treaty, the outermost regions now have a sound legal basis that has enabled the Commission to propose these new POSEIs.
In the budgetary context defined by the stability agreement reached in order to allow Economic and Monetary Union, the financial statement proposed by the Commission complies strictly with the criteria of budgetary neutrality. I must say that practically all of the additional spending is compensated for by the savings as a result of the reform of Agenda 2000. Despite all this, the Commission' s proposals respond to their desire to fulfil the commitments that have been gradually made over recent years, as is the case with cattle and milk production in the Azores or the inclusion of tomato production in the Canary Islands, to name just two examples.
There are still, of course, a few aspects left to resolve, such as the case of some products, especially in the agriculture and food processing industry, within the specific supply arrangements for the Canary Islands, which will have to be resolved as part of the decisions to be made in the Management Committee responsible, given that if the conditions envisaged at the moment were maintained, the result would be unsatisfactory.
Mr President, as Commissioner Fischler is going to have to speak immediately, perhaps I could ask him to pay attention to me so that he can prepare his speech.
I would like to congratulate you and thank you for the Commission' s interest in the outermost regions and express the general satisfaction of the Members of this House. I would also like to thank Mr Martínez Martínez and congratulate him on his work.
Above all, however, I want to point out three or four amendments to Mr Fischler that are of particular importance. I am referring to Regulation (EEC) No 1601/92, concerning specific measures for the Canary Islands and, specifically to Amendments Nos 29 and 34, aimed at including aid for non-municipal public forests, and Amendment No 158, also concerning aid for non-municipal forests. I think that the Spanish authorities were mistaken in not requesting this aid at the time and now they must do so.
I am also referring to Amendments Nos 126 and 127, which aim to protect local industry in the Canary Islands and, finally, the amendments aimed at protecting the Canarian tomato, which could encounter serious difficulties in the new phase of drawing up a Community policy that applies in Mediterranean countries. Also the proposed measures to support wine but to remove aid for imports to the Canary Islands of table wine and liquid milk, which could enter into competition with Canarian products.
In short, I think that we have a good proposal from the Commission and some good reports by Mr Martínez Martínez. The European Parliament should adopt these proposals, which, incidentally, have not been amended at all in Parliament, as I think that the majority of Members consider that the text adopted by the Committee on Agriculture and Rural Development is a positive one.
I hope that the Commission will be able to take into account at least some of the main amendments, which I have just pointed out.
Mr President, honourable Members, may I start by thanking the rapporteur, Mr Martínez Martínez, and the members of the Committee on Agriculture and Rural Development, the Committee on Regional Policy, Transport and Tourism, the Committee on Budgets and the Committee on Legal Affairs and the Internal Market for their detailed and constructive reports on the complex subject of outermost regions.
I should like, if I may, to quote a few statistics on the disadvantages of these regions. Six out of seven of the outermost regions have an average per capita income of between 40 and 55% of the European average and are hence among the lowest in the Union. The unemployment rates in five of these regions are among the highest in the European Union at between 21 and 37% of the working population.
The first proposal relates to contributions by the Structural Funds. The maximum contribution by the Funds in outermost regions - and this is new - has been set at 85% of overall eligible expenditure. The maximum contribution of the Funds towards investments in small and medium-sized enterprises has been increased from 35 to 50%.
The second proposal concerns the regulation on developing the countryside under the second pillar of the common agricultural policy. The ceiling on the EAGGF contribution towards eligible investment costs has been raised from 50 to 75% for investments in farm holdings and from 50 to 65% in the processing and marketing sector. In addition, aid will also be granted for woods and areas belonging to the local, regional and national public sector in the future.
The proposal also makes provision to increase certain financial contributions under the Financial Instrument for Fisheries Guidance. All the additional expenditure incurred here can be financed from the budget approved for the 2000-2006 planning period.
I am delighted that Parliament supports the Commission proposals in principle and that we enjoyed such constructive discussion in the various committees. I can agree with many of the proposed amendments, provided that we find the right wording. They include the amendments increasing maximum aid rates to 65% for the entire foodstuffs industry and to 75% for SMEs, on condition that investments for sectors and enterprises comply with certain target specifications, to be decided at a later date.
They also include the amendments increasing agri-environmental measures in the agricultural sector and the three other flanking measures to 85% and doubling the maximum amounts for agri-environmental measures in the sensitive areas of Madeira and the Azores. I also agree that these measures should enter into force with retroactive effect from 1 January 2000. However, the Commission stands its ground on the legal basis. Article 299(2) should only be used for derogations from the Treaties or general legal principles.
Now to the agricultural part of the POSEI programme. Having evaluated aid regulations on the basis of past programmes, it is clear that previous measures have, by and large, had a positive impact, although there has been repeated criticism on certain points. The Commission's proposals have been drafted in the light of both these evaluations and this criticism.
So what are the most important considerations? First, the present framework for specific supply regimes and specific aid for local agricultural production should be simplified, consolidated and improved. Secondly, the specific supply regimes must be strengthened because their objective, that is, to bring production costs in peripheral regions into line with costs in the rest of the Community, is still valid. Thirdly, the list of products has been revised and a number of feedingstuffs have been included on the list. Fourthly, we want more competition between supply sources, which is why we have introduced the principle whereby aid must reflect the costs of transport from the European mainland. Fifthly and finally, the common organisation of the market in milk and in beef and veal needs to be revised in order to harmonise the three POSEI regulations.
The Commission's stand on the proposed amendments is based on the principle of budgetary neutrality, which must be maintained in all cases.
Nonetheless, expenditure on the three POSEI programmes can be increased to EUR 204.4 million between now and 2005, with the same breakdown, as this proposal is covered by savings. The Commission can therefore only agree to proposed amendments which impact on the budget if they are offset by equally high savings.
I shall finish, if I may, by listing the points on which I can agree. I can agree to a specific supply regime for the French departments for products from all third countries, that is, not just from developing countries and other overseas departments, and to the fixed deadlines for the entry into force of certain articles of POSEIDOM which guarantee continuity and facilitate trade between the Azores and Madeira in products which come under the supply regime. The conversion of vineyards planted with hybrid varieties can be continued in the Azores and Madeira under certain circumstances. Promoting imports of fattening cattle could be included in a comprehensive programme to promote cattle breeding on the Canary Islands. Finally, the transitional regulations should be strengthened in order to guarantee continuity.
Again, I cannot agree to apply Article 292(2) here.
Now briefly to the fisheries reports. I shall confine myself here to the proposed amendments; obviously you know what they are because you are about to vote on them. The first two proposed amendments concern the legal basis. As the same legal basis must apply to the whole package of measures, the Commission stands by its proposal to apply Article 37. Article 299 should only be used in order to make provision for derogations from the Treaty, which is not the case here.
I can accept the third proposed amendment. Amendments Nos 4 and 6 concern problems with fish and flags of convenience. These problems were raised during the debate. We are in full agreement with you here and I expressly welcome the fact that Parliament has a clear position on this matter. We would prefer, however, to resolve this problem when we next amend Regulation 27/92, which we are already working on. We shall be sending a proposal to Parliament and the Council within the next few days.
As regards the fifth proposed amendment, a broad majority in the Council is in favour of a compromise solution on this question. A compromise would be acceptable to the Commission, because the fleet segment in question comes under the heading 'small coastal fisheries' and we want to avoid adverse repercussions, especially as artisanal coastal fisheries do not represent a danger to stocks.
In Amendment No 5, you suggest that action to renew and modernise the fleets in question should be included and that national and Community investment rates should be raised for the entire fleet. We cannot accept your Amendment No 5 because we feel that we should not keep on promoting the overcapitalisation of the EU fleet.
I can accept Amendments Nos 7 and 8.
Then briefly to Mrs Fraga Estévez's report. This proposal is the first in a package of measures ordered by the European Council in Nice. Today's proposal meets one of the specifications set in Nice, namely to extend the current aid regulation to 30 June. The Commission will be adopting the second measure in the package ordered by Nice in June as well. This proposal for a Council regulation will contain a series of derogations from the provisions of the Financial Instrument for Fisheries Guidance and will propose specific measures for which additional funds will be earmarked. However, as this proposal will not pass through the Council until the autumn, we can agree to your proposed amendment extending aid to the fishermen and shipowners in question under this proposal until the end of the year. I think this is justified for social reasons.
I hope that, despite the noise here, anyone interested in hearing my report and my position has been able to do so. Thank you.
Mr President, I understand that at the beginning of today's sitting a point was raised about the travel office and the fact that the current staff are to make way for a new company. I would like to make it clear that the Quaestors were not consulted about this change. They should have been, and an undertaking was given that they would be before a tender was awarded, but they were not consulted. I have managed to speak only to Mary Banotti so far, but I can assure you that we will take this matter up.
Mr President, in relation to the point that you raised after Commissioner Fischler had spoken. I feel the noise in this Chamber is an absolute disgrace. I know all the Presidents try desperately to stop it. I suggest the presidency look at possibly having a five-minute break between the end of Commissioners' statements and the vote. We cannot continue to allow Commissioners to be treated this way.
I entirely agree. Something needs to be done about it. It sets a disgraceful example. I do not know what the people in the public gallery must think of this House.
VOTE
2. on the proposal for a Council regulation amending Regulation (EEC) No 1600/92 concerning specific measures for the Azores and Madeira relating to certain agricultural products as regards the structural measures (COM(2000) 774 - C5-0749/2000 - 2000/0308(CNS))
3. on the proposal for a Council regulation amending Regulation (EEC) No 1601/92 concerning specific measures for the Canary Islands with regard to certain agricultural products as regards the structural measures (COM(2000) 774 - C5-0750/2000 - 2000/0309(CNS))
(In successive votes Parliament adopted the three legislative resolutions)
Report (A5-0197/2001) by Miguel Angel Martínez Martínez, on behalf of the Committee on Agriculture and Rural Development,
1. on the proposal for a Council regulation introducing specific measures for certain agricultural products for the French Overseas Departments (COM(2000) 791 - C5-0744/2000 - 2000/0313(CNS))
2. on the proposal for a Council regulation introducing specific measures for certain agricultural products for the Azores and Madeira (COM(2000) 791 and COM(2001) 156 - C5-0745/2000 - 2000/0314(CNS))
3. on the proposal for a Council regulation introducing specific measures for certain agricultural products for the Canary Islands (COM(2000) 791 - C5-0746/2000 - 2000/0316(CNS))
4. on the proposal for a Council regulation amending Regulation (EC) No 1254/1999 on the common organisation of the market in beef and veal (COM(2000) 791 - C5-0747/2000 - 2000/0317(CNS))
(In successive votes Parliament adopted the four legislative resolutions)
Report (A5-0189/2001) by Bernard Poignant, on behalf of the Committee on Fisheries, on the proposal for a Council regulation amending Regulation (EC) No 2792/1999 laying down the detailed rules and arrangements regarding Community structural assistance in the fisheries sector (COM(2000) 774 - C5-0751/2000 - 2000/0310(CNS))
(Parliament adopted the legislative resolution)
Report (A5-0190/2001) by Carmen Fraga Estévez, on behalf of the Committee on Fisheries, on the proposal for a Council regulation derogating from certain provisions of Council Regulation (EC) No 2792/1999 laying down the detailed rules and arrangements regarding Community structural assistance in the fisheries sector (COM(2001) 62 - C5-0077/2001 - 2001/0035(CNS))
(Parliament adopted the legislative resolution)
Report (A5-0199/2001) by Gerardo Galeote Quecedo, on behalf of the Committee on Foreign Affairs, Human Rights, Common Security and Defence Policy, on the Commission communication on the development of the external service (COM(2000) 456 - C5-0629/2000 - 2000/2292(COS))
Galeote Quecedo (PPE-DE). (ES) Mr President, this report is based on the Hughes Procedure and the Committee on Budgets has alerted us that there is an apparent contradiction between Paragraphs 3 and 12, which refer to greater human resources for the external service and Paragraph 28, which actually comes from the Committee on Budgets, which emphasises that this additional staff is only justified within the budget in force. Therefore, in order to harmonise the proposal from the Committee on Foreign Affairs and the proposal from the Committee on Budgets, I am going to table an oral amendment specifying that the budgetary limits established in Paragraph 28 apply to human resources requested under Paragraphs 3 and 12, and I would like to propose this, exceptionally, before the vote, so that the different parliamentary groups can confirm that they do not reject this proposal, which would enable the Socialist Group to withdraw its request for a separate vote for Paragraphs 3 and 12.
Thank you, that was clear and helpful.
(Parliament adopted the resolution)
Report (A5-0163/2001) by Rolf Linkohr, on behalf of the Committee on Industry, External Trade, Research and Energy, on the Communication from the Commission on the European Union's oil supply (COM(2000)631 - C5-0739/2000 - 2000/2335(COS))
(Parliament adopted the resolution)President. That concludes the vote.
EXPLANATIONS OF VOTE
Report Hughes (A5-0196/2001)
Mr President, yesterday I had guests here in the European Parliament: together with my wife and my sister there was also my mother, Mrs Maria Fatuzzo, who watched the work of Parliament and then said, 'You, my son, deliver too many explanations of vote. You should not deliver so many!'
Therefore - mother will always be mother - today I shall only give six explanations of vote instead of fifteen. The first is on the Hughes report, which, amongst other things, mentions the name of Galileo Galilei, the name given to the satellite navigation system which, I hope, will be used to track articulated lorries and monitor to what extent they obey the rules on driving hours, rules which are quite rightly specified in Mr Hughes' s report.
Thank you very much, and please pass on my regards to your mother.
Mr President, I would like to use my explanation of vote to explain my voting on the Hughes report. I voted against all the amendments. In my opinion these amendments have nothing to do with safety at work, road safety or health aspects, but instead were only a question of making the position of small and medium-sized self-employed hauliers more difficult. We already have Regulation 3820/85 on driving and resting times which also regulates suitable driving and resting times for small haulage businesses. This directive talks about total working hours and I find it appalling that the European Parliament is trying to regulate the total working hours of the self-employed in their own businesses and I voted against all these amendments.
Mr President, in the debate yesterday a number of speakers from remote parts of the Union drew attention to the potentially severe effects that this new law would have on outlying places. Mr Hudghton, for example, drew attention to the problems of drivers coming from the Hebrides onto the mainland of Scotland and then onwards. Ms Kauppi made similar points as I recall about Finland, and other colleagues made points about Portugal.
We were told that during the debate that the intention is to provoke a conciliation and obtain a compromise position between the Commission and Parliament at conciliation. I voted as I did in the hope and expectation that the Parliament delegation to the Conciliation Committee will take proper and full account of the very severe problems of remote parts of the Union in relation to this law.
We voted for limiting the working hours and the driving time for so-called self-employed drivers, a category whose existence has until now been one way of getting around the law in this area.
We also condemn the fact that rest periods are excluded from working time, which means that the driver is not able to use this time as he wishes.
Furthermore, it is unacceptable, having stated that 'if night work is performed, the daily working time shall not exceed eighthours in each twenty-four-hour period' , you immediately add that this period may be extended to 10 hours, as long as the average of 8 hours is respected in a longer reference period.
It is unacceptable for an 'average' working time to be calculated, since accumulated tiredness on any given day, beyond the 8 hours, is not relieved by a monthly or annual average, with the risks that this implies for the safety of the driver and of other road users.
. The UK Conservative Delegation voted against the Hughes amendments for the reasons set out in my speech in the debate.
However, we voted in favour of my Amendment No 23, calling for a thorough Business Impact Assessment to be carried out and published within three years of the adoption of this Directive. We did this in spite of the frankly outrageous comment by Commissioner Palacio at the end of the debate yesterday that 'of course' she could not accept this amendment as it would be an unreasonable administrative burden!
The Hughes amendments, if adopted by Council, would place further burdens on the self-employed and on SMEs. It is therefore particularly important that the impact on such businesses is clearly identified and thoroughly assessed at an early stage, so that further revision of the Directive can be considered.
. (PT) The European Commission proposal is unacceptable in that it excludes self-employed drivers, since this puts important objectives in the common transport policy at stake. The system it proposes will create conditions of unfair competition, jeopardising the objective of road safety and not helping to encourage quality of service. The position adopted in the Hughes report is thus of the greatest importance, and we therefore voted for it even though the proposals we presented during the debate have not been fully incorporated. It is essential, as we have maintained, that self-employed drivers should be included immediately within the scope of the directive to be adopted, or at least this should happen in the very near future. This will be the only way to ensure that road safety is encouraged and to prevent unfair competition.
This report is a first step, albeit a cautious one, but nevertheless quite necessary to regulate the road transport sector, in which the unfettered exploitation of both salaried and self-employed drivers is the norm and in which, just as in maritime transport, there is a real culture of complacency, with businesses registered outside the European Union, and fleets of trucks and equipment that fall short of all standards and conventions of employment law.
Europe must move towards improving existing legislation, revising Regulation 3820/85 in particular, and towards harmonising the best gains made by salaried drivers across the Union in terms of the length of working time and night work. No country and no business must be excluded from the directive and no exemptions must be granted. In order to ensure that the legislation is implemented, the European Union must provide itself with the human and financial resources, particularly by hiring sufficient numbers of qualified employment inspectors.
A driver' s working time might currently reach 60 or 70 hours, of which at least 50 might be spent behind the wheel. The phrase 'working time' must not only mean driving time, but must cover all other activities too. Night work must be drastically shortened - 8 hours' driving is still too high - with the corresponding compensation and it must be limited to the transport of certain goods. Lastly, the rules must apply to self-employed hauliers as well as to salaried drivers.
In view of this progress, we have voted in favour of this report.
. (DE) The fundamental objectives of this recommendation are to increase road safety, guarantee a minimum standard of health and safety for those working in the sector and establish equal conditions of competition with other transport operators. The common position adopted by the Council fails to take proper account of these objectives, especially on the following points:
the inclusion of self-employed truck drivers
the exclusion of employees in haulage companies based outside the EU
the definition of the working times and standby duty
the definition of night work
Although we realise that accepting the recommendation would lead to difficult negotiations with the Council, my group voted in favour because:
1. Self-employed truck drivers need to be included within two years of the transposition of the directive in order to resolve the problem of bogus self-employment so as to get round restrictions on working times.
2. The working times of self-employed truck drivers must include not just the time at the wheel but also the time needed to check the vehicle, do administrative work, run the business etc., because otherwise rest periods are too short, thereby jeopardising drivers' health and lowering road safety because numerous serious accidents are caused by overtiredness.
3. The definitions of standby duty, night time and night work must take account of social aspects.
4. All truck drivers must provide proof of the time spent at the wheel, irrespective of whether they are employed or self-employed.
. (NL) Labour is still a commodity. It is attractive to employers if they can get their employees to work at the times that involve the least costs. They prefer drivers on the road who can be called on at any time of the day or night, all through the week. Sometimes twenty consecutive hours, and at other times five times a day for a couple of hours. This helps them avoid having to take on more people to share tasks. However, the result is that people become stressed and over-tired, cause more accidents and scarcely manage to maintain a private life. Only a well-coordinated campaign by government and trade unions can help put a stop to this. Now that road traffic is becoming increasingly international in nature and cheap Eastern European companies with poor conditions of employment are trying to capture a portion of the market in the European Union, there is an increasing need for measures. Above all in the field of cross-border problems there is an urgent need for measures on a European scale, but the Council has been sabotaging those measures for two years and even now only wants a toned-down version. It is good that the rapporteur wants to continue the main thrust, and calls for measures to prevent large transport companies avoiding their responsibility by offloading commercial risks onto their unprotected freelance drivers.
As representative of the Swedish Christian Democrats, I am choosing to support the second reading for the organisation of the working time of persons whose occupation is the performance of mobile road-transport activities, since this is important, especially from the point of view of road safety.
However, I have decided to vote against the report on the following points: the proposal that the employee be informed at least 24 hours in advance, the proposal that time spent next to the driver is to be counted as working hours and the proposal concerning a maximum working time of eight hours when driving at night. This is based on the position that a good balance must be found between road safety and reasonable terms for entrepreneurs.
Report Skinner (A5-0156/2001)
As you know, Mr President, I am the national secretary of the Pensioners' Party in Italy, and therefore I represent pensioners. Unfortunately, many pensioners, including young ones, are such because they have had accidents at work. I therefore applaud this report which seeks to reduce greatly accidents at work caused by working at a height. This is a scourge which afflicts the whole world, especially Europe and, within Europe, the countries where people work hardest, and so I think this is an example of how important it is that Europe should produce Community legislation to govern these activities, which cause so much harm and so much grief in our Europe.
Just as at the first reading, we have abstained from voting on Mr Skinner' s report concerning the minimum safety and health requirements for the use of work equipment by workers at work. This is an area in which the EU should not have such a great influence.
Our basic attitude towards the European Union is positive. European integration provides an opportunity to find solutions to cross-border problems such as the environment, trade, movement across borders, human rights and conflict management. We also believe in the principle of subsidiarity whereby decisions are to be taken as close to those affected as possible. That is why we are actively driving forward the issue of a constitution for the European Union, in which the division of responsibility is clear to everyone. It must be absolutely clear to all citizens that the EU is only to be engaged in the matters at which it is best - cross-border issues.
We are convinced that the EU is not the best level for legislation concerning, for example, how steps are to be used in work above ground or floor level. National requirements must be allowed to decide how structures are to be erected and how work is to be carried out.
For us, it is important that the EU instead concentrate on a small number of areas in which it can really do some good. This is not one such area.
Detailed regulation is not the right way. Consequently, it cannot be the task of the EU or the European Parliament to establish rules on the gradient of steps, how they are placed in relation to buildings or the fact that they must not rest on a slippery surface. However correct and well-intentioned this may be, it cannot fall within the competence of European politics.
The European Parliament must effect this demarcation by showing restraint in what it applies itself to and seeks to have decision-making competence over.
The reasonable solution would have been a directive under which the Member States have a duty to take appropriate and sufficient measures to ensure a certain level of safety in the workplace.
A common market should have certain minimum rules and common aims in order to achieve better health and safety at work. However, it is reprehensible to regulate in detail at EU level how these aims are to be achieved.
We Swedish Christian Democrats see it as a high priority task to work for a clearer division of competence between the EU and the Member States. The EU' s legislation must be kept free of detailed regulations, and new legislation must take the principle of subsidiarity into consideration.
EU directives should essentially aim to establish goals, not to rule on details and describe the way to achieve those goals. Let the Member States themselves decide how rules and regulations on workers' health and safety are to be elaborated so that the required aims of the directive are achieved in the best possible way.
Certainly, European parliamentarians - like national politicians - are expected to master a number of subject areas and to relate to a wide spectrum of political issues. Rules on the anchoring of, and support system for, steps can hardly be amongst these, however.
. This report, which culminated in the common position, promotes health and safety for all workers across the EU who have to work at heights on temporary equipment. It is a law which is both employer-friendly as well as efficient at directing attention towards the 'safety culture' and practices required to save lives and reduce injuries.
The Labour Group has sought at all times to reduce any unnecessary burden on business whilst at the same time to promote the most effective and practicable of solutions that can be realised by legislation.
Report Sterckx (A5-0208/2001)
Mr President, it is important that today in the European Parliament we have been able to adopt at first reading the so-called Erika II package, the name of which reminds us of the sad case of a vessel that sank at the end of 1999, a year and a half ago, causing a great tidal wave and considerable consequences on the coast of north east France and its marine environment.
With this second package, the European Commission has put forward regulations to establish a European Maritime Agency and a compensation fund for damage caused in European waters by oil pollution, and to establish a Community monitoring and information system on maritime traffic. In order to do the latter, vessels under Community flags and others that stop over in ports in the Union will be obliged to be equipped both with automatic identification systems (transponders), so that the coastal monitoring stations can automatically identify them, and with voyage data recorders (black boxes) to securely store information on position, movement, physical condition, control and checking. All this is essential in order to solve accidents and, above all, to prevent them, if it is used with appropriate monitoring.
The Member States, for their part, will be obliged to develop ports of refuge and safe anchoring areas, for vessels that are in distress, and also coastal monitoring stations, which the vessels would also be obliged to provide with the updated report on their safety condition, drawn up by the classification society responsible for inspecting it, all of which is following the adoption of the amendment tabled by me, on behalf of the Group of the Greens/European Free Alliance.
I hope, Mr President, that this second package of maritime safety measures will be more successful than the first and will be accepted by the Council of Transport Ministers, so that it can quickly enter into force and so that through it, human life and the environment are better protected.
- (DA) The Danish Social Democrats have today voted in favour of an improvement to maritime safety. We have voted in favour of a European monitoring and information system for maritime traffic, for a fund to provide compensation for oil pollution and for the setting up of a European maritime safety agency. Many pollution accidents could have been avoided if there had been better safety. We have seen all too many accidents during the last couple of years. There was the loss of the tanker, Erika off Brittany in December 1999, resulting in considerable oil pollution, and the loss of the Italian chemical tanker, Ievoli Sun. Most recently, we have seen an extensive oil spill in the Baltic, which could have been avoided if we had had better European rules. Ship owners do not think that a black box has anything to do with safety. However, that is not the case. A black box is very useful in the investigation after two ships have collided, as happened, for example, in the Baltic. If we become better at discovering the causes of accidents, we also become better at preventing them. We cannot wait for international rules in the IMO. The EU must take the lead in the IMO by adopting better rules. We cannot compromise on safety. We must have safety so that fish, birds and people can use the sea without being covered in oil and chemicals.
- (FR) This directive seeks to improve the identification of ships en route to European ports and of all ships in transit in areas with high traffic densities or in areas which are dangerous to shipping and to make it compulsory for these ships to be equipped with transponder systems, by means of which they can be identified automatically and continuously monitored by the coastal authorities.
Once again, we feel that this directive presents clear advances in terms of control, but that it contains serious loopholes, particularly with regard to crews.
It is unacceptable, given what we know of the tragic situation of seamen on many dangerous ships, that examining the state of the crew' s health and physical conditions is not part of the compulsory inspections. By the same token, the inspections must be carried out by a sufficient number of properly trained staff.
Lastly, the concept of a 'port of refuge' will only become a reality if effective facilities exist for these ports.
We shall be voting in favour of this directive, whilst continuing to work to ensure that all individuals - both seamen and inspectors - are given their rightful place, which is pride of place!
Report Sterckx (A5-0208/2001 ) and Mastorakis (A5-0205/2001)
Although we are abstaining on the Mastorakis report on establishing a European Agency for Maritime Safety, we shall be voting in favour of the Sterckx report, because it lays down practical measures to limit the risks of pollution and danger to crews' lives.
It must be emphasised, however, that it has taken disasters, particularly those caused by the oil tanker Erika and the shipwreck of the chemical tanker Ievoli Sun, for measures finally to be proposed.
What we need now is for these measures to be implemented. No particular restrictions are being imposed to make these measures absolute obligations, either for shipowners or for charterers. The minimum that should be done in this area is to make both groups responsible, in addition to their other duties, for any non-compliance with these directives.
Report Mastorakis (A5-0205/2001)
I was between eleven and fourteen years old, Mr President. Every morning, since I lived on a hill in the city of my birth, Genoa, I had a magnificent spectacle in front of me: the port of Genoa seen from up high; ships sailing in, ships sailing out; many ships of all kinds waiting offshore to berth, there was so much traffic. That is where my love of the sea and fascination with ships started. I therefore believe that no city in Europe could represent the problems of shipping and, especially, maritime safety better than Genoa. I hope, therefore, as a Genoese man and as a sailor, that Genoa will be chosen as the location for the Maritime Safety Agency.
If this draft regulation is adopted, it will lead to the creation of a European Maritime Safety Agency.
Where safety at sea is concerned, it seems appropriate to address the issue at European level. This agency will provide coherence for training action, for scientific and technical support to Member States to implement legislation, for the compilation of data on maritime pollution, for monitoring and for possible proposals to change current legislation. This is a tool which will not interfere with Member States' political decisions, but which will aid decision making and monitoring.
This agency is also something that almost all operators in sea-related industries want.
Nevertheless, the role of the Commission in appointing the executive director and the members of the management board and in the agency' s management is so important that the European public, which has called for this agency to be created are in danger of being cut out of the picture. This is why we are tabling several amendments, which seek to improve on the initial proposal. It is quite reasonable that members of national parliaments, regional representatives and seamen' s rights and environmental protection associations should have a place on the agency' s management board. It is also reasonable that the agency should produce regular reports on the results of its actions.
Report Esclopé (A5-0201/2001)
This regulation will enable us to establish a fund for the compensation of oil pollution damage in European waters.
The oil slick of December 1999 demonstrated once again the inadequacy of compensation on offer. Most of the victims have still not been compensated. The proposal is a definite improvement but it is inadequate, because it does not take the idea of making both the shipowner and the charterer responsible to its conclusion. It is an improvement because the money for the fund will be guaranteed by European businesses, which will enable the compensation to be both substantial and rapid. The proposal contains major shortcomings, because this regulation does not establish the unlimited responsibility of polluters and does not deduct the payment from the total damages caused.
This is why we are tabling amendments. Some of them are designed to establish unlimited responsibility: by clearly establishing the link between shipowner and flag State, and by placing the obligation on owners and charterers to underwrite unlimited insurance. Other amendments seek to make the management of the COPE funds more transparent by means of the composition of its committee. We shall be voting in favour of this text, but we shall continue to try to ensure that all damages are paid for out of the immense profits made by the polluters.
I wish to focus my speech on the issue of compensating the victims of oil pollution, which our House has quite rightly proposed to extend to pollution by hazardous substances.
The current system of limiting the financial responsibility of shipowners, which is an absolute scandal, and of oil-tanker owners limiting their own responsibility, under an International Oil Pollution Compensation Fund (IOPCF) with resources that are capped and which bear no relation to the real cost of the pollution caused, has led to tragically inadequate cover for damage suffered by victims. It is unacceptable that the victims, or more often the taxpayers, should have to stand in, in financial terms, for those responsible for causing the pollution.
The Commission is therefore proposing the creation of a specifically European Fund (COPE), which would operate on the principle of the Member States standing in for the parties involved in acts of oil pollution. The responsibility of each party and, of course, top of the list are the shipowner and the charterer, must be able to be clearly identified and brought to book by the victims.
We agree with the stated objectives, which are to fully compensate the victims for the damage they have suffered and to ensure that the compensation mechanisms function efficiently and speedily.
On the other hand, we are concerned at the methods proposed for the operation of the COPE Fund, in particular with regard to bringing the COPE procedures into line with those of the IOPCF. In these circumstances, the victims risk coming up against the same problems of proving the pollution and of companies refusing to pay. This is why, like the rapporteur, we are calling for specific procedures to be drawn up for the implementation of the COPE Fund, so that it can properly fulfil its objectives to the benefit of the victims.
Report Collins (A5-0203/2001)
From the sea, Mr President, we go up to the sky; from maritime safety we move on to air safety. I applaud the aeroplane pilots, the aviation technicians, all the crews, the air traffic controllers and so on, who have made flying by far the safest of all means of transport. I find this really reassuring because, ever since I have been a Member of the European Parliament, I have been constantly up in the sky in aeroplanes. The aim of the directive which is the subject of the Collins report is to improve this safety even further, so let us have it! A thank you to the Commission for having made this proposal and to us Members for having approved it!
. (DE) My group is delighted that the European Commission has taken account of the demands made by the European Parliament in the wake of the debate on harmonising safety standards and reporting systems in 1997 and has presented its own proposal for a directive on occurrence reporting in civil aviation. Reports on faults, defects and malfunctions, which represent vital safety information, are now mandatory in all the Member States of the EU. At the same time, all such information is to be treated in confidence.
We all want to see constant improvements to air traffic safety, passengers, airlines, technical services and responsible political forces such as the Members of the European Parliament alike. Especially since the volume of air traffic is expected to spiral in forthcoming years. It is a proven fact that most air traffic accidents are caused by human error, which is why introducing a uniform system for collecting, recording, exchanging and disseminating information on dangerous or potentially dangerous occurrences in all the Member States of the Community will allow a wide variety of occurrences to be evaluated, conclusions drawn and preventive measures taken.
Systematically evaluating cases in which the wrong decision or wrong action was taken will be particularly important for staff training. Recreating and simulating situations in which a decision is required will help to ensure that staff are better prepared and react calmly to irregularities and emergencies.
In addition, safety risks can be reduced by recording and storing any technical problems, faults or defects which occur in a database to which the safety authorities have access and by evaluating and disseminating the conclusions.
We therefore welcome the Commission's proposal for a directive and are in favour of the report presented by Mr Collins and the few proposed amendments to it.
Report Busk (A5-0210/2001)
. (PT) Although it is important to ensure good conditions for animals, the reality of each Member State must be taken into account. In Portugal, where small-scale pig holdings predominate, it is not right to introduce all at once a whole raft of profound changes to holdings, making them economically unviable. The maximalist measures that Parliament has approved do not take into account the reality of a small country like Portugal. Their application would in the short term lead to a concentration of production and the destruction of most of the small and medium-sized holdings, and would aggravate the situation of family farms. The measures are certainly important for the northern countries, but not suited to the situation in the south. Thus, although we continue to support improvements in the conditions and treatment of animals, we voted against this report.
. (DE) Animal welfare is part of our basic ethical understanding. However, we must not forget that high animal protection standards result in higher production costs in the EU, which is why we must ensure that our pig breeders are not exposed to competition from imports which do not have to comply with the same animal protection standards and are therefore able to charge lower prices. We therefore need to prevent imports of pigmeat from third countries which do not have the same laws on animal protection and animal health standards, which is why the whole question of animal welfare needs to be dealt with during the forthcoming World Trade Organisation negotiations.
We should also consider that arrangements for animals change when new animal protection standards are introduced. Pig breeders who only recently built pens which comply with current standards must be given a reasonable transitional period to amortise their previous investment and make changes when current rules are changed or rather tightened.
The new regulations will contain specific details on how pigs are to be kept, that is, pen sizes, the design of pens and arrangements for pregnant animals.
We must bear in mind when endeavouring to bring about changes in agricultural policy that anyone who wants better and better standards of animal protection must also bear the consequences as a consumer, that is, they must be prepared to pay more for pigmeat produced under better conditions of animal welfare. We have a quality mark for such pigmeat in Luxembourg, for which there is a growing demand, proving that consumers understand perfectly well that they need to dig deeper into their pockets for quality agricultural products.
. (NL) Shortly, when we discuss swine fever later in the agenda, it will again become apparent that what matters in livestock farming is still more meat, cheap meat and satisfying the requirements of world trade. Not only people and their environment but also animal welfare is sacrificed to the free market. National rules for protection are brushed aside by great economic interests and European liberalisation. The further liberalisation is carried, the more it works to the advantage of whoever produces cheapest. The fact that poor working methods are used in order to be so cheap does not matter. Pigs and chickens are shut up in very unnatural circumstances in too small a floorspace where they get in each other' s way. That saves space and hence costs. Quite rightly individuals and organisations have campaigned for years to highlight this fact. For that reason it is positive that some more political interest is at last emerging in animal suffering caused by intensive livestock farming. Every regulation that brings some improvement will have my support, although I am far from being convinced that approval of this proposal will put an end to unnecessary animal suffering.
Report Brok (A5-0209/2001)
On the pretext of helping Kosovo, this report proposes helping to privatise that country' s economy, which means, according to the examples given in the text itself, putting it into the hands of Western banks.
Our vote against the report expresses our indignation at the entire policy maintained by the Western powers, particularly those from the European Union. This policy consists, having littered Kosovo with bombs as it did with Serbia, of making the very ruins of those countries into an additional outlet for Western capital.
The Western powers must realise that repairing what they destroyed is the least of the matter. Only a fraction of the money spent during the war, only a part of the resources and equipment that were used, would be enough to repair infrastructures, to rebuild roads, railway and telephone lines and to rebuild the buildings and business that were destroyed. This should be paid for by the Western powers, or more precisely, out of their military budgets, without generating private profit in the West. For the moment, despite all the self-congratulating that is taking place, the economic balance sheet of the European Union' s action is reduced to carving up what remains of Kosovo' s economy and to putting it into the hands of Western banks and the grip of the mafias.
Report Martínez Martínez (A5-0195/2001) and (A5-0197/2001)
Mr President, this is one of the most useful measures of all those we have voted on in Parliament. Providing differential, specific aid through the Structural Funds to the outermost regions and islands of Europe, that is, the Azores, Madeira, the Canaries, Guadeloupe, French Guiana, Martinique and Réunion, is an extremely positive fact. I am happy for my friend, Mr Fernando Fernández Martin, Governor of the Canary Islands, whose seat is next to mine, who will thus be able to go round the Canary Islands with greater pride in the knowledge that Europe is close to those more peripheral regions and islands of Europe. Let us hope that this example will be followed whenever decisions must be made on the outermost regions of Europe.
We are entirely in favour of aid for overseas territories, which centuries of colonisation and exploitation by European countries have kept in an underdeveloped economic situation.
We must, on the other hand, express our reservations about the way in which the European Union is planning its aid for these regions, which it calls 'outermost' , because the aid is not intended solely for the poor communities of workers and country folk but is also intended to support interests, whether or not they are native to these regions and which have no need of aid, by promoting 'the spirit of enterprise' as well.
We are in favour of aid, but under different conditions. This is why we abstained, but voted in favour of the amendments likely to promote the interests of the working classes in these regions.
. (PT) The European Commission proposals for the revision of Poseima fall well short of meeting expectations. In view of the good results achieved since it was launched, the profound qualitative change that occurred with the introduction of Article 299(2) of the Treaty on European Union and the successive declarations of intention by various European Councils, one would have hoped for more. This opinion of Parliament therefore takes on greater importance, and it is essential that the Council should accept it in its entirety.
I must highlight the proposals made by the rapporteur, Mr Martínez Martínez, either on his own initiative or based on the contributions of several Members, including myself, through the presentation of 20 draft amendments to the Commission' s text, which I am pleased to see included in Parliament' s position, which has been approved by such a substantial majority. Nevertheless, although I voted in favour of Parliament' s position, I must make the following reservations:
I cannot accept that Poseima should remain restricted to the agricultural sector and residually to the fisheries sector;
I cannot accept the 'principle of budgetary neutrality' either, which means that the spending levels proposed for the future will be less than at the start of the programme in the early 1990s (still without the article in the Treaty on European Union);
Neither can I accept the nature of the measure proposed to safeguard the principal production of the Azores: milk. I consider the 70 000 additional tonnes allocated to Azorean farmers insufficient and I disagree with the transitional nature of the measure, in force only until 2003, in clear contradiction to Article 299(2) of the Treaty on European Union.
I hope, however, that the possible reduction in some measures has been averted, as was apparent in the text of the Commission proposal. In this respect, I must point to the opinion approved by the Committee on Budgets, annexed to the Martínez Martínez report, which addressed all these reservations.
. (PT) The Treaty of Amsterdam incorporated a legal base (Article 299(2)) recognising the need for the EU to give the outermost regions special treatment in accordance with their unique and specific reality. This was now a 'legal-constitutional' recognition and no longer, as was the case until Amsterdam, a 'de facto' recognition, done through declarations annexed to the Treaties or instruments such as Poseima, symptomatically called the Programme of Options Specific to the Remote and Insular Nature of Madeira and the Azores.
I therefore give my full support to Parliament' s favourable opinion on a set of measures that we have just debated, presented by the European Commission, which aims to put into practice the outermost region principle.
A special mention, finally, for the proposed revision of Poseima. This is a programme that has proved highly significant in that it has guaranteed the application of important aspects of the common agricultural policy to Madeira and the Azores in a manner suited to the specific conditions of agriculture in these regions. Poseima has thus made a significant contribution to the maintenance of our agriculture. Poseima has also been crucial in that it includes specific measures aimed at cutting supply overheads, particularly in terms of transport, for foodstuffs for consumption or industrial processing.
The proposed revision of Poseima with the changes recommended by Parliament is highly positive. New instruments are introduced and current ones are modified in the light of the experience acquired.
I hope the Commission will accept the changes proposed by Parliament.
. The British Conservative Delegation of the EPP-ED Group voted against the Martínez Martínez report on specific measures for agricultural products for various countries. My colleagues and I are wholly sympathetic to the special needs of the EU's outermost regions given their isolation and the problems this causes. However, it is our view that the Commission has produced a sensible proposal to combat their difficulties and that going beyond this, as the rapporteur proposes, is not justifiable in terms of policy or budgetary implications. Across Europe, the agricultural sector is in severe difficulties and stretching its budget further does not seem feasible at this stage. Similar thinking instructed my delegation's decision to vote against Mr Martínez Martínez's other report on structural measures.
Report Fraga Estévez (A5-0185/2001)
. (PT) After the expiry of the fisheries agreement with Morocco on 30 November 1999, the Community fleet was left inactive. In view of this situation, the Commission proposed a change to the rules on structural assistance with two objectives: to prolong the period for the granting of compensation for inactivity until 30 June 2001 and to allow the 4% FIFG aid threshold to be exceeded for this type of aid, because of the number of fishermen and shipowners affected by this cessation of activity in Portugal and Spain.
In this report, Mrs Fraga Estévez proposes an extension of aid until the end of 2001, which I think is adequate given the uncertainty still surrounding the remote possibility of a renewal of the fisheries agreement and the delays in making available the means needed to cover the high costs of restructuring the Community fleet in the event of non-renewal. Renewal is in fact becoming less and less likely because of the stalemate in the negotiations and the conclusions of the last council of fisheries ministers.
For Portugal the situation is highly complicated since about 30 vessels and 600 fishermen are living in this constant uncertainty; therefore the extension of aid, although late, may minimise the consequences of the cessation of activity and even those of a more profound restructuring. I therefore voted for the report.
Report Galeote Quecedo (A5-0199/2001)
(PPE-DE), in writing. (SV) We Swedish Christian Democrats wish to stress that it is important that any establishment of a College of European Diplomacy, as is proposed in Article 9, does not lead to the intention of this replacing each Member State' s own national diplomatic training.
It is important that each country' s foreign service has basic training of its own in order to be able to serve its citizens fully, especially in their own mother tongue.
Report Linkohr (A5-0163/2001)
Clear skies, swallows flying in from all around, calm seas, incredible sunshine. Are we perhaps in Italy, Mr President? No. We are in Sweden, on the beautiful island of Gotland. What, you will be wondering, has this to do with the European Union' s oil supplies? It does have something to do with it because, last Saturday and Sunday, I was at a meeting on renewable sources of energy on this same beautiful island of Gotland, in Sweden, where 50% of their energy comes from renewable sources, like wind, the sun, biomass and so on. Well, I hope that the use of renewable forms of energy will be boosted in Europe.
- (DA) We have together voted in favour of the report, for we think it important that alternative energy sources to mineral oil be found. However, we have voted against Paragraph 8 of the report, for we are, in general, opposed to the use of nuclear energy.
The report' s recitals maintain that "high oil prices and price fluctuations affect the poorer sectors of the population disproportionately" . The explanatory statement also states that price increases are basically the result of speculation. All the other factors, however, demonstrate the self-inflicted powerlessness of the European institutions, and indeed of the Member States, to intervene.
Each speculative price increase represents a huge levy imposed by some oil groups and capitalist middlemen on the population, including the poorest sections, who pay directly or indirectly.
With regard to the Member States, not only do they fail to intervene to put a stop to these increases, they also profit from them through fuel taxes, which is yet another indirect tax, as unfair as VAT, because it hits the richest and the poorest in the same way.
It is untrue that the public authorities could not ban price increases. It is untrue that they cannot abolish tax on fuel for personal use. The Commission is incapable of taking the measures that are required and is content to reel off hollow phrases. We have therefore voted against this report.
The Member States must give serious consideration to becoming less dependent on energy supplies from outside the European Union.
They must do so firstly for strategic reasons, which will take on greater importance as oil becomes more scarce, more expensive and more concentrated in one part of the world, one which is not necessarily one of the most democratic.
Secondly, the problem of climate change linked to the greenhouse effect has forced us to respect international commitments.
This is why the Member States must do everything they can to reduce their consumption of fossil fuels. In order to achieve this, one method open to us is to develop bio-fuels. The European Commission' s proposals have not taken sufficient account of this: we are able to produce large quantities of oleaginous crops, sugar beets and cereals which can produce millions of hectolitres of fuels as a replacement for fossil fuels. The more enlightened car manufacturers and oil companies are supporting this strategy.
We therefore feel that the Member States and the Commission must do everything they can to facilitate research, development and productive investments in bio-fuels, particularly through special tax measures. It is crucial that the Member States understand that bio-fuels must not be subject to taxes that cover fossil fuel products.
That concludes the explanations of vote.
Direct support schemes under the CAP
The next item is the report (A5-0184/2001) by Friedrich-Wilhelm Graefe zu Baringdorf, on behalf of the Committee on Agriculture and Rural Development, on the proposal for a Council regulation on the common agricultural policy (CAP): direct support schemes (amending Regulation 1259/1999/EC) (COM(2000) 841 - C5-0762/2000 - 2000/0335(CNS)).
Mr President, Commissioner Fischler, the report now being debated is about simplifying the direct payments introduced in 1992 and then reviewed under Agenda 2000, at least at the bottom end of the scale. The Commission's proposal allows for global payments of up to EUR 1 000 and abolishes the complicated application procedure for small farms.
We in the Committee on Agriculture and Rural Development support this proposal but feel that EUR 1 000 is rather low and have proposed that this limit be raised to EUR 1 500, thereby allowing about a third of all farms in Europe to apply for global payments. Of course, this varies from one country to another. I think Mr Cunha will be addressing this point. In Portugal the proportion is, of course, much higher.
We also suggest that the provision in Articles 3 and 4 of Regulation No 1229/99 requiring environmental standards to be observed should also apply here. What we do not want is for global payments to small farms to be used to make savings. If a farm claims global payment, it is not entitled to increases to compensation payments under Agenda 2000 as years go by, because global payments are based on past payments. This means that these farms are not entitled to increases, which is why we suggest a 20% increase in global payments.
It could be argued that this 20% increase would also be justified by revising payments directly in line with increases. We take the view that this is rather too complicated, but we do not want small farms to be punished by this regulation when payments are made. You know all about the arguments in connection with premium payments: large, rationalised farms in Europe, wherever they may be, receive a very large sum of money for their labour force. Given that such a small sum is paid to small farms, which also need a labour force, I think that the Commission should not be looking to make savings from this labour force and from these farms.
Commissioner Fischler, you have proposed or rather considered that farms of this size could perhaps receive up to EUR 5,000 in future under the second pillar in that, because of how they are managed, these farms help to shape the countryside in the ecological and social sense, provided that they observe certain environmental standards. We should not therefore be looking to make savings with this regulation and from these small farms by excluding them. Otherwise we would have to advise these farms not to claim global payment, because they are of course entitled to full payment - this does not repeal the law - if they do not opt for global payment. This could lead to a situation in which this measure, which we feel is reasonable, is not taken up by small farms because they say, no, we want the full payment, even if it is only a very small amount. However, because it is such a small amount and because it only affects small farms, which basically do a good job in the countryside, you should reconsider.
Mr President, I shall begin by welcoming this proposal by the European Commission, which through its timing and content aims at simplifying the procedure for small farmers applying for direct aids under the CAP. In fact the experience we now have of implementing the CAP is that in practice it marginalises small farmers, defined in this proposal as those who have received less than one thousand euro per year on average over the last three years. First, because aids per hectare or per head of livestock made up only a tiny part of the income of these farmers, who often have no more than five or ten hectares of arable land or half a dozen animals. Secondly, because as a rule small farmers have to do the same amount of paperwork as is required for 10, 50 or even 100 times as much aid; sometimes they have to fill out a dozen different forms every year to get a sometimes ridiculous amount of aid. In other words, the small amount of aid for these farmers added to the paperwork involved means that the great majority of small farmers do not feel at all motivated to apply for the aid to which they are entitled.
While this assessment of the proposal being debated is positive in principle, I should like to make three observations: the first is that I think the change approved by the Committee on Agriculture and Rural Development to raise the threshold from one thousand to fifteen hundred euro seems reasonable, as it will include potentially a third of the farmers in the European Union and more than two-thirds in some countries, like mine. It is a cautious but realistic start, which I think is both reasonable and important. In addition, the change also approved here to increase the level of aid over the last three years by 20% is important in my view, in part because this level has not yet stabilised following the Agenda 2000 reform, and it is also yet another incentive for small farmers to apply for aid. Certain aids, however, have still been left out, such as those for olive oil, bananas, tobacco, potato starch, etc., and I hope that these too will be included in future.
Secondly, the principle of uncoupling aids from farmers' productive options has some potential, but it cannot lead to the abandonment of the requirement for a farmer to have some effective production. Otherwise we might be encouraging absenteeism.
My third observation is that in future we will have to consider another scale of aid for small farmers, who should receive a relatively higher rate of aid than large or middle-sized holdings, or else this aid will be ineffective. This is fundamental. Aid to small farms cannot be calculated at the same basic rate as other aids. We will also have to have new bases for allocating aids, since basing them on an average amount received over the last three years excludes those small farmers who grow products that are not eligible for aid, but which from the standpoint of multifunctionality should also be entitled to it, like the others.
Mr President, the Socialist Group is pleased with this proposal because it is one step further towards simplifying agricultural policy and favours small-scale farmers.
The proposal recognises that in many instances the administrative costs of managing and processing the aid do not match the amount of aid that these small-scale farmers receive. According to the Commission' s own data, 23.2% of farms receive direct payments of less than EUR 1 000, the amount set by the Commission as the maximum to be received under the simplified system. However, 48% of farms receive less than EUR 2 000 and, as has already been pointed out, there is a great deal of variation within the Member States. This indicates to us that if we want the simplified system to be effective, the maximum amount should be increased to EUR 1 500, as approved by the Committee on Agriculture and Rural Development.
Moreover, we feel that it is unacceptable for any change to the management and payment system to be financially detrimental to those farmers with the lowest income capacity and who receive a lower percentage of aid. We therefore support the rapporteur' s proposal that single global payments, which are calculated on the basis of the actual payments received in previous years, should be increased by 20% to compensate for the increase in future payments outside the simplified scheme. This will prevent discrimination and the possible negative financial effects that this proposal could have on small-scale farmers.
I wish this initiative, which seems to be an experimental one, every success in its implementation and I hope that the Commission will continue to put proposals to us that move forward in the sense of simplifying the system and the management of agricultural policy, which is essential for achieving greater transparency, bringing Community policy closer to the European people and helping them to understand it.
Mr President, seldom have we encountered such a brief proposal with such potentially far-reaching effects. The CAP aid schemes needed simplifying. Despite the simplifications, we must guard against the risks of spoiling them or reducing their effectiveness. In this context, what is surprising in the Commission proposal is the lack of detail in the scope of the measure and the fact that the Commission is relying on the accounting network to evaluate it. The value of the Graefe zu Baringdorf report thus deserves recognition.
I would recall that I prepared a report and later Mrs Redondo prepared another which proposed statistical treatment of the EAGGF (Guarantee Section) payments to provide us with accurate information about the implementation of the CAP. The Commission did not accept it at first, but then agreed to move in that direction. I believe that if we had done that we would today have much more precise information about the subjects we are dealing with.
Returning to the subject in question, I think there are certain finer points that have to be taken into account with regard to the Commission' s initial proposal: the granting of aid without making it conditional on keeping up the activity runs the risk of deteriorating the economic fabric and creating a system of patronage in the sector, which over the last ten years has seen the loss of 30% of holdings and over 25% of jobs. There may also be problems with this system regarding its ability to differentiate between aid for small-scale holdings and that for part-time farming.
In these conditions I believe that what Mr Graefe zu Baringdorf has done is of enormous value and has the support of my political group, and I would just like to say that we should have liked even more to support Mr Graefe zu Baringdorf' s initial proposal in its entirety and not as it ended up, as a result of the vote in the Committee on Agriculture and Rural Development. In any case, we shall be supporting his report.
Mr President, I congratulate the rapporteur. I welcome the Commission proposal to introduce, on a trial basis, a simplified system for the payment of direct income support to farmers. Although the scheme initially will apply only to farmers in receipt of small payments, it is nonetheless an indication of the willingness on the part of the Commission to respond to requests from this House, and indeed from national governments, for a simplified and less bureaucratic system of administering EU support for agriculture. Since farming systems on most family farms are broadly similar, the principle of averaging payments over a three-year period seems to be reasonable and fair
However, the Commission should clarify the procedure in relation to the application of penalties within that averaging system. The proposal will result in less paperwork for farmers and a more cost-effective system for administration by national governments. I support the Agriculture Committee's view that the upper limit should be increased by 20%, and agree with many of the comments made earlier by Mr Cunha. I hope that the maximum number of eligible farmers will opt to participate in this scheme and that the experiences gained will lead to its extension to other farmers in the future. Given that many small family farms are under pressure and that there is a reluctance on the part of young people to take up farming as a career, I believe that the upper ceiling should be at a level that will encourage small-holdings and those dependent on farming for an income to continue operating.
I am pleased that the qualification has an environmental requirement. There has been an enormous improvement in the environmental profile of the rural of countryside, resulting from farmer participation in the rural environmental protection scheme and the environmental requirements of a reformed CAP. This is a very useful proposal that certainly should be encouraged, and I thank the Commissioner for bringing it to the House.
Mr President, Commissioner Fischler, on behalf of the Liberal Group I thank the Commission and the rapporteurs for this excellent work which does not seek only to simplify administration but this time also has an excellent goal from the point of view of farmers: simplifying the procedures for applying for support. In this sense this move is a very fundamental one. When travelling anywhere in the EU, talking to farmers, the first and only thing you hear is that bureaucracy, vast amounts of paperwork and the associated difficulties are creating a very negative picture for farmers. This is a very important issue especially as far as the smallest farmers are concerned.
In the long term the scheme should be developed so that rural development activities are linked to it. The scheme should also include an expansion bonus, even now in its initial stages. It surprises me that the Commission is working on the basis of a policy whereby growth in income under the scheme would be set at a fixed level rather than being index-linked. The rapporteur has correctly intervened in the matter and pointed out that there is an opportunity for raising support outside the scheme by virtue of the agenda solution. I see this as a very important point. To make the scheme attractive also to farms attempting to improve production, our committee' s proposal on raising the level of support is justified. The level can be discussed but the principle especially on this matter is very important. For this reason this trial, which at the moment is experimental and temporary, should receive widespread support.
Mr President, the Commission proposal misleadingly confines itself to an administrative matter which does not even merit discussion and deliberately overlooks the way in which direct Community aid is distributed to farm holdings and the worsening situation of small farm holdings.
According to the scant information contained in the report and from the farm accounting data network, 23.2% of the farms in the network are paid less than EUR 1 000 per annum in direct aid. The actual figure is much higher if we take account of farms outside the network, which are obviously small holdings, meaning that far more than 23.2% of all Community holdings receive a mere 1.4% of total direct aid. This item of information, which the Commission deliberately omits, proves that statements by senior Commission officials to the effect that the supposed aim of the Community budget and direct aid is to iron out inequalities between the rich and poor farming regions of the European Union and between large and small holdings are pure hypocrisy. As a result, 20% of the large farm holdings in the European Union receive 80% of Community subsidies, as the former Commissioner, Mr MacSharry discovered to his surprise and, unfortunately, the situation is getting worse.
Because the way in which direct aid is distributed benefits large farm holdings at the expense of small farms, thereby constantly increasing the income differential between rich and poor farming regions and between large, capitalist-style holdings and small, family-run farms, because the way in which direct aid is distributed is helping to wipe out small holdings and because the Commission proposal makes no attempt to get to the nub of the problem, the members of the Community Party of Greece will be voting against the Commission proposal and the parliamentary report.
Mr President, apart from its costs, the common agricultural policy makes it difficult to allocate small farmer support to countries like Portugal, where 75% of farmers are small-scale. Simplification of the direct support scheme has become essential, and so it is important to make progress in this field, even if only experimentally. Parliament' s report improves the Commission proposal by broadening the scope of the simplified scheme to include farmers who get up to 1500 euro per year and also increasing aid by 20%. However, given the characteristics of the agricultural sector in Portugal, we would have preferred the threshold of the scheme to be put at 2500 euro, as Friedrich Wilhelm Graefe zu Baringdorf had proposed, which would ensure that many more Portuguese farmers would enter the scheme. I therefore regret the proposal by Arlindo Cunha to reduce this threshold to 1500 euro. Yet we must be careful that this simplified scheme is not used by the Commission to achieve other objectives, that is, in connection with a reform of the CAP: clear conditions for access to the simplified scheme must be defined in collaboration with the national governments with a view to guaranteeing that agricultural activity is maintained. In any case, I support the report presented by Parliament.
Mr President, Mr Graefe zu Baringdorf, I should like to start by thanking you for your detailed report on this proposal. Honourable Members, the Court of Auditors complained in its opinion on the Agenda 2000 reforms that the authorities in the Member States disburse relatively modest sums in aid to a relatively large number of farmers at considerable administrative expense. Quite a few Member States have expressed similar views at working party meetings chaired by the Agriculture Directorate-General.
The present proposal is the Commission's answer to these complaints. It should make life easier both for the national authorities and, more importantly, for the farmers who are entitled to use this simplified system in future. The most important advantage for the farmers is that they will have to fill in fewer forms and the conditions which they must meet in order to obtain aid will be much simpler. For the national authorities, the time needed to process applications and carry out controls will be cut.
I am hugely in favour of simplifying the common agricultural policy. This proposal is a first step in this direction; it is something completely new and, having concentrated in the past on simplifying provisions which then prove to be difficult, complicated or too expensive to apply, this is a new approach, although we shall certainly continue to work on simplifying provisions already in force.
As numerous aspects of the small producers' regulations have yet to be tested, we must ensure that this is an endeavour which can initially be implemented up to 2005. This is also why the Commission has deliberately limited the scope of the regulation to a specific selection of direct payments and set a relatively low ceiling in order to preclude any risks and ensure that it stays in the Court of Auditors' good books.
This regulation will be evaluated before the trial period ends and I sincerely hope that this evaluation will then form the basis for a more comprehensive, more ambitious, long-term solution.
Now to the individual proposed amendments. The environmental requirements in Regulation 1259/99 will continue to apply because they are already covered in the regulation, meaning that Amendment No 1 is redundant. The 20% increase to payments proposed in Amendments Nos 2 and 3 will, I think, cause problems. First, the regulation would no longer be without any impact on the budget and we would have to reckon on additional costs of about EUR 100 million per annum.
Secondly, the sole purpose of the proposal is to find a simpler way of getting current aid to farmers. May I also point out that farmers can, in any case, opt to use the average of the last three years or the previous year as a basis. It is true that, to an extent, we are in a transitional stage. However, this transition has closed today for all surface area premiums. As far as beef premiums are concerned, there will be a further increase next year. I can confirm that. If a farmer really feels that he would lose money here, then he is entitled to file a normal application again this year and not to join the global payment system for another year. In other words, it is not the Commission's intention to disadvantage farmers. Nor is there, however, any justification for increasing premiums through the back door.
The Commission can accept the suggestion in Amendment No 4 to raise the proposed ceiling above EUR 1 000 but will have to reject Amendment No 5. The decision to apply this system must be taken at the trial stage at national level when the Member States are given the opportunity to apply the small producer regulation on a regional basis.
Mr President, allow me to ask the Commissioner a question before the debate closes. You said we would need another hundred million. According to the calculations in your proposal, the payments affected here - if I remember correctly - represent 1.6% of all payments. In other words they are minute. As Mr Pesälä said, we were not looking to increase premiums, we were just trying to keep things simple. If the Commission makes sure that it adds the additional premium increase for the farms to the global payment system, then we would be satisfied. We are not trying to increase premiums through the back door, even though these holdings are sorely in need of an increase. That is another kettle of fish, however. To make savings here is out of order, however. Given that you were so quick to work out or to get someone to work out the figure of one hundred million for you, then we would be most interested to know how much would be saved if the premium was not increased. Because that would represent a saving and a reduction in premiums to the detriment of these small farms and I think we should prevent that.
Mr President, the Commission also takes the view that we should not be looking to make savings, but nor should we be looking to extend premiums. As we understood the proposal, there would be an across-the-board increase of 20%, which would generate considerable additional costs here. As I have already said, all increases in premiums under Agenda 2000 are covered here, with the exception of the last increase which is due to be applied to the beef sector on 1 July. All the others have already been included; and the increase in the beef sector next year will not be 20%, it will be around 10%. So if a farmer - and he has the choice - feels he would do well to wait another year before opting for global payments, then he can do so, and then this beef farmer would enter the global payment system a year later. He has that choice and will not be disadvantaged as a result.
Our objective is not to make so-called savings and no such insinuation should be made; our objective is to make people's lives easier here while guaranteeing budgetary neutrality. For the rest, as I said, this first step is a trial and once it has been applied for three years - no even sooner, because we want a sort of midterm review; in theory we can check whether or not things are working out once it has been up and running for a year.
The debate is closed.
The vote will be taken at 6.30 p.m.
(The sitting was suspended at 1.05 p.m. and resumed at 3 p.m.)
TOPICAL AND URGENT DEBATE
The next item is the debate on topical and urgent subjects of major importance.
Biological and toxins weapons convention
The first item is the joint debate on the following motions for resolutions:
B5-0434/2001 by Patricia McKenna and others, on behalf of the Verts/ALE Group, on the Compliance Protocol for the Biological and Toxin Weapons Convention;
B5-0436/2001 by Pedro Marset Campos and others, on behalf of the GUE/NGL Group, on the Compliance Protocol for the Biological and Toxin Weapons Convention;
B5-0446/2001 by Bill Newton-Dunn, on behalf of the ELDR Group, on the Compliance Protocol for the Biological and Toxin Weapons Convention;
B5-0454/2001 by John Walls Cushnahan and Bernd Posselt, on behalf of the PPE-DE Group, on the Compliance Protocol for the Biological and Toxin Weapons Convention;
B5-0462/2001 by Jan Wiersma and Margrietus Van den Berg, on behalf of the PSE Group, on the Compliance Protocol for the Biological and Toxin Weapons Convention.
Mr President, as everyone knows, the leaders of the EU and the American President are meeting in Göteborg today. Obviously some of the things they will air are their differences about the Kyoto Protocol on the environment and global warming and about the Anti-Ballistic Missile Treaty, which needs updating.
But there is another important matter, however, which has received very little publicity and to which this debate is designed to draw attention. It is the six-year negotiations that are nearing completion to update the 1972 Biological and Toxic Weapons Convention. The problem with the 1972 convention is that while it banned production of biological weapons it contained no means of verifying whether they were being produced on the quiet.
Despite six years of negotiation, it now appears that the new US Administration is backing off and is unwilling to support the terms that have been negotiated to date, including by its own predecessors. In the widespread opinion of this House, the presidential elections last November did not suggest that the American people wanted a wholesale change in government policy, but favoured a continuation of the previous policy. Nevertheless, there are now very alarming signals that the Americans may not support the work that has been done so far. If that is the case, and if there is no final agreement on containing biological and toxic weapons, what kind of message will it send out to what President Bush calls the 'rogue' states of the world?
We cannot get involved in the negotiations but the most important thing we can do - and I hope the House will agree - is to give strong support to the EU negotiating team and say to the Americans: 'come on, sign up, we need this agreement' .
Mr President, the last century began with the widespread use of poisonous gas in the First World War, that is, with chemical weapons. Then came the use of atomic weapons after the Second World War and the last quarter of the twentieth century, beginning with the Vietnam War, was marked by the development of biological weapons. We have to understand that our era, with the possibilities offered by genetic engineering, brings with it the potential for appalling destruction. Man's ability to destroy - and we are talking irreversible destruction - is increasing; at the same time, unfortunately, the international legal order is failing to keep pace and the foundation needed for the international legal order, especially common moral concepts and common ethical values, is becoming weaker rather than stronger; in other words, we have a weaker ethical basis alongside greater potential for destruction.
This illustrates just how tremendous our responsibility is, which is why we urgently need to comply with and strengthen international law and work towards multilateralism on these issues. The USA obviously has a great deal of responsibility, as does the European Union, and we must guard against a tendency to play a part whereby, rightly as it happens in this case, we protest about the Americans but are unable or unwilling to act as an independent, powerful factor in the international play of forces.
We are quick to criticise the leading role of the USA - and I believe that this leading role is, in fact, too big. That is not the fault of the USA, however, it is the result of political and, above all, security policy weaknesses in the European Union. I call on the Gothenburg Summit to set the right priorities once and for all and to focus on foreign and security policy at the summit so that the European Union can at last work as an equal partner with the USA. Then we shall be able to resolve these problems.
Mr President, President Bush' s visit to Europe is taking place partly in the context of his plans for a national missile defence system. This is supposedly to protect the United States against attacks from so-called 'rogue states' . To put it mildly, we are not very enthusiastic about these plans and want a multilateral approach to the threat cited by the United States. For that matter that missile defence system will not protect the Americans against the threat of, for example, biological weapons, which can be spread in many ways. It is ironic but also tragic that the United States does not seem to want to cooperate in the strengthening of the convention on biological weapons. Biological weapons are easier to develop and spread than nuclear ones and the danger of these weapons can only be effectively combated with multilateral agreements and that includes an adequate monitoring mechanism for tracking those breaking the agreements. That mechanism is required urgently. Reaching agreement on this will mean at last another success in the struggle against weapons of mass destruction. The political conclusion of an agreement would be that there definitely are international alternatives to unilateral action in the security field.
Mr President, the proliferation of weapons of mass destruction poses a major threat to the world. The misuse of biotechnology for hostile purposes must be addressed straight away. The use of biological and toxic weapons has to be tackled. It is disgraceful that there is no mechanism in place today to verify compliance with the Biological and Toxins Weapons Convention.
A legally binding protocol to strengthen compliance with the BTWC is a matter of the utmost urgency. We would urge the States Parties to show maximum flexibility and readiness to compromise, so that a short deadline can be met and a protocol adopted before the Fifth Convention Review Conference in November/December of this year.
We would also like to see States create a stronger possible verification regime in order to curb the hostile misuse of biological technologies. This means maintaining at the very least the measure currently outlined in the chairman's draft text. We would recommend that the final version of the compliance protocol establish a modern and open verification regime capable of adjusting to changes in political climate and in technological capabilities.
Mr President, the Commission fully supports the resolutions tabled by the different groups in the European Parliament. It is indeed critical at present that effective progress be achieved by the international community in the field of non-proliferation and disarmament. As regards the specific case of the BTWC signed in 1972, the lack of a verification protocol has been a major flaw vis-à-vis non-proliferation in the international community. The Ad Hoc Group was created to resolve this issue. After five years of difficult negotiations at the Disarmament Conference in Geneva, the time has now come to conclude such a protocol.
The EU praises the commitment of Ambassador Tóth, Chairman of the Ad Hoc Group, to achieve effective progress in time for adoption of the verification protocol during the BTWC Conference at the end of this year. The Commission hopes that all States Parties will accept the composite paper as a good starting point towards enabling the task of drafting and agreeing on the protocol to be finalised in time for the BTWC Conference.
The joint debate is closed.
The vote will be taken at 6.30 p.m.
Situation in the Central African Republic
The next item is the joint debate on the following motions for resolutions:
B5-0431/2001 by Didier Rod and others, on behalf of the Verts/ALE Group, on Central Africa;
B5-0437/2001 by Fodé Sylla and Joaquim Miranda, on behalf of the GUE/NGL Group, on the situation in the Central African Republic;
B5-0447/2001 by Bob van den Bos, on behalf of the ELDR Group, on the situation in the Central African Republic;
B5-0455/2001 by John Bowis and Philippe Morillon, on behalf of the PPE-DE Group, on the situation in the Central African Republic;
B5-0463/2001 by Margrietus Van den Berg and others, on behalf of the PSE Group, on the situation in the Central African Republic.
Mr President, it is a tragedy that we are discussing here. A rich country that has almost become bankrupt, State employees who do not receive their salaries, civil rights violations, attempted coups and oppression, armed conflict and hundreds killed. We condemn the violence against the lawfully elected government, we demand lawful conditions and peaceful dialogue, and we would ask the Commission and the Council to help with humanitarian aid and to contribute to the dialogue, if that is possible. I believe we can all agree about that here in Parliament. However, your initial difficulties in finding someone who was here to speak about this point are highlighted by the fact that there are only about 10 Members here, and I am afraid that there will scarcely be hundreds of us here when, in a couple of hours' time, we vote on these resolutions. I hope that you will take the matter up in the Bureau so that we can have these very important matters properly discussed at a time when both the Council and a fair number of MEPs are also present, for this way of proceeding is not good enough.
Mr President, the situation in the Central African Republic has, once again, just grown worse and several hundred people have been killed in the wake of the attempted coup and the consequent repression.
This crisis is, once again, striking a population that has suffered from tribal fighting in a country blighted for decades by a serious economic crisis, as Mr Haarder has just reminded us. This crisis is all the more worrying because it has led to the intervention of foreign armed forces and militias, which is exactly what happened in the Democratic Republic of the Congo. It is in danger of plunging the Central African Republic into a similar chaos, which will create even greater suffering.
Faced with this tragedy, the European Union cannot turn a blind eye. It does not have to return to a policy of interference, but must simply not give in to the temptation of indifference.
The resolution, which is soon to be put to the vote in this House, expresses our compassion and condemns this return to violence. The European Union has the duty to do more, by increasing humanitarian aid, of course, and mainly by closely allying itself with the efforts of the United Nations to establish a climate of reconciliation. I feel that these efforts would be made easier, to a great extent, if a corps of peacekeepers were deployed in the country, similar to the one which played a positive role between 1998 and last February.
We have suggested this in our proposal for a resolution, which the Group of the European People' s Party will give their unreserved support.
Mr President, we support the passing of this resolution condemning the repression employed by the Central African Army following the attempted coup d' état of 28 May and the ethnic-based nature of this repression.
From its first recital, however, the resolution is concerned with the non-repayment of debt to the World Bank by one of the poorest countries on earth and by its population, which is dying of hunger. The resolution condemns the presence of foreign armed forces, which happen to be Libyan. How can we ignore the fact, though, that the foreign armed force that remained longest in the country, which sealed its fate, was the French army? It was the French army that enforced colonial domination and it was the French army that installed one of its junior officers, Bokassa, as the head of the Central African State once it gained its independence, without asking the opinion of the population.
How can we forget the protection given for years to the dictator Bokassa and his escapades, the presence of French ministers and of the President himself at the farce that was Bokassa' s self-coronation as emperor? Therefore, whilst we condemn the leaders of the Central African Republic and their army, we would like point out the infinitely greater responsibility of the French state and we shall abstain from voting on the resolution.
Mr President, democracy has still not been achieved in Africa. That emerged yet again in the attempted coup in the Central African Republic, in fact a classic scenario. A leader refuses to accept the outcome of the elections and does everything to regain power, supported by soldiers from his own ethnic group and this is followed by repression and cleansing operations.
However, the difference is that this time troops from other African countries intervened to support the democratically elected leader. So that, given the indifference of the international communities, African countries are slowly learning to solve their own problems for themselves. The fact that in the process, a country like Libya gains more power and esteem in the continent is a regrettable but obviously inevitable side effect.
There is more to it than that, however. The events in the Central African Republic are also an extension of the war in Congo. The perpetrators of the coup were supported by pro-Kabila troops, who are trying to attack the Congolese rebels from the rear and cut their supply lines. The war in Congo, the war in Central Africa is spreading like an oil slick across the continent. Unfortunately Europe is looking on indecisively and passively.
The lack of interest, but mainly the divisions within the European Union, leads to indecisive and inconsistent action against countries that break the Lusaka agreements. I should like, in this context, once again to argue strongly in favour of our not forgetting Africa, neither in their interests nor in ours. For if we wish to avoid hundreds of thousands of Africans migrating to Europe, then we must apply ourselves to conflict prevention and conflict management and ensure that these people are give the chance to survive in their own countries.
Mr President, the Commission is concerned about the recent attempted coup in the Central African Republic and the increasing political and social instability in the country. In this context, the Commission, together with the Central African Republic, has recently finalised a country support strategy aimed at promoting good governance and a more stable, social and institutional environment as prerequisites for sustainable development.
The Community's cooperation is to be focused on the transport and health sectors. This strategy may have to be reviewed in the light of recent events. It should be emphasised that the crisis did not turn at any time into a widespread mutiny and remained essentially confined to military operations. The resulting humanitarian crisis appears to be well identified and manageable.
The Commission's humanitarian aid office (ECHO) has, since the beginning of the crisis, been in regular contact with the delegation and international NGOs coordinating with the UN on the ground in Bangui.
In consultation with these partners, and in response to this crisis, the Commission will be providing up to EUR 1 million for a two-month operation. This will include emergency food aid for 35 000 children and other particularly vulnerable groups, such as pregnant women and the elderly; medical assistance in the form of drugs, medical equipment and small-scale rehabilitation to enable looted health centres to reopen immediately; and reinstallation assistance in the form of basic household items and, possibly, support to refurbish badly damaged homes.
Mr President, I do not have a great deal to add, because the Commissioner has answered the questions that I wanted to ask.
Having said that, I would just say that it is important that we focus perhaps one last time on the fact that all the causes of what is happening today in a country like the Central African Republic are linked to these famous 'structural adjustment' policies, which were imposed on countries by the IMF and the World Bank, which force whole populations to live in poverty and which prevent them from effectively resisting dictators across the world.
Commissioner, Mr President, I am very anxious that the European Union should continue to increase its efforts to come to the aid of civilian populations, and of democracy itself, by fighting against these policies of structural withdrawal, because they are unfair. They help to strengthen dictators, not democrats.
The joint debate is closed.
The vote will be taken at 6.30 p.m.
Human rights
The next item is the joint debate on the following motions for resolutions:
Guatemala - B5-0430/2001 by Monica Frassoni and others, on behalf of the Verts/ALE Group, on the human rights situation in Guatemala;
B5-0438/2001by Giuseppe Di Lello Finuoli and others, on behalf of the GUE/NGL Group, on the human rights situation in Guatemala;
B5-0448/2001 by Carles-Alfred Gasòliba I Böhm, on behalf of the ELDR Group, on the human rights situation in Guatemala;
B5-0456/2001 by José Ignacio Salafranca Sánchez Neyra and others, on behalf of the PPE-DE Group, on Guatemala;
B5-0464/2001 by Margrietus Van den Berg and others, on behalf of the PSE Group, on Guatemala.
Electoral fraud in Chad- B5-0439/2001 by Fodé Sylla and others, on behalf of the GUE/NGL Group, on electoral fraud in Chad;
B5-0449/2001 by Bob van den Bos, on behalf of the ELDR Group, on the Presidential elections in Chad;
B5-0457/2001 by John Bowis and Philippe Morillon, on behalf of the PPE-DE Group, on the current situation in Chad following the Presidential elections;
B5-0465/2001 by Marie-Arlette Carlotti and others, on behalf of the PSE Group, on Presidential elections in Chad;
B5-0472/2001 by Nelly Maes and others, on behalf of the Verts/ALE Group, on the situation in Chad.
Egypt- B5-0422/2001 by Bastiaan Belder, on behalf of the EDD Group, on the situation in Egypt;
B5-0425/2001 by Olivier Dupuis and others, on behalf of the TDI Group, on the case of Mrs Nawal Saadawi and Mr Saad Eddin Ibrahim in Egypt;
B5-0440/2001 by Yasmine Boudjenah and others, on behalf of the GUE/NGL Group, on the human rights situation in Egypt;
B5-0450/2001 by Bob van den Bos and others, on behalf of the ELDR Group, on the case of Mrs Nawal Saadawi and Mr Saad Eddin Ibrahim in Egypt;
B5-0466/2001 by Margrietus Van den Berg, on behalf of the PSE Group, on the case of Mrs Nawal Saadawi and Mr Saad Eddin Ibrahim in Egypt;
B5-0471/2001 by Daniel Cohn-Bendit and others, on behalf of the Verts/ALE Group, on the case of Mrs Nawal Saadawi and Mr Saad Eddin Ibrahim in Egypt.
Malaysia- B5-0433/2001 by Patricia McKenna, on behalf of the Verts/ALE Group, on detention without trial under the Internal Security Act (ISA) in Malaysia;
B5-0441/2001 by Luigi Vinci, on behalf of the GUE/NGL Group, on detention without trial under the Internal Security Act (ISA) in Malaysia;
B5-0451/2001 by Jules Maaten, on behalf of the ELDR Group, on the situation in Malaysia;
B5-0458/2001 by John Cushnahan and Bernd Posselt, on behalf of the PPE-DE Group, on Detention without trial under the Internal Security Act (ISA) in Malaysia;
B5-0467/2001 by Glynn Ford, on behalf of the PSE Group, on detention without trial under the Internal Security Act (ISA) in Malaysia.
Afghanistan- B5-0423/2001 by Bastiaan Belder, on behalf of the EDD Group, on the further human rights abuses by the Taliban regime in Afghanistan;
B5-0424/2001 by Olivier Dupuis and others, on behalf of the TDI Group, on the situation in Afghanistan;
B5-0427/2001 by Crisitiana Muscardini, on behalf of the UEN Group, on the situation in Afghanistan;
B5-0429/2001 by Jill Evans and others, on behalf of the Verts/ALE Group, on Afghanistan;
B5-0442/2001 by Geneviève Fraisse and others, on behalf of the GUE/NGL Group, on the further human rights abuses in Afghanistan;
B5-0452/2001 by Cecilia Malmström and Astrid Thors, on behalf of the ELDR Group, on further human rights abuses by the Taliban regime in Afghanistan;
B5-0459/2001 by Thomas Mann and Charles Tannock, on behalf of the PPE-DE Group, on Afghanistan;
B5-0468/2001 by Margrietus Van den Berg and Vattimo, on behalf of the PSE Group: the situation in Afghanistan.
Guatemala
Mr President, my group supports the recommendations of the Commission for historical clarification, in order to put on trial those who in the past violated human rights in Guatemala. It is right and proper that the European Parliament, and that the European Union should support those who have the difficult task of tracing and bringing to justice the guilty parties. I am talking about human rights activists, lawyers and judges. In the past, support for such people from the Guatemalan authorities has often been lacking. Consequently, I fervently hope that that support will increase after and because of this resolution. But - and here I am appealing to those fellow Members of the PPE-DE who are present - in that case we must be honest and not place people above the law. That is what is threatening to happen now. You probably know who I am talking about, Mr Rios Mont, at present speaker of the parliament. He too, he more than anyone, will have to account for his past as military dictator and accordingly, I hope that this Parliament will include that responsibility of his and others' in the 1980s explicitly in the resolution.
Mr President, a year ago we called in this House for an end to the impunity which meant that those guilty of the murder of Bishop Gerardi had not yet been sentenced. Fortunately, we know today that three army officers and a priest - it is terrible that a priest should have been involved - have been sentenced for this crime.
We believe a series of proceedings should be started against all those involved in the murder of Bishop Gerardi, as suggested in the very well-balanced report on the case, entitled 'Guatemala, never again' . Otherwise impunity would become a serious problem for the future of Guatemala. To this end we believe the European Union should help protect all the witnesses, judges and defenders of human rights in Guatemala who are working towards this. I am quite sure that we in the European Union can do this.
We must demand that all those working against impunity should be protected and that the facts with which this report is concerned should be made known.
Mr President, we fortunately live at a time when oppressed people and ethnic minorities can have their rights acknowledged and when the deeds of bullies and tyrants can be exposed and condemned. Punishment is not always the crucial factor. What is crucial is to bring out the truth. Prosecutions must be brought because the truth must come out if people are not to be deceived again. Guatemala has ratified the Geneva Convention and the convention aimed at preventing and punishing genocide. The Truth Commission has asked that the authorities now take legal proceedings against those who have practised or supported genocide. The President has supported this, but we see both judges and others associated with the legal authorities being persecuted and killed, and it is regarding these matters that we too in this Parliament must keep the closest possible eye on the situation and keep up a maximum of pressure so that these processes are carried through with transparency and so that the truth emerges and the skeletons come out of the cupboard.
Mr President, this Parliament has always upheld its commitment to the Guatemalan peace process ever since the signing of the 1996 peace accords, at which this Parliament was represented, just as we have repeatedly reiterated our intention and desire for national reconciliation in Guatemala, without this meaning the rule of impunity.
The joint resolution we have tabled, resulting from the unanimous agreement of all the political groups in this Parliament, underlines the homogeneous and consistent position of this House, which has for so long been committed to human rights in general and the Guatemalan people in their search for peace in particular.
The recent court sentences, such as the one that has been mentioned regarding the murder of Bishop Gerardi, have revealed just how important it is that justice and the rule of law should take their usual course and function normally, as in any democratic system, but we must not forget or stand in the way of the changes and pressures that have arisen in this process.
We must show our concern for the situation of violence, involving assaults on individuals and members of the judiciary, that has occurred and which has, of course, caused turmoil.
The rationale of wounds kept open for a long time is in any case unjustifiable, and the sooner a stop can be put to this the sooner Guatemala can move towards democracy, respect for the rule of law, development, peace and social improvement, leading to prosperity and the creation of the climate of peaceful coexistence and mutual respect that we so strongly desire for Central America and Guatemala.
We are not in favour of supporting Mrs Frassoni' s amendment to take concrete action against military commanders. In our opinion the indiscriminate nature of this amendment is not good. Moreover, we would be taking over the role that belongs to the courts, whom we want to support in their vital task of pacification and re-establishing the rule of law.
Mr President, on behalf of the Social-Democratic Group I should like to say about the wonderful country and remarkable people of Guatemala that they have of course been through a very dark period, in which the vast majority of the population have in fact as indigenos been ruled and dominated by a minority of whites.
The whole history of huge estates, owned by the capituleros, goes back much further. That also explains why a country with such an institutional background, finds it terribly difficult, despite the peace agreements, to resource the authorities, values, the standards and the democratic capacity really to put its past behind it and to regard the peace agreements as a new beginning.
Rigoberta Menchu is someone who appealed strongly to the indigenous population. It is still that population that is afraid and feels how strong the opposition is, but I believe that President Portillo is sincere in this and is trying to take new steps.
That is also the reason why I, contrary to what the honourable Member from the PPE-DE said, still believe that the amendment is meaningful. Because it makes it clear that even those circles which have long regarded and felt themselves to be beyond and above the law, must be subjected to the full force of the law and not exempted. Someone like Rios Mont with his coterie of relations and contacts definitely belongs to those circles. On that point I also hope that the Commission will draw strength from this. It will not do so without sufficient international support. In that sense what we do here in the European Parliament is also of great value and significance. In this resolution the new phase in which Guatemala finds itself is recognised, and the legitimacy of the government is fully recognised. I hope that the resolution will also be in honour of Rigoberta Menchu.
Electoral fraud in Chad
Mr President, Commissioner, I think that the elections in Chad are a textbook case for those throughout the world who want a user' s manual for producing an electoral farce. First of all, there is a climate of persecution against all opponents, with union activists being arrested and then the ballot boxes are stuffed with an extra one million votes.
I would say, however, to all those who still doubt whether a policy of neo-colonialism is at work, that it is the international community and above all, my country, France that bear responsibility for what has happened in Chad. France has maintained a military presence in that country since independence. The army printed the ballot papers and made the ballot boxes. It is the army that transported the material needed for voting to the most distant provinces of this vast desert country.
I therefore feel that France bears direct responsibility and that France has colluded in this electoral fraud, or, in any event, has directly or indirectly contributed to it. The silence of the international community is due to the fact that enormous oil deposits have just been discovered in Chad.
The Commission and the European Union, Commissioner, must immediately condemn the role of the international oil companies, which not only show no concern for the environment, but also care little for the interests of the communities they affect and even less for democracy. I therefore feel that this is a real textbook case, which we could still call, forgive me for saying so, a neo-colonialist policy in Africa.
Mr President, the newly elected President Deby has made wonderful promises to his people, the European Union and the World Bank. He announced that he would tackle the widespread corruption and would respect human rights. He was going to remove his country from the poverty spiral with the aid of oil revenues. Is Deby aware that he is irrevocably bound to honour the agreements he has made? The World Bank did not put almost NLG 4 billion into the oil project lightly. Nor are the European Cotonou resources unconditional. The aid creates obligations but all the indications are that the president is trying to wriggle out of them. Deby used part of the oil consortium' s advance millions to acquire weapons. In so doing he broke his promise to the World Bank that he would use the money to fight poverty. The elections appear to have been heavily rigged. The restrictions on press freedom and the arbitrary arrests among the opposition once again underline the lack of democracy. Europe must make it clear to Deby that he cannot break his word with impunity.
Mr President, last year Mrs Maes, Mrs Carlotti and I were in Chad to look at the pipeline project and its impact on the local people and communities and on the environment. We were also looking at human rights in that country. Today we three have tabled this motion because our concern then for human rights has been compounded now by allegations following the presidential elections. It is right that we should not jump to conclusions. It is right that we should take note of the OAU monitors, who thought that the elections were broadly fair. It is equally right that we should take note of the views of those other observers and human rights groups who thought they were not.
The government of Chad needs to reassure public opinion in Chad and throughout the world by holding an independent and a public inquiry into the allegations that have been made. The European Union should insist on this. We are major investors in Chad and we should certainly be thinking of sending monitors from this Parliament to Chad for next year's parliamentary elections. However, there are questions to which we demand answers.
First, if there are 4 million voters registered in Chad and another half million registered abroad, how can 5.6 million people have voted? Is it true that children were seen with ballot papers? Secondly, why were the OAU and other international observers not allowed into the north of the country? Thirdly, why were the officials of polling stations in the north replaced at midday by military and other civilian personnel? Fourthly, if the total votes recorded in the south were overwhelmingly for opposition candidates as alleged, how can the overall vote have been calculated as it was? Fifthly, is it true, and I believe it was, that a women's delegation seeking to present a petition to the French Ambassador was shot at and dispersed by military personnel? Sixthly, is it true that the six opposition candidates were arrested after the election and one of these, Mr Yorongar, was beaten and wounded? I met him in Chad and I met him again this afternoon when he showed me evidence of the treatment he has been receiving in a Paris hospital. All these questions must be answered and accounted for. That is our demand and it is the demand of the people of Chad.
Mr President, the Socialist Group is also extremely concerned about the unrest that has arisen in Chad since the re-election of Idriss Deby. Accusations of electoral fraud, arrests and torture of members of the opposition, demonstrations broken up violently. We condemn these violations of fundamental rights in the strongest possible terms.
I have a further question - in fact I agree with all the questions posed by the honourable Member from the PPE-DE. Is Idriss Deby in fact a new oil dictator ? It is of course not very friendly to put it in those terms, but it looks very much as if the money earned from oil extraction is being misused to keep him in power. Does this mean that Chad will follow in the footsteps of countries such as Nigeria, Angola and Sierra Leone? We know the impact of the extraction of raw materials such as oil and diamonds have had, and are still having, on the conflicts in these countries.
The Chad-Cameroon pipeline project is receiving help from the World Bank and the European Investment Bank. Parliament expressed its concerns about the pipeline project as early as January 2000. Unfortunately, recent events in Chad seem to have proved us right. The special set-up of the project is intended to guarantee that the proceeds are used for the economic and social development programmes for the benefit of the poor, but the unstable situation in Chad is threatening these good intentions and that is unacceptable. Both the World Bank and we in Europe must increase pressure on Chad to ensure that the human rights situation there is improved. This may, as far as I am concerned, eventually lead to the cutting off of funding. At the same time the international companies involved must take their share of the responsibility. I would argue again - as I have previously done with other countries in Africa - for a code of practice between the international institutions and multinational oil companies, according to which the companies concerned commit themselves to the conditions of socially responsible business. Signature of this code of behaviour - which could be an initiative of the European Union or the Commission - should be a minimum precondition for multinationals to participate in projects in developing countries where public funding is used.
Mr President, honourable Members have highlighted at length the way in which the elections were rigged in Chad. Again we see that democratic elections or elections intended to be democratic, are not conducted democratically. In Chad it turned into a real electoral hold-up. A coup in democratic guise, and foreign public opinion must not be fooled.
We have spoken to the representatives of Chad, as Mr Bowis has already mentioned. The people of Chad have no faith in their democratic institutions and they have been proved right. Attempts are being made to convince us by submitting pieces of legislation that supposedly guarantee that the oil revenues will be duly returned to the population and that the development of both north and south will hence be promoted.
On the contrary, people warned us back then that President Idriss Deby, again undemocratically elected, would do nothing except use the oil money to strengthen his military power, and military power is replacing democratic power.
Reportedly no less than four and a half million out of six million inhabitants voted. Voting cards were distributed. They were sold. The population in the north was artificially increased and that in the south artificially reduced. To prevent the number of votes cast finally exceeding the number of inhabitants, votes from abroad by citizens of Chad were simply not counted. In short, we cannot accept such a travesty.
The complaints submitted up to now appear to have been all rejected by the highest authorities and reportedly the results of the election have been declared definitive. We simply cannot take this. In so doing we are depriving ourselves, our citizens and own democratic institutions of credibility.
I should also like to urge the French government most strongly not to shirk its responsibility. Whenever we go to a West African country, we can see the extent to which French influence is still present there. It serves purely neocolonial ends and we cannot support it.
Mr Yorongar, who was tortured, is here with us. I should like to pay tribute to him.
Mr President, only yesterday the electoral commission in Chad confirmed the re-election of President Idriss Déby and the result of 67% of votes cast in his favour in the elections of 20 May. Such a percentage should not leave any doubt as to the legitimacy of his election, were it not for the accusations of irregularities made by the other candidates and the independent national election monitoring body.
President Déby has himself declared to high profile media that irregularities are common in African elections and democracies, but one should not hide behind a general evil to justify internal outrages.
In this case, we are not talking about technical problems, which may occur, even in the most stable democracies. We are talking about the use of coercion against opposition candidates, restrictions of the most basic freedoms that have to be set in motion during an electoral process, and finally we are talking yet again about the operation of the rule of law, which even at the most basic levels is open to question on this occasion.
As so often happens, it is up to the European Parliament to appeal to the European Union bodies responsible for foreign relations to assess whether, with the confirmation of the election result, democracy in Chad is making any progress. If we are to believe some of the complaints, the facts that emerge are so serious that they are absolutely unacceptable in the twenty-first century. Yet again we must reiterate the need to use all the means at our disposal, especially those provided for in the Cotonou Agreement, and our cooperation with the community of ACP countries, particularly the African ones, to prevent and to correct highly dubious acts such as those that have just occurred in Chad.
We must all ensure the success of those who are working hard to achieve decent levels of democracy, freedom and progress in those countries, as a necessary precondition for stability and prosperity to become a reality in their societies.
The Group of the Party of European Socialists asks you to support their resolution and also asks the Commission to adopt their declaration so that the government of Chad can learn of our concern and the sections of Chadian society that have been edged out of the electoral process can realise that they can count on our solidarity.
There will be further opportunities, particularly the legislative elections announced for March 2002, which must not be thwarted, to create a real framework of democratic coexistence in Chad.
Egypt
Mr President, Commissioner, ladies and gentlemen, the cases of Mrs El Saadawi and Mr Ibrahim involve a country that is not often in the news. Our Parliament chooses to some extent to forget this country and the others that belong to the Barcelona 'mish mash' of countries that are party to the Euro-mediterranean agreements.
Nevertheless, in Egypt, rather strange things are happening. The case of Mrs El Saadawi is typical. She is accused of apostasy and is threatened with compulsory divorce, a custom which, I hope, my fellow Members will want to take a closer look at. Mrs El Saadawi is in danger of being sent to prison. I wish to thank the one hundred fellow Members who agreed to sign an appeal on her behalf, together with many international celebrities. Mrs Bonino and other Members of the European Parliament will be in Cairo over the next few days in order to defend her and to be with her during her trial. I think that it is Parliament' s duty to react robustly.
The procedure that has inspired this court case is called 'Hisba' and can only be initiated by men or women of the Muslim faith. The procedure runs completely counter to the Egyptian Constitution, especially to its Article 40. I therefore call on all honourable Members to support this fight, of which I do not think we have seen the last and I also call on the Commission to support Mr Ibrahim. Mr Ibrahim worked with Commission funds and has been accused of fraud, even though the Commission usually carries strict controls. It would, therefore, be only appropriate for the Commission to come to his defence as vigorously as possible.
Mr President, ladies and gentlemen, it could perhaps be said quite simply that witch-hunting has started up once again in Egypt, since a number of writers and artists are now being censured and their basic rights are being threatened,
One example of basic rights might include the one laid down in Article 7 of the Charter of Fundamental Rights for which we have just voted, protecting individuals' private lives.
If Mrs El Saadawi is found guilty of apostasy, she will have to divorce, which is a violation of her private life. We could go down that road, but first of all, we should talk about her, because in 1972, this woman was brave enough to condemn female 'circumcision' . This was thirty years ago, at a time when making such a condemnation was no easy matter, especially if you were from one of the countries in which this is practised.
Since then, Mrs El Saadawi has ceaselessly pursued her feminist struggle, in newspapers, articles, books and by maintaining a considerable public presence. We are fully aware, then, of who this woman is. In treating her as she is being treated today, a lack of respect is being demonstrated to all her commitment. Perhaps we should focus on the fact that the prosecution is now recommending that the charges against her be dropped. As Mr Dupuis has just said, her trial will take place next week, but perhaps under international pressure - and I thank Mrs Bonino for having made this appeal, which I myself signed - Egypt will, as we hope, reconsider its decision. I would nevertheless remind you that divorce...
(The President cut the speaker off)
Mr President, Egypt is crucial to stability in the Middle East. The country maintains important relations with the United States and Europe. Unfortunately there is still no internal stability. As long ago as 1967 a state of emergency was declared and has never been revoked. Egypt is still far from being a democracy. It lacks essential political freedoms and human rights are violated. The government restricts the activities of political parties, human rights organisations, professional associations and the press. People are imprisoned without trial and tortured. Show trials are still held. The recent sentencing of the American sociologist Ibrahim fits very well into this poor picture. It proves that jurisprudence is controlled by political motives and is unjust. As an important partner of Egypt' s, we should protest emphatically against these abuses. The Barcelona process will never get off the ground if democratisation is bogged down in autocratic reluctance. Stability means something else besides stripping people of rights.
The human rights situation in Egypt is giving rise to increasing concern.
As other Members have told you, the suffering that Mrs Nawal El Saadawi is having to endure is edifying and it has also been said today that she will soon have to appear before a criminal court and risks imprisonment and a forced divorce. Several other human rights defenders are also experiencing legislative and judicial harassment.
The state of emergency, the law on association and the judicial system have been put in place to repress all freedom of expression, which reveals how far off course the government is with regard to respect for human rights, especially where torture and ill treatment are concerned. As for the torturers, they continue their ruthless acts with total impunity.
The government does not respect the obligations of international law or the international undertakings given over recent years, including Article 2 of the Association Agreement concluded with the European Union.
It is therefore vital that the Egyptian authorities condemn all these expressions of violence and ensure the protection of its citizens. It must implement real measures, especially on behalf of women, minors and prisoners. It must guarantee an independent system of justice with investigations and inspections and renounce any legislation which restricts freedom of expression and association. It must not enforce a state of emergency whenever it wishes to restrain democratic freedoms and the activities of all these human rights campaigners.
Mr President, Commissioner, ladies and gentlemen, as rapporteur for the Association Agreement between the European Union and the Arabic Republic of Egypt, I would like to remind you of the importance of this agreement for the construction of a total partnership, which is not only commercial but also political and cultural, with this key player in the Middle East. Nobody would be mistaken for thinking that this is an agreement of the heart with this friendly country. Given that negotiations were concluded in June 1999, the Association Agreement is due to be signed very soon and we will be asked to take a stand on this text.
I hope it will mark the start of a new momentum in our relations with Egypt and the strengthening of our exchanges and our mutual understanding, as this is one of the crucial objectives of this Association Agreement. It seems to me that we must not impose our own models and concepts and condemn certain attitudes out of hand. We must instead analyse, understand and support without, for all that, tolerating the unacceptable. This, to my mind, is the justification for this compromise resolution and I would like to thank those of my colleagues who helped to draft and support it, especially Mr Purvis and Mr Dary.
The aim of this resolution is to demonstrate the unfailing vigilance of my group and of this Parliament regarding respect for human rights around the world and especially in relation to our Mediterranean partners. We owe it to ourselves to remain intransigent on these issues whilst at the same time encouraging those who take the correct path. Mutual understanding is crucial and that is one of the messages I would like to get across today. Urgent or topical resolutions must not make us forget this. On the contrary, they must become the instrument of choice in our mutual understanding. Having raised this issue on numerous occasions with the Egyptian authorities, I know that they understand this and are willing to comply. That is what is important.
Mr President, ladies and gentlemen, the forthcoming signing of a partnership agreement between Egypt and the European Union must enable us, particularly in the field of human rights, to iron out the difficulties faced on the ground by the various associations that defend these rights.
However, we must not systematically give way to urgent resolutions and I believe that, in the institutional relationships of confidence which have clearly been established between the European Union and Egypt, it would have been preferable to base our own opinion, our own debate, on the steps that certain Members of Parliament have already taken in this Chamber.
That is why, for my part - and it is my own opinion that I am expressing here and not necessarily that of my group - I think that this resolution is premature and that the situation was conducive to examining the human rights situation with a view to improving conditions in Egypt under the Association Agreement.
Members representing 'Lutte ouvrière' will vote for this resolution in order to protest against an unacceptable attack on the freedom of speech. By the same token, we take this opportunity to denounce the torture practiced in Egyptian police stations. The facts related by Amnesty International, which alerted us to these practices, concern a number of cases of men, women and even children being tortured, in some cases to death. The Egyptian police can only get away with this loathsome practice with the tacit authorisation of the Egyptian government, or indeed on its orders. There is every reason to believe that the leaders of the regime know that the great powers will turn a blind eye to it. Yet the great powers, especially those of the European Union, have the means to put considerable pressure on the Egyptian regime, which benefits from considerable support from the West.
The European Parliament as a whole must take a stand against these barbaric practices of the Egyptian regime. If it does not, then we will gladly comply with the wish of Amnesty International that Members of the European Parliament take action against state torture, if only in the form of personal letters of protest sent to the authorities. If these police practices do not stop, this would perhaps go some way towards saving the victims who are currently in the hands of torturers.
Mr President, freedom of expression in Egypt in 2001 AD: the official writers' union expels the author Ali Selim from membership. The reason for this draconian measure? Selim is campaigning for normalisation of relations between his country and the neighbouring state of Israel. For that reason I should like to add his name to those in the resolution before us.
For that matter, Selim' s expulsion does not come completely out of the blue. For the last four years the actions of this brave, independent Egyptian author has been a thorn in the flesh of his colleagues. The reason is plain. The Egyptian writers' union forbids its members to have direct contact with Israel. Nevertheless Selim has so far visited Israel seven times. True to his vocation, he published his Israeli travel experiences. They were not well received by the writers' union: exaggeratedly positive about Israel, was the collective judgment. However, author Selim went further. He spoke out openly in favour of an end to the present Palestine Intifadah. This was the last straw for the writers, since it bases itself on the so-called 'Aksa-Intifidah' . In short, Selim's exclusion was inevitable.
At the same time eleven other authors received warnings because of the same attitude as that of Ali Selim. Meanwhile the renowned member of the Egyptian writers' union, the Nobel Prize winner Nagid Mafouz, has protested vehemently against these censorship measures.
I should like to see the Commission also take action in this matter. After all, regimentation of thought combined with the propagation of purely anti-Semitic ideas is diametrically opposed to the values and norms that the Member States of the European Union claim to advocate. In addition, the EU would in this way be contributing to reviving the flagging peace process in the Middle East. In any case this peace process is incompatible with the general political tenor of the Egyptian state press. The latter in fact deals wholesale in the most fantastic anti-Israeli and anti-Western stories and/or accusations. In its pages you can read the following, for example, about the visit of Colin Powell to "his bosses in Tel Aviv": "The American foreign minister had no qualms about abasing himself when he was in Israel. There he stood, humbly, a Jewish yarmulke on his head, in front of the monument to the (fictitious!) holocaust of the Jews." No wonder that this year' s guest of honour at the Cairo book fair, the Arab equivalent of the Frankfurt Buchmesse, was Roger Garaudy. A man characterised in the European press as "the internationally infamous and hounded holocaust denier". All in all, the Egyptian interpretation of freedom of expression is highly selective politically. The Commission should also take the authorities in Cairo to task about this.
Mr President, this is an unnecessary and undesirable urgency debate. Certainly it is premature, as Mr Dary said. It was initiated by the Bonino radicals and was based on erroneous and tendentious accusations against the Egyptian justice system. In the process of discussions between the groups we elicited the facts, which even they had to agree. The result is that the proposed compromise resolution says virtually nothing more than could be required of any of our own Member States, that is, that freedom and human rights are fundamental to democracy. Despite this, the authors of this motion have been peddling shameful and unfounded accusations in their speeches.
However, Commissioner, there is one question I wish to ask you and I would like an unequivocal response, if that is possible. Paragraph 4 of this resolution expresses our support for the Khaldun Centre for Democracy and requires the Commission to continue its financial support for this organisation and its activities. My question is this: is the Commission wholly satisfied that the Khaldun Centre for Democracy has properly managed and accounted for its funds and, more particularly, the European Union funds it receives? That is one of the this case. If 'yes' , I shall be pleased to support Paragraph 4. If 'no' or 'perhaps no' , I believe we should vote against Paragraph 4 until we are satisfied, and also vote against the resolution as a whole if it still contains Paragraph 4. An answer please, Commissioner.
Malaysia
Mr President, I have followed developments in Malaysia for a number of years through visits and acquaintances there. It is depressing to see how Prime Minister Mahatir is increasingly doing violence to quite elementary democratic principles and general decency in order to put down his political rivals. This Internal Security Act, or ISA, is used and abused for the purpose of getting at the Prime Minister' s political and personal enemies, as in a dictatorship. The same applies to the paragraph in the Malaysian constitution, the intention of which was to secure peace in the country and between the ethnic groups and which is now being used for the government' s own purposes. The former Prime Minister, Tunku Abdul Rahman, said as long as fourteen years ago that it looked as though Mr Mahatir was on the way towards authoritarian government. It can safely be said that he has since continued along the same path. That is deeply regrettable, and it is good that Parliament is today getting to debate the matter and that we are getting a strong statement from the government. Malaysia should know the truth when we meet with the Malaysians in the various fora during the coming weeks and months.
Mr President, no discussion of Malaysia would be complete without making reference to Tungku Abdul Rahman, the wise man who founded the state of Malaysia in the 1950s and who managed to integrate and strike a clever balance between ethnic groups and religions while ensuring that justice was meted out to one and all. He reminds me of a figure in European history, Kaiser Karl IV, a Luxembourgois, like Astrid Lulling, who managed to integrate Germans and Czechs, French and Italians at the heart of Europe and whose Golden Bull gave the Holy Roman Empire the most up-to-date and most cleverly balanced constitution of the Middle Ages.
The role played in Europe by Karl IV was played in twentieth century Malaysia by Tungku Abdul Rahman, who managed to strike a balance between Hindu, Muslim and Buddhist, Malay, Tamil and Chinese interests within a federalist structure headed by nine different families of sultans which take it in turns in a clever revolving system to rule this multi-ethnic state.
This fragile structure is based on respect for other people's culture. It is based on respect for the law. It is, of course, based first and foremost on respect for the rule of law, which is why it is a serious problem that this sensitive balance in Malaysia has been increasingly disturbed over recent years by the centralist policies of Prime Minister Mahathir, who started by showing a lack of respect for the individual states, followed, in his abuse of the Islamic faith, by an increasing lack of respect for the other religions, and who is now upsetting the balance between the various nationalities.
It is against this background that the so-called Internal Security Act is now being used to silence political rivals from within their own camp and drive the rule of law in Malaysia further and further back. This is particularly worrying because Malaysia occupies an important geopolitical position. It is also an important country economically. Above all, it is an important member of ASEAN, our partner community in South-East Asia.
This is why we must do whatever we can to help Malaysia resurrect the spirit of Abdul Rahman or the Luxembourg spirit, which does so much to foster integration in our European Union. I think that Mr Mahathir's time is up and that new democratic forces need to take the helm in this country and renew the rule of law there; otherwise this complicated, multi-ethnic, multi-religious structure will become immersed in a blood bath as a result of excessive centralism and authoritarianism.
Mr President, may I jump the queue and ask Mr Posselt a question? I have listened to his history lesson most attentively but was somewhat surprised by his criticism of Mr Mahathir, as Professor Rinsche has always taught us that Mr Mahathir was the greatest of all Asian statesmen. Do the German Christian Democrats know something we do not? You said, Mr Posselt, that Karl IV was a Luxembourgois like Mrs Lulling. I had always assumed that Mrs Lulling was a Luxembourgoise. If I have misunderstood, please do enlighten me.
Afghanistan
Mr President, I will not reply to Mr Purvis personally. I think that his way of perceiving events that have taken place or which are still ongoing in Egypt is very selective and that is up to him. Unfortunately, the future, as indeed the past, is unlikely to prove him right. As far as Afghanistan is concerned, I still believe that we may frankly be disappointed by the policy pursued by the European Union and, in particular, by the Commission and the Council as regards Pakistan which, as we know, is crucial for the future of Afghanistan.
Until we adopt a very firm policy towards Pakistan, the Taliban will continue to do what they have been doing for years. The news is still fresh: the Taliban recaptured a town in the centre of Afghanistan. The first thing they saw fit to do was to bomb and destroy the hospital and to bomb and destroy the centre for humanitarian aid. This is a daily occurrence in Afghanistan. This is the Afghanistan we will continue to support indirectly until we have a tough policy against all those states which continue to support it, starting of course with Pakistan, but not forgetting Saudi Arabia and some other States.
I would therefore like to ask the Commission if it could give us any clear, precise indications as to the policies it intends to implement with regard to states which help this renegade state to remain in place. We know about the disasters, we have spoken about them very often, starting with the situation of women, but unfortunately they go far beyond that. They include the exclusion of the whole of Afghan youth from any form of education worthy of the name. We are very well aware that the Afghan version of the Koranic schools has nothing to do with education. It is therefore high time we got some concrete answers from the Commission and the Council, which is once again absent.
Mr President, ladies and gentlemen, after the sinister fate that befell Afghan women and the Buddha statues of Bamyan the Taliban are taking a further step in their merciless religious fanaticism. The Sikh and Hindu minorities will be required to wear a yellow identification sign on their clothes.
The Human Rights Watch today reports the very latest atrocity in this never-ending story: 60 citizens imprisoned and official, residential and commercial buildings destroyed.
When the regime in Kabul took over power it was to be recognised on the basis of three criteria: stamping out the drug trade, fighting terrorism and respecting human rights. The Taliban have scored a notable success only in reducing opium production. Consequently they are convinced that they will never gain international recognition, and hence opt for massive suppression, in other words mass murder, of their people. The first result of the policy of isolation is that all negotiations have become impossible and hence the only consequences of the sanctions is that a sorely tried people is being punished, that can do nothing but flee to camps in the hope of reaching Europe. So that the question is no longer whether the Taliban are violating human rights, but what conclusions must be drawn. Accordingly our group is submitting two amendments. If the Taliban also conquer the Panchi they will see themselves as the great victors over the West and the Russians, as a result of which they will completely abandon the attempt to achieve compromises with the international community. That might result in the NGOs being thrown out, which are the sole remaining source of information. Europe could suggest lifting sanctions and at the same time increasing the diplomatic pressure on Pakistan. This would slow down the advance of the Taliban and especially bring them back to the negotiating table. However, this will only be possible if at the same time there is investment in the NGOs operating there that are trying to improve the situation of men, women and children.
Mr President, two days ago, Médecins du monde alerted us in the towns of France as we in the European Parliament seek to inform public opinion on Afghanistan. Médecins du monde added that the European Community budget given to NGOs in Afghanistan was in sharp decline.
I ask myself how we can receive representatives of the Afghan resistance, how we can support Afghan women - which I feel is a very positive thing - without going further and without having the means to express our indignation.
I think that that is the purpose of this resolution, which is much better than the one we drafted two months ago, which I found rather weak, especially with regard to discrimination against women. Now, we seem able to talk about crime, about rape, about apartheid, about everything which reflects the situation of women nowadays.
The current situation is difficult. It has perhaps been made worse by our support for Commander Massud, Afghan women and many others, as well as the entire Afghan population, which is dying of hunger. If, in future, however, the effect of our support were to worsen sanctions, to prohibit women from driving for the NGOs working on behalf of women and to close bread shops which enable women to work, to feed themselves and to feed others, we must do more. And to do more, as has already been said, is to call the countries supporting the Taliban to account.
I believe that the European Community, the European Union, must not only give more money, it must know how to politically call to account those who support this regime and who allow this regime to survive. This is the logical outcome of our indignation and our support and it is also our responsibility.
It is my hope that we stop confining ourselves to drafting resolutions which, even though each one is better than the last, are still too timid in relation to what we have to do for this suffering population.
Mr President, previous speakers have said that we have repeatedly condemned the violence that is happening in Afghanistan and the human rights violations that take place every day. What are we to do, however, when the situation gets worse for women and for the Hazars, as mentioned today? We have a situation in which 170 civilians were executed in January and, as mentioned by Mr Dupuis and the others, there have been attacks in Yakaolang. What are we to do?
On the other hand, we know that, after the Tampere Summit in 1999, the EU approved a recommendation from a high-level working party concerning how we should deal with the Afghan situation. I believe that this strategy needs to be soberly appraised. We need to review it again. How should our embassies in Pakistan receive people who apply to be allowed to come to our countries? I have heard it said that they are sometimes treated like criminals.
I am pleased to see that we are seeking an Echo office in Afghanistan, something which should be reiterated. We must also give our support to the Christian organisations that are working in Afghanistan. There are Christian organisations that are doing an incredible amount for the Afghan population while maintaining a low profile. They, too, need our support. As has also been said by other speakers, we must also devote ourselves to getting the arms embargo into force and to ensuring that the UN gains access to the country in order, for example, to investigate the atrocities committed against the Hazars.
These are some of the measures that are needed. We cannot get any further by condemning matters time after time. One feels really powerless. We need a more intelligent policy in this sphere. I think that our experience in areas close to home has shown that a presence in the country can also yield good results and, above all, has a humanitarian basis.
Mr President, the dubious honour of holding the world record in human rights abuses goes to the Taliban regime in Afghanistan. A few weeks ago, as previous speakers have mentioned, the statues of Buddha at Bamiyan were destroyed and radicalism continues to gain ground. Religious minorities - first the Hindus and now all non-Afghans - are forced to wear a yellow patch to identify themselves, resurrecting fatal memories of the totalitarian Nazi regime in my country.
Since the Taliban took over, the situation of the civilian population has deteriorated dramatically: women and girls are systematically oppressed, forced to wear the veil, denied an education and face the death penalty for adultery. Women are not even allowed to take part in the distribution of bread under the UN world food programme. They are no longer allowed to play leading roles, and the work of international organisations is being hugely obstructed. Men must wear a fez and grow a beard, thieves are maltreated and their hands are chopped off in public as a deterrent. The high Islamic priest of Egypt and numerous Muslims, Farid Wasil, is refusing the Taliban knowledge of the true values and ideas of the Koran and has declared their religious values and fatwas to be null and void.
Commissioner, we call on the government of Pakistan to refuse this regime any form of support, be it financial or moral.
Almost nothing has come of earlier promises to destroy poppy fields and opiates. Last Wednesday, German customs seized six kilos of heroin and 64 kilos of hashish worth EUR two million in a container from Afghanistan. Drug dealing is used to fund campaigns by religious fanatics and international terrorism.
Bid Laden is still in Afghanistan, feted instead of extradited. The UN sanctions must stay in place, Commissioner, until Afghanistan makes the transition from the mediaeval world imposed by Mullah Omar to the modern world and hence to democracy and the rule of law.
Mr President, I do not want to repeat everything that has already been said by Members in the course of this debate, which has seemed very eloquent to me, but every so often we find ourselves once again discussing this problem of the attitude of Europe and the international community towards Afghanistan, because each time it seems that the previous record of human rights violations has been beaten. Recently - this also affects me as an Italian - an Italian hospital in Kabul, one of the few that was working in a decent, modern way, had to be closed because the staff were threatened with reprisals, since the regime would not accept that women could work there in close contact with male doctors and nurses. It has already been said that the regime has also recently ordered minorities to wear specially marked clothes in the street, which sadly recalls a Nazi practice that we hoped had disappeared for ever. All this has left us unable to believe any more in mere verbal condemnations and wondering what effective means there might be for the European Union to put pressure on Afghanistan. As has been said and as the joint resolution has emphasised, it is a question now of putting pressure on the countries that recognise Afghanistan diplomatically and also sustain it economically - Pakistan, Saudi Arabia, etc. and effectively organising independent forms of assistance both inside the country, with the European Union supplying and distributing humanitarian aid, and outside on its borders where there are refugee and displaced persons' camps, as in India and Pakistan.
All this is extremely urgent, not just to help uphold human rights in that country but also to prevent the Taliban from helping to spread a fanatical, blood-shedding image of Islam in the West, which would add to the image cultivated by our own fundamentalists and racists.
Mr President, on Tuesday, Mohamed al-'Owhali was sentenced to life imprisonment in New York for the Nairobi US Embassy bombing, whilst his boss, Osama bin Laden, is given sanctuary by the Taliban as an Islamic hero of Afghanistan. This country is now so extreme and medieval that paper bags are banned in case they contain pulped versions of the Koran and women are veiled, segregated from men and unable to work at all. Even chess and the flying of kites have been banned as un-Islamic, though there are many Islamic scholars who would contest such interpretations of the Koran. Indeed the rules imposed by the Taliban would appear to derive less from the Koran than from the tribal customs dependent on a view that sees women's value as essentially procreative and economic alone.
Until recently the focus has been on ensuring that Muslims behave in accordance with Islam. However, in March, following a takeover of the Taliban by a hard-line faction linked to bin Laden, the extraordinarily beautiful 5th-century Buddhist statues in Bamiyan were destroyed with dynamite. Now echoes of Nazi Germany are heard as Hindus, many tens of thousands of whom I represent as a community in London, are required to identify themselves visibly in public with a yellow cloth.
I am not suggesting that direct intervention in the country which defied the Red Army is either appropriate or feasible. Moreover, intervention in the internal affairs of other states by outsiders can often exacerbate and prolong a conflict, as may have happened in the Balkans. It may be that we simply have to wait for things to burn themselves out. Nor should it be forgotten that there is peace of a kind in most of Afghanistan now.
However, the Taliban should be left in no doubt that, should they want our help, they will have to listen to the widespread concerns of people around the world, who are shocked and horrified at the brutal character of their medieval regime.
Mr President, I shall deal first of all with the debate on the situation in Guatemala. The Commission is closely monitoring the situation there. There are increasing concerns within the EU and the international community about the considerable deterioration in that country in the situation in key areas such as human rights protection, justice and good governance.
The Commission's main priorities for relations with Guatemala are to support the implementation of the 1996 peace accords, which should lead to better respect for human rights; to promote the modernisation of the state; and to bolster good governance. The EU has been very supportive of the peace process in Guatemala, both politically and financially. The cooperation programme with Guatemala is aimed at giving adequate support to the peace process. The Commission has assisted civil society and state organisations, with the aim of contributing to the reconciliation process in the country. At the same time the Commission is preparing a programme to improve the justice system. Furthermore, a Memorandum of Understanding, signed jointly by the European Commission and the Guatemalan government on the 26 March 2001, confirms our commitment to the peace process, with EUR 93 million of additional funds for the period 2001 to 2006. The Commission and Member States have also used the regular political dialogue with Guatemala to reiterate the importance of respecting human rights. The most recent EU actions raising concern about Guatemala have been the Joint Declaration of San José 17 meeting last March and the recent Declaration by the Swedish Presidency on the third anniversary of the assassination of Bishop Gerardi. In this respect the Commission welcomes the recent sentence in the Bishop Gerardi murder trial as encouraging proof of the commitment of the Guatemalan judiciary to improving the human rights situation. In addition, during a visit to Central America at the end of March 2001, my colleague, Commissioner Patten, called on President Portillo's government to take urgent action to avoid a negative spiral of events in Guatemala and reinvigorate the stalled implementation of the peace accords.
The Commission is also closely monitoring the situation in Chad, after the announcement by the National Independent Electoral Commission of the result of the presidential election of 20 May. The calmness of the population on polling day and the high turnout demonstrated a civic commitment which should be praised. According to international observers the voting procedures conformed to legal regulations, but there were organisational deficiencies. A statement from the observation mission reported that opposition candidates listed certain instances of irregularities and fraud which they said had marred the vote. On 12 June the Constitutional Council announced the official election result confirming that Idriss Déby had won a second term in office with 63% of the votes. The Council reportedly rejected the vote in some polling stations. The situation is being closely monitored by the EU heads of mission on the ground. In the spirit of Article 8 of the Cotonou Agreement, the Commission will continue its ongoing political dialogue with Chad. Chad has been engaged in a democratic process for the last ten years. This effort is leading to greater human and civil rights protection. However, it is recognised that these rights and liberties are not sufficiently respected by all actors. It will be essential to address these issues in order to ensure sustainable peace in the country. The ninth EDF country support strategy, which is at the final preparation stage, contains an important programme of support for civil society, including human rights organisations.
The recent sentencing of the well-known human rights and pro-democracy campaigner, Professor Saad Ibrahim, and his colleagues has aroused widespread interest in the international community. The case against Professor Ibrahim and his 28 co-accused at the Ibn Khaldun and HODA centres has been closely followed by the European Commission and Member States. When they were initially held without charge last year, the EU made its concern clear at the highest levels, with respect not only to the imprisonment without charge, but also to the intensive and prejudicial press campaign against the accused. When charges were eventually pressed against the accused, and when it was made clear that these included a charge of accepting foreign (that is, EU) funds without authorisation, the European Commission delegation in Cairo reminded the appropriate authorities that grants to civil society organisations were perfectly proper and covered by the EU-Egypt framework convention on financial and technical cooperation. Support for civil society is also an integral component of the Barcelona Process and is an explicit objective of the Barcelona Agreement of 1995, to which Egypt is a signatory.
The charges also claimed the misuse of EU funds allocated to the Ibn Khaldun and HODA pro-democracy programmes. The statement issued by the European Commission in Brussels on 13 December last made it clear that the projects concerned were subject to normal monitoring procedures, including an external mid-term audit. In answer to Mr Purvis's question in particular, I should stress that in 1999 the Commission received satisfactory progress reports from both projects regarding a satisfactory and independent financial audit.
The Egyptian authorities have so far provided no evidence or information to support their charges related to the projects financed by the EU. There have been EU observers present throughout the trial and the EU has always made clear its expectation that due legal process and justice would prevail. It has scrupulously avoided any intervention that might prejudice that expectation. However, the timing of the sentencing a month earlier than expected and without apparent regard for the defence case presented in the closing day of the trial, and the severity of the sentences - 7 years for Ibrahim and lesser but nonetheless heavy sentences for all the accused - were entirely unexpected and quite disturbing.
The sentencing gave rise to an oral statement by the Commission on 23 May and a Presidency declaration on 25 May expressing deep concern. The EU used the opportunity to stress the importance it attaches to the development of civil society and reiterated that programmes to this end were an integral part of the EU's bilateral programming with Egypt. The European Commission is continuing to monitor the case closely. The court is obliged to give its reasons within one month of sentencing, and these will be read with interest. There are also limited possibilities for an appeal. The legal process is not finished, and it is to be hoped that the final outcome will reflect the best traditions of the Egyptian legal system. The Egyptian authorities are well aware of international interest in the case and of the implications of a final conclusion that is perceived as being unjust.
Nawal el Saadawi, the well-known feminist writer, was charged with apostasy, but the Prosecutor-General threw out the charges on 23 May. However, this does not appear to be an end to the matter, and charges may yet be pressed in another court. The situation is being carefully monitored by the Commission. The Ibrahim and Saadawi cases have both raised issues of real concern, although further legal steps and the possibility of a sensible outcome remain open. The overall situation is complex and not entirely clear. There are also some signs of optimism in some areas, for instance women's rights, elections controlled by the judiciary, social legislation and so on. There is an increasing section of Egyptian society which fully subscribes to the view that Egypt must adopt the highest standards and is working to that end.
In relation to Malaysia, the Commission has followed closely the events relating to the detention by the Malaysian police of ten pro-reform activists under the Internal Security Act just days ahead of the second anniversary, on 14 April, of the conviction of the former deputy prime minister, Anwar Ibrahim. It strongly regrets that on 2 June the Minister for Home Affairs signed two-year detention orders for four of the ten opposition activists and that three of the other six ISA detainees remain in police custody. The Commission is deeply concerned at these events, which it considers contrary to established democratic practice. They reinforce concerns already expressed in the past regarding the general human rights situation in Malaysia. In this respect, the Commission welcomes the fact that the Malaysian National Human Rights Commission has questioned the basis of the arrests and that government representatives have stated that the ISA needs to be abolished or at least radically revised.
It also welcomes the fact that the High Court of Malaya, in setting free two of the ISA detainees under writs of habeas corpus on 30 May, called on the Malaysian Parliament to review the ISA thoroughly. The Commission is ready to support EU action to press the issue of the human rights situation in general, and of the ISA in particular, with the government of Malaysia on all appropriate occasions.
The Commission, like Parliament, is deeply disturbed by the ever-worsening humanitarian and political situation in Afghanistan. On the humanitarian front, the Commission continues, together with other partners, to provide assistance to vulnerable groups and populations inside Afghanistan and to refugees in neighbouring countries. This assistance is given throughout the country to areas of greatest need, where access and security permit. This is in line with the EU common position on Afghanistan, which sets the objective of providing effective humanitarian aid on the basis of an impartial needs assessment. Commission representatives regularly take part in field visits and assessment missions inside Afghanistan in order to see conditions at first hand and to ensure that aid can be directed towards the areas of greatest need.
On the political front, Commission representatives, acting as part of the EU troika, have sought to persuade the two factions in the current conflict to promote a peaceful solution. The EU troika, consisting of its ambassadorial representatives based in Islamabad, recently visited Kandahar and Faizabad to explain the EU's common position on the Taleban side. They noted a reluctance to consider new peace initiatives. The EU, with other partners, is currently looking at how best to promote a process of engagement.
Two things are clear concerning the future of Afghanistan. First, outside involvement in the conflict in Afghanistan can only prolong the fighting. This applies to the support given to either side by third countries, which are pursuing their own agendas and their own national interests. Secondly, a military solution to the Afghan imbroglio is not possible. The history of the country shows clearly that no one faction can ever impose itself and its political and cultural philosophy on the whole country. I might reinforce that, particularly in response to what Mr Dupuis said, by drawing attention to the fact that the Commission does not provide aid to factions. It is delivered to vulnerable groups and populations according to need and where access and security conditions permit. Given that the Taleban control 90% of the territory of Afghanistan, it is obvious that much of the EC's aid will be delivered in Taleban-controlled areas.
For these reasons the EU maintains an arms embargo covering the whole of Afghanistan and continues to call for a halt to third country interference. The EU, at the same time, supports the peace efforts of the UN and stresses the need for a broad-based government in the country.
Finally, in answer to the contribution from Mrs Fraisse, fighting between the Taliban and the forces of the Northern Alliance has reintensified after the winter lull and the Taliban can be expected to try to expel the Northern Alliance forces from the approximately 10% of Afghan territory which they currently occupy, while Northern Alliance commander Massud and his allies try to spread the conflict to areas already under Taliban control.
In the meantime the effects of the worst drought to affect the country for 30 years continue to afflict Afghans in the south, central and western regions of the country in particular. Large numbers of Afghans have been forced by fear of famine and the conflict to leave their homes and are now living in IDP camps inside Afghanistan or have crossed the borders into either Iran or Pakistan. In 2000 or 2001, an additional 500 000 internally displaced persons or refugees fled the fighting or the drought and the country is heavily dependent on food aid, much of which is supplied by the United States.
Mr President, I would like to ask Mr Purvis if he is going to table a vote of no confidence in the Commission, given the false information and the deliberate lies Commissioner Byrne has just uttered before the Members of Parliament present here today.
The joint debate is closed.
The vote will be taken at 6.30 p.m.
Nepal
The next item is the joint debate on the following motions for resolutions:
B5-0426/2001 by Olivier Dupuis and others, on behalf of the TDI Group, on the situation in Nepal;
B5-0428/2001 by Gerard Collins, on behalf of the UEN Group, on the aftermath of the massacre of the royal family in Nepal;
B5-0435/2001 by Reinhold Messner and others, on behalf of the Verts/ALE Group, on Nepal;
B5-0443/2001 by Luigi Vinci, on behalf of the GUE/NGL Group, on the situation in Nepal;
B5-0460/2001 by Thomas Mann and Charles Tannock, on behalf of the PPE-DE Group, on Nepal;
B5-0469/2001 by Jean-Claude Fruteau and Pedro Sánchez Aparicio, on behalf of the PSE Group, on the situation in Nepal.
Mr President, as far as Nepal is concerned, even though we are all aware that this is a tragedy of Shakespearean proportions, I think that our main problem as the European Parliament is how to face the future.
I call on all honourable Members to support the amendment tabled by Mr Messner, which calls on our President to allow a delegation from Parliament to go to Nepal at the earliest opportunity. I think that the role of this delegation is crucial. The destabilising forces at work today in Nepal are very strong and I think we would be unwise to underestimate them. The situation is extremely fragile and I am sure that a gesture, such as the presence of three Members of the European Parliament in Nepal, could have a positive influence on the development of the situation.
We are all aware of the pernicious role played by a major country which, under normal circumstances, would not border on Nepal but which, because of its policy of occupation in Tibet, is now practically a neighbour of Nepal. We are all aware of the logistical support that this country - the People' s Republic of China - is giving to the Maoist guerrilla movement, a guerrilla movement akin to the Shining Path in Peru. I think that says it all. Pressure urgently needs to be exerted on this country to put an end to the assistance given to this guerrilla movement, which is destabilising this wonderful little Himalayan country and risks plunging it into chaos. Finally, it is crucial that we adopt a different policy towards this region.
I would like to add one last thing concerning the Commission. This Parliament has been calling for the opening of a full delegation in Nepal for years. I think that the recent events there are, sadly, even further justification for the opening of such a delegation.
Mr President, following the tragedy in Nepal, which wiped out almost the entire royal family, this tiny kingdom in the Himalayas is now threatened with civil war. We must also remember that it is hemmed in between Tibet, which now belongs to China, and India, with tensions threatening to come to a head between these two heavily populated countries.
The facts on today's Nepal. Nepal is about the same size as Switzerland and Austria put together. Twenty-two million people live there and, if you think that a large part of the country is highly mountainous, then these people do not have a great deal of space. The flat land is overgrazed, the forests have all been cut down and ecological meltdown threatens. There are hardly any schools, hardly any infrastructure and corruption is rife. Nepal is one of the poorest countries in the world and its only source of income is tourism.
Then there are the Maoist groups which oppose the royal family and have already seized control of part of the country, mainly in the west, and who are even more sceptical of the new king, the late king's brother, than they were of the old royal family.
What this country needs now is enlightenment. These people also need our solidarity, they need hope and suggestions. Tourism must not run dry, which is exactly what will happen if there is a civil war. I think that Europe should play the role of peacemaker here, hence my proposal to send a small EU delegation to Nepal to take preventive action before it is too late.
We must bring our values of transparency, democratisation and hope to this country. We must not abandon this country, which has so many friends in Europe.
Mr President, the death of the Nepalese royal family rocked the world. We would like to tell the people of Nepal that they have our solidarity. King Birendra, whom I met once as Vice-Chairman of the SAARC delegation, was very popular and very well liked. His espousal of democracy, of a majority party system, gave a great deal of hope to this country, a country which - as Reinhold quite rightly says - is so bitterly poor economically but so rich culturally. The tragedy in the royal palace in Kathmandu, in which King Birendra, his wife Aishwarya and other members of the family died, leaves a vacuum. The curfew and the ban on meetings can only go some way towards calming the situation; there have already been quite a few violent attacks.
The first positive sign was when the new King Gyanendra said he would sign the old Nepal constitution, his brother's constitution, in order to continue the democratisation process begun by the family. Setting up a committee of inquiry was also important as a first step towards winning trust in the face of huge reservations on the part of the people about the new ruler. The committee is chaired by the head of the supreme court, which is neutral enough, but the committee will only win credibility if members of both the government and the opposition sit on it together, of course, with international observers. So if a delegation is to take part, it must be the SAARC delegation of the European Parliament.
The Maoist underground rebels have tried to grab this opportunity to destabilise the country still further. The government and the opposition must finally realise that they have to meet each other half way and reach some sort of consensus. They must remove the conditions in which terrorism and subversion thrive and that requires a common approach, not personal ups and downs. The PPE-DE Group calls on the king and the politicians responsible to do everything in their power to relieve the people of their anxiety and concerns and the EU, Commissioner, must send out a suitable signal.
I again call on the European Commission to open an office in Kathmandu, where the SAARC secretariat-general has its headquarters, which we can use as a base from which to implement the excellent cooperation agreement between the European Union and Nepal. This agreement is an excellent basis, as acknowledged by the European Parliament several years ago.
Mr President, ladies and gentlemen, I would first of all like to express my solidarity with the pain of the Nepalese people, who are currently experiencing one of the most difficult moments in their history. As Vice-Chairman of the South Asia delegation, I had the opportunity to meet King Birendra, a man of stature who was able to shake up his country' s secular political traditions by establishing a constitutional monarchy. A veritable force for stability, he represented the hope that the Nepalese people would emerge from absolute poverty and that the rule of law and democracy would become established for the long term.
The tragic death of the person whom the people of Nepal regarded as the symbol of the nation' s unity and the force binding it together is the source of numerous concerns and raises countless questions. Indeed, behind the drama a political process has been brutally called into question. A link of confidence between the political class and its people has been broken. It is a significant change in the balance of power in a region where instability reigns.
The European Union attaches great importance to respect for human rights and to democratic principles. We must therefore roundly condemn the repression and arrests which followed the death of the king. Nor can we remain silent over the distressing problem of the refugee camps in Bhutan, to which I am particularly sensitive, having visited them last year as a member of the delegation, and hope that the positive actions which were embarked upon to solve this problem are pursued with the same vigour.
Lastly, I too would like to appeal to the Commission for a full delegation to be established in Kathmandu, in order to try to help these traumatised people to heal their wounds.
The Commission is dismayed by the dramatic events that are shaking Nepal. It understands the state of shock of the Nepalese people at the deaths of a beloved monarch, symbol of unity and continuity, and of many members of the royal family.
As of today the situation remains volatile. It is still too early to assess the impact of the palace killings on the stability of the country and to predict whether events will take a disastrous turn or endanger democracy.
This development took place against an already turbulent situation in Nepal in recent months, as a consequence of political paralysis and the constant threat from the Maoist insurgents. The European messages of condolence therefore particularly emphasise the need to preserve democracy - a democracy that has been a remarkable achievement of the Kingdom of Nepal and of the late King Birendra.
The Commission will monitor future developments with the utmost attention to make sure that all parties act in respect for democratic principles and human rights, in conformity with the basic provisions of Article 1 of the EC-Nepal Cooperation Agreement.
In this context the Commission deplores the arrest of three Nepalese editors of the Kantipur newspaper. As you know, the Commission has consistently supported Nepal in its quest for social and economic development. The EC has granted EUR 160 million in cooperation assistance since 1977, and the current rate is around EUR 50 million a year. Our commitment stands firm. We are also ready to bring to our cooperation a new dimension, taking into specific account aspects of governance. However, in the present circumstances we believe it is necessary for the dust to settle before proceeding with any further concrete action.
In answer to the issue raised by a number of you whether the Commission will set up a delegation in Kathmandu, I am happy to tell you that there is in preparation a Commission communication on the external service, which will cover the situation of new delegations and which will deal with this particular issue. It should be published before the summer break.
The joint debate is closed.
The vote will be taken at 6.30 p.m.
Situation in Angola
The next item is the joint debate on the following motions for resolutions:
B5-0432/2001 by Nelly Maes and others, on behalf of the Verts/ALE Group, on Angola;
B5-0444/2001 by Joaquim Miranda and others, on behalf of the GUE/NGL Group, on the situation in Angola;
B5-0445/2001 by José Ribeiro e Castro, on behalf of the UEN Group, on the situation in Angola - civil society building peace;
B5-0453/2001 by Bob van den Bos, on behalf of the ELDR Group, on the situation in Angola;
B5-0461/2001 by Carlos Coelho and Arlindo Cunha, on behalf of the PPE-DE Group, on the situation in Angola;
B5-0470/2001 by Mário Soares and others, on behalf of the PSE Group, on the situation in Angola.
Mr President, this is the umpteenth time we have discussed Angola. The war has been going on for twenty-five years; and again we are about to vote on a resolution. Surely we must ask ourselves the question whether sufficient efforts are being made for peace.
I welcome the fact that the Swedish Presidency has applied itself to this question and provided a declaration. I wonder, however, whether the two sides - and I mean both the government of Mr dos Santos and UNITA - are not actually doing their level best to prolong the war.
This is a war that is fed by a stream of smuggled diamonds and oil: sufficient to buy vast quantities of arms and hold the civilian population hostage. I consider this war to be making a mockery of our civilisation.
I should therefore also like to ask that the recommendations again recorded in this resolution, be followed up both by the Commission and by the Council, so that it can be monitored whether the will for peace is really increasing. Of course we welcome the fact that statements have recently been made both by President dos Santos and by the leadership of UNITA expressing the intention to start a dialogue.
However, we see that the civilian population is being harassed time and time again. There are the kidnappings by a new movement, again calling itself a rebel movement. There are the new minefields. There are the attacks on towns and the constant attacks on the civilian population; and those who live in those parts know that meanwhile in the bars on the borders the soldiers are trading with each other. What cynicism!
Mr President, the complex situation occurring in Angola deserves constant, careful attention, and therefore I believe the inclusion of the matter yet again on this Parliament' s agenda is justified, since the search for peace and the encouragement of all those who effectively seek it must be a central objective of our institution. Because of the consistency required of it, however, this House cannot wipe out its earlier resolutions or the more or less recent positions of the other Community institutions and international bodies, especially the Council, which has particular competences in this matter. Just as it cannot or must not ignore or paper over important events that have happened recently which mark the way the situation in the country is evolving and clarify, if that were necessary, the real intentions of certain forces acting in the territory, especially UNITA under Jonas Savimbi. Having said that, I must also emphasise right now that I regard it as positive that the proposed resolution on a compromise, as it has been presented to us, has essentially put an end to the attempts to cloud the real situation in Angola and whitewash UNITA that underlay the initial proposal by the UEN...
It is, however, equally true that even after the positive changes that have been added to this compromise at our suggestion, particularly the statement of agreement with the position adopted by the Swedish Presidency on behalf of the Union, it still suffers from unacceptable positionings and serious gaps. This is the case with the obvious attempt to place the responsibilities of the legitimate government of Angola and those of UNITA on the same level, in clear contradiction to successive United Nations resolutions, which are symptomatically and for this very reason forgotten. The same happens with the unacceptable omission of the recent condemnable attack by UNITA in Cachito, which resulted in the death of a great many defenceless, innocent people and the dreadful kidnapping of dozens of children and young people. For that very reason I believe it to be very important and timely for the Commission to reaffirm the positions that it and the Council have adopted on behalf of the European Union. Indeed, as I understand it, nothing can justify the fact that the above-mentioned positions and omissions can remain in a resolution by this Parliament, and they are in fact the essential reason why we have not subscribed to the compromise. Furthermore, we are amazed at the blatant gulf between what was approved and reiterated recently by the Council and what is now proposed, even more so when some of the principal supporters of the current compromise originate from the same political force that shapes a government which so recently defined and adopted the position taken up by the Council. That is also why we tabled some draft amendments with the aim of enabling this Parliament to realign itself with the positions of the Council and the international community and to ensure a line of continuity and consistency with what we have always approved here. Our final vote will of course depend on the direction this vote takes.
Mr President, ladies and gentlemen, we have just heard the discourse of war, the discourse that has led to war, the discourse that has led to the continued failure of international mediation. That was not our intention. Our intention is to contribute to peace, because at last consistent signs are coming from Angola that some lasting change may happen in that country. That is the major piece of news of the last few months. Amid the news of the terrible ongoing war, it is these signs of peace that are strongly emerging from the civil society of Angola and which make our vote today so urgent. It is these signs that we are turning to, to point them out, embrace them and encourage them. We do not want just to cry over more deaths or lament further destruction. We want to welcome those people who, with courage, generosity and independence, coming from the churches and the many sections of Angolan society, are carving out a new path that can lead to national reconciliation and lasting peace. Let us listen to the Angolans. They know more and better than we do. The AMC, the broad movement of citizens, a civic platform recently launched in Luanda, speaks to us of inclusive national reconciliation. Inclusive in the sense of not excluding anyone, because it is the poisonous spirit of exclusion that spreads war, misery and ruin throughout Angola. Inclusive because the spirit of including everybody is a precondition for reconciliation, and because without true reconciliation to restore confidence there will be no peace.
The Angolans want peace. Let us listen to the Angolans, let us trust that internal mediation and the energy of the civil movements can succeed where international mediation has failed. Let us follow the voice of the Angolans, good people, not just those of the AMC but those of so many movements that fervently hope for peace: the Inter-Church Committee for Peace in Angola, the Angolan Reflection for Peace Group, the 'Peace and Development' Women, who today are holding an international conference in Luanda, the Martin Luther King Association, the Justice, Peace and Democracy movements, the Village of Peace, the Messengers of Peace, the Mosaic, and still more, like the Forum on the multiple consequences of war a few months ago, from which there sprang an appeal for an immediate cease-fire. These are the voices we must listen to. We must recognise their features, learn their names, publicise their faces, shake their hands. Because the tragic recent history of Angola teaches us one thing: we must only trust those who talk of peace without arms in their hands, with gestures and instruments of peace. We have to stop this monopoly of the bipolarisation of war.
I therefore ask you to join in an invitation that I have already asked the President to make so that we here can listen to the vision of Angola and the future of peace that people aspire to, people like Dom Zacarias Kamuenho, Vieira Lopes, Rafael Marques, Justino Pinto de Andrade, William Tonnet, Chivukuvuku, Marcolino Moco, Cesinanda Xavier, and others, who have joined this civil movement for peace. These are the ones who can teach us a lot. Angola is still suffering, but it does not have to be like that. This Angola of peace hopes that we will be able to send out new, different signs to the new signs with which it is challenging us.
Mr President, everyone - in Finland at least - has probably played a game called Star of Africa. Each time we discuss Sierra Leone or Angola, I think with dismay of this game that was, indeed, regarded as just a game but which, at the same time, showed in a bloody way - one moment in Angola, the next in Sierra Leone - that what could actually be a country' s blessing can also be a curse upon it.
My friends, I truly believe that we are beginning to see signs of a more intelligent policy in respect of the monitoring of resources. We have seen many proposals for peace - the Lusaka Protocol, peace proposals in Sierra Leone and such like - but so long as war pays better than peace we will not get especially far. I therefore strongly support what Mrs Maes has stated, namely that it is this way we must choose in order to move forward.
I also think that Canada, which has started work on sanctions, deserves our support and forms a reference point for our activities in respect of sanctions and our work in opposition to landmines and child soldiers. We need to introduce similar work that is just as ambitious.
It is interesting to note that many who speak Angola' s language are speaking today. I also believe that there are many amongst us who have a bad conscience concerning what we said about Angola in the past. We have all in our own way contributed to the tragedy. Now it is a matter of putting a stop to this, of looking at what is singled out in the UN' s reports - including the reports requested by the parliaments of the Member States - and also of pointing the finger at the presidents: those holding power in Togo or Burkina Faso who have, in their own way, contributed to the buying of diamonds or oil.
When it comes to the World Bank, which was mentioned in the debate, I actually believe it can be a very positive player in Africa, for example by monitoring, as it does at present, the income that the Angolan government acquires through the oil trade.
Mr President, Commissioner, ladies and gentlemen, Angola is still suffering from war, destruction and the senseless, shocking loss of human lives. Angola has everything it takes to be a great, rich, developed country and a factor for stability and progress in south-western Africa, but it has been squandering its resources and energies in a conflict which seems to go on forever. We condemn the use of war, and we condemn most especially inhuman attacks on defenceless civilians, women and children, attacks that nothing can justify. Several times over the years this Parliament has pronounced on Angola and has criticised attitudes and behaviour. We recall these deliberations, which we uphold and support and which the compromise resolution upholds, recalls and supports. Just as we remember the United Nations deliberations on the conflict and we do not deny that the various sides have different responsibilities. In our view, however, at this precise moment when a little window of hope is opened with declarations from the main players responsible and initiatives in civil society for peace, our role is to encourage this movement.
We must tell the people of Angola and the political leaders that the international community is willing to collaborate in the search for peace. There is no military solution to this conflict. The General Affairs Council said so at its meeting on 11 June in Luxembourg. Today it is the European Parliament' s turn to affirm it on behalf of the peoples of Europe. We are pleased with the compromise text that it has been possible to draw up and we shall vote against the proposals that may disfigure it, not because we disagree with the content of several of them, but because what is expected of us today are words of encouragement and not of recrimination.
Mr President, my fellow Members of Parliament, representatives of the Commission, I too approve of the draft resolution on Angola, which has resulted from a compromise and in my view is a moderate and well balanced draft. Basically it is an appeal for peace, which at this time, as has been stressed by José Ribeiro e Castro and just now by Carlos Coelho, needs to be supported by the international community and especially our Parliament. The situation of Angola is a tragic situation. Angola is a devastated country, which has experienced twenty-six long years of civil war without a break. That is, since independence on 11 November 1975 there has been a civil war in Angola, and it is still going on. As has just been pointed out, this civil war does not have a military solution; and the theory that it is possible to reach a solution by crushing the enemy, even if the assassination or death of Savimbi were to occur, would not be a solution because the war would carry on. The war can only end through negotiation among those that wage it and through pressure from Angolan civil society, which is at last emerging. There are independent voices of civil society that are appealing for peace, especially those supported by the Angolan Catholic Church, which has played an extremely important role in this, and by all the other churches, which are exerting great pressure for peace, that is, for negotiations for peace. This is the pressure that we must support, both the European Union as a whole and this part of it which is the European Parliament.
Mention has been made of a proposal by some of our left-wing friends - the Greens and the Communist Party - who would like us to make a special condemnation of the Cachito massacre. We do not agree and we have proposed an oral amendment which might be a compromise. This oral amendment would condemn all massacres from whatever source, because there is not just the Cachito massacre but also the massacres that have happened recently, for example, in Cabinda. Therefore if we only mention one kind of massacre we shall be turning a blind eye to a reality which, as has been said, is a complex reality, and therefore what is an apparently humanitarian act is essentially a political act with which we cannot agree. For that reason we are going to vote on this proposal for a resolution as it has been drawn up and not with the amendments that have been suggested. By doing this we think we can contribute to peace in Angola, and I should like to second José Ribeiro e Castro' s proposal for Parliament to listen to independent voices from Angola who are today courageously fighting for peace, such as the journalist Rafael Marques, such as Archbishop Zacarias Kamuenho, such as the former Prime Minister of Angola Marcolino Moco, and many other Angolans who are able and have the courage to come to this Parliament and say truthfully that it is necessary to get rid of the warlords. Because while it is true that there are warlords on both sides and that both should be condemned, whether on the side of the MPLA or on the side of UNITA (and we must condemn them both), the truth is that there are interested parties that gain with the war, and those that gain with the war are the oil and diamond interests. What we need to do is help civil society and the churches to emerge so that this ravaged people may finally achieve peace.
Mr President, honourable Members, the Commission is very concerned at the continuation of war in Angola, especially given the recent upsurge in attacks on civilians as well as the continued suffering of the 3-4 million citizens affected by the renewed war since 1998. As established in the common position adopted on 11-12 June 2001 by the European Union, the Commission remains committed to supporting initiatives contributing to a political solution to the Angolan conflict. It seeks to promote the strengthening of democratic institutions and the improvement of human rights, the rule of law and justice, and a more transparent management of public finances. The Commission encourages political dialogue within the terms of the Lusaka accords to overcome the conflict and expresses the hope that the recent declarations by President Dos Santos, inviting Mr Savimbi to set a date for his movement to end the war, will result in a dialogue for peace and national reconciliation.
The Commission expresses its grave concern at the lack of safe access for relief agencies to people in need. The Commission's strategy of assistance is delivery of a flexible package of emergency and rehabilitation assistance according to the changing requirements, as well as the creation of conditions which enable structural development actions to be undertaken. I should inform Parliament that the level of eco-interventions in 2001 is expected to rise to a similar level as in the year 2000, which is in fact EUR 52 million.
The joint debate is closed and that concludes the debate on topical and urgent subjects of major importance.
The vote will be taken at 6.30 p.m.
Civil emergency protection
The next item is the report (A5-0180/2001) by Laura González Álvarez, on behalf of the Committee on the Environment, Public Health and Consumer Policy, on the proposal for a Council decision establishing a Community mechanism for the coordination of civil protection intervention in the event of emergencies (COM(2000) 593 - C5-0543/2000 - 2000/0248(CNS)).
Mr President, Community cooperation in the field of civil protection began in 1985 and included two programmes, one which lasted two years - 1998-1999 - and another which will be in force until 2004.
In recent years, disasters that have often been wrongly termed 'natural' have had serious consequences for people, for the environment, and for both natural and cultural heritage. Supporting the Member States in risk prevention, improving the training of those who intervene in the event of disasters, contributing to educating citizens about self protection and raising their awareness of the issue: these are some of the objectives of these programmes. Today, however, we are debating the Council proposal for the setting up of a mechanism for the coordination of civil protection intervention in emergency situations.
I think it is worth remembering that, according to the United Nations intergovernmental panel on climate change, there is already evidence that if the current trends of increasing greenhouse gas emissions are not corrected, such disasters - floods, droughts, storms and so on - will become ever more normal. This mechanism therefore has to be very welcome.
Determining the resources available for intervention, the training of assessment and coordination teams to intervene in emergencies, and a common rapid communication system are aspects on which this proposal is based in order to meet the objectives of protecting citizens, the environment and natural and cultural resources.
The four priority types of action under this mechanism are: prevention of accidents, rapid reaction capability, response in emergency situations, and recovery measures in the event of a disaster. The most important factors for achieving these objectives are: creating a management, coordination and information operations centre; identifying available resources in the Member States; training programmes for intervention teams and for experts in the assessment of needs and the coordination of transport, resources and teams and establishing a joint emergency communications system linking all available civil protection teams.
It is obvious that the current situation differs in each of the Member States: in Germany and Spain there is a clear delimitation of Autonomous Communities - regions - which have their own civil protection mechanisms, and also in the towns and municipalities. In the other countries the civil protection service is more centralised.
In any case, I think it is obvious that this mechanism will prove very useful in that it can effectively coordinate and mobilise all the resources we have available in Europe for clear emergencies, as have occurred in recent years. I remember very well what happened in the Doñana National Park, when a pond of toxic waste burst its banks, flooded a river and a vast area of water meadows and destroyed the livelihoods of 5000 farmers. Therefore it is vital that there should be a rapid, effective mechanism of this kind.
What perhaps is just as vital as this need for rapid communication and coordination is for citizens to be trained and educated to protect themselves. In Europe there are about five million volunteers - I was surprised at the number - who for no payment provide their services at any given moment when there is a disaster. Giving these people the slightest amount of training would be of great help in tackling these disasters. We just have to remember what happened with the Erika on the French coast and other disasters of this kind.
I think the proposals put forward by Parliament are acceptable and improve this mechanism, and in future it will be very important that there should be a clear, practical mechanism, with a centre for the coordination of communications and resources for civil protection.
Mr President, honourable Members, allow me to start by thanking Parliament and, more particularly, you Madam rapporteur and the Committee on the Environment, Public Health and Consumer Policy and the Committee on Budgets for your excellent and constructive work on this proposal. There is no need, I think, to enumerate yet again the numerous natural, technological and environmental disasters which have occurred over recent years. The honourable Member has just mentioned one which caused very serious damage in several Member States and neighbouring countries.
The citizens of Europe have expressed their concern and made clear that they expect the Community to take specific action to guarantee efficient civil protection in an emergency. Parliament too has called on the Commission to take initiatives in this area in a series of resolutions.
The Commission proposal of 27 September last year makes provision for a Community procedure for civil protection intervention in the event of natural, technological or environmental disaster inside or outside the European Union. The aim is to improve and coordinate action taken by Member States in the event both of this sort of serious disaster and in the event of nuclear or ecological disaster and to create the facility for immediate aid if a country does not have the necessary capacity.
May I say, as regards the results of Parliament's work, that the Commission agrees wholeheartedly with many of the proposed amendments because they improve the Commission's proposal considerably. The most important improvements are: the creation of a monitoring and information centre as an operational tool for implementing the decision to set up a database on the Member States' production and storage capacities for serum and vaccines and other emergency medical resources, the importance attached to aid for isolated and outermost regions of the Union, the use of new technologies, including in notification systems, warning systems and systems for exchanging information and the use of satellite technologies for the purpose of the procedure and the references to the cultural heritage.
We are therefore able to accept 35 of the 46 proposed amendments in full, in principle or in part.
As far as the remaining proposed amendments are concerned, we still have a number of queries, mainly on the following aspects: first, the reference to the humanitarian aid component contained in Amendment No 12. This proposed amendment could give rise to a certain amount of confusion and the risk of duplicating the ECHO programme. The Commission would like to avoid this and has therefore rejected this amendment.
Then there is the need for immediate action at Community level in the event of deliberate marine pollution. I refer here to Amendments Nos 1 and 13. The concept of 'deliberate marine pollution' is not, I think, the correct or a suitable concept here, because deliberate marine pollution does not trigger fast action and whether or not fast action is needed depends on the type of pollution or the type of disaster.
Then there is the question of the exact definition of the role and remit of the operational monitoring and information centre. I refer here to parts of Amendments Nos 5, 14 and 16. The Commission rejects Amendment No 17.
The references to the monitoring and information centre are a constructive contribution. However, some of the wording is misleading and therefore needs to be revised or deleted. The centre should be a tool for the Commission and the Member States, not an operator.
So, to summarise, the Commission supports Amendments Nos 3, 6, 9, 10, 11, 15, 18, 23, 25, 27, 31, 35, 36 and 38 to 41. It supports eleven proposed amendments in principle, which are Amendments Nos 4, 7, 19, 22, 24, 26, 30, 32 to 34 and 37, but which need editing. The Commission supports Amendments Nos 5, 8, 13, 14, 16, 21 and 45 in part and rejects Amendments Nos 1, 2, 12, 17, 20, 28, 29, 42 to 44 and 46.
Finally, I must emphasise that our proposal is much improved thanks to Parliament's contribution and support. I am sure that these improvements will help to save more human lives in future and to reduce the damage caused by natural and technological disasters or by nuclear and ecological disasters.
The debate is closed.
The vote will be taken at 6.30 p.m.
Classical swine fever
The next item is the report (A5-0143/2001) by Encarnación Redondo Jiménez, on behalf of the Committee on Agriculture and Rural Development, on the proposal for a Council directive on Community measures for the control of classical swine fever (COM(2000) 462 - C5-0493/2000 - 2000/0214(CNS)).
Mr President, Commissioner, ladies and gentlemen, the report unanimously approved in the Committee on Agriculture and Rural Development on 25 April on Community measures for the control of classical swine fever proposes an early diagnosis system and maintenance of the Community method for controlling the disease and slaughter, since not enough progress has yet been made on marker vaccines.
The reason for applying a policy of non-vaccination is based on the fact that in the event of infection vaccinated pigs may become carriers of the virus, especially pregnant sows, which may not show signs of the disease but may transmit it horizontally to the other pigs on the farm and vertically to their progeny, which may include persistently infected piglets.
In addition, as regards the differentiation of animals that have been vaccinated or have had the disease and generated antibodies, this differentiation between vaccinated and infected animals is not yet reliable. Research will have to continue into this until these marker vaccines are effectively reliable and we are able to use differential methods that indicate whether the animals have been vaccinated or have had the disease.
This legislation improves certain prophylactic rules, clarifies definitions and proposes the inclusion of the 'Diagnostic Manual' as an annex to the Directive. In addition, the amendments introduced refer to animal welfare standards on the farm and during transport, and emergency solutions are proposed for cases of serious health crises which prevent animal movements for long periods, such as buying-in schemes, which the Commission has certainly never done before.
It is also proposed that this health legislation should extend to the countries of Central and Eastern Europe and that they should be included in the plans to control classical swine fever. Several amendments to this document have been tabled which your rapporteur feels deserve some comment.
There is one amendment, No 34, tabled by Mr Mulder on behalf of the ELDR Group, which seems logical, but given that the health control authorities are national, trying to divide up the European Union into regions that belong to different countries and do not coincide with national borders seems unfeasible. I would ask Mr Mulder, who is present, whether the Dutch will be able to control German farms or whether the Germans will control Dutch farms. I do not think either side will agree to this.
Amendment No 35, tabled by Mr Mulder, goes against both my feelings and the spirit of the report. If the animal is not eliminated, vaccination will not eliminate the virus and the marketing of meat from vaccinated animals in the European Union would mean less safety for our consumers than for those of third countries. We would in principle be unable to export, and anyway this news in the press would ruin the industry. Fresh meat from vaccinated animals carries the virus and may infect healthy animals that feed on swill containing it. I therefore cannot accept Amendment No 35.
As for Amendment No 36, also tabled by Mr Mulder, we again come up against the subject of co-financing, and I am also against it.
There are two other amendments: Nos 33, tabled by Mr Böge on behalf of the PPE-DE Group, and 37, tabled by Mr Graefe zu Baringdorf on behalf of the Verts/ALE Group. These two amendments go a little beyond what I could have imagined, since in my country the use of swill has been banned for more than twenty years.
Nevertheless, in this very House, Amendment No 102 in the Paulsen report, reviewed in this very part-session, was approved and I do not want to go against the feelings of this House. I therefore understand that both Amendment No 33 and Amendment No 37 are acceptable because they may lead us to a more realistic solution to the animal feed control problem.
Mr President, this is a comprehensive report and I congratulate Mrs Redondo for the great deal of work that she has put into it. The House might be interested to know that Mrs Redondo very kindly accepted my invitation to come to London during the formulation of this report to take evidence from representatives of the UK pig industry and senior officials from the National Farmers Union and the Ministry of Agriculture. We happened to be in one of those meetings on Tuesday 20 February this year, the very day the first outbreak of foot-and-mouth disease in the UK was reported. As you can well imagine, this brought our meeting to an abrupt halt.
Indeed, it is partly because of foot-and-mouth disease that I wish to direct my remarks to the question of feeding catering waste or pigswill to pigs. I know that my colleagues from Germany and Austria have serious reservations about the proposal to ban such material from being fed to pigs throughout the EU. As Mrs Redondo has just said, Amendment No 33 seeks to permit controlled swill feeding, subject to stringent exceptional arrangements, if it can be guaranteed that the pathogens which cause epizootic diseases have been destroyed by treatment. Amendment No 37 seeks to achieve a similar objective.
I would ask the House to reject both these amendments this evening. In the UK we had stringent controls of swill feeding in place. We ensured that pig farmers only used the most appropriate and up-to-date equipment for boiling catering waste to the correct temperature to destroy all pathogens and we ensured that regular inspections of the farms using such equipment were carried out. Of course you cannot legislate for human behaviour, however. It now seems almost certain that infected catering waste was delivered to a farm in the north-east of England, which for whatever reason, was not properly treated, or perhaps was not treated at all. This simple error, whether deliberate or just a mistake, has led to the destruction of over six million animals in the United Kingdom and tens of thousands of animals in Ireland, the Netherlands and France. We have now banned swill in the UK entirely. I urge the House to do the same across the whole of the EU.
Mr President, on behalf of the Group of the Party of European Socialists, I should like to thank the rapporteur, Mrs Redondo, for her work, which is unexpectedly topical following the most recent outbreak of foot-and-mouth. The parallels between swine fever and foot-and-mouth are obvious; in the case both of foot-and-mouth and swine fever, the Community decided in the past to pursue a policy of non-vaccination. However, the scale of the foot-and-mouth crisis has demonstrated that an unreserved policy of non-vaccination belongs on the test bench. I do not mean that we should resort to blanket vaccination in future. Killing infected stock, stamping out, must continue to be the mainstay of the strategy to combat these diseases. However, greater importance should be attached to vaccination. We should not, in my view, stand still on the question of vaccination; instead we should develop a strategy of comprehensive zoonosis prevention mainly for use during disease-free periods. This could include stricter controls on third country imports, controls at airports and quarantining new additions to livestock.
Another important point is the principle of regionalisation. The Commission must act very quickly here and negotiate with EU trading partners in order to implement this principle. We cannot expect all the Member States of the EU to put up with import restrictions in third countries every time a disease breaks out in one or a few Member States. The European Union already applies this principle to third country imports. Now third countries must return the favour. Marker vaccines are very important here, as the rapporteur has clearly highlighted. More must be invested in these vaccines and in developing discriminatory diagnostic techniques, so that it will soon be possible to distinguish between vaccinated and infected animals and then make economic use of vaccinated animals.
I should also like to comment on one more very specific issue, namely swill feeding, that is, using leftovers from canteens etc. These leftovers have been used as animal fodder for years and we must still be able to use them in future. As with meat and bonemeal, I support a conditional ban here, as formulated in Amendment No 37 by the Group of the Greens, that is, it should only be possible to use leftovers if a suitable sterilisation process is used. I think that if proper controls are carried out then, as we have seen in the past in numerous Member States, we will still be able to use this valuable source of protein. We should support the proposed amendment by the Greens which still allows leftovers to be used but subject to stricter conditions.
Mr President, I should like to thank the rapporteur, because I learned something from her report, which is always very pleasant. In addition the report points out the necessary modification of the guidelines. Of course we must bring swine fever under control, but extermination methods that require mass slaughter are no longer really accepted by public opinion. That is a problem.
I myself come from Flanders. It is a densely populated region and there are even more pigs than people. That means that we ourselves are dramatically confronted with that problem. Therefore I agree that the combating of swine fever is important but should like at the same time to point out that this animal disease, unlike others, presents no danger to human beings.
I would say that culling because of the disease is one thing, but it is difficult to distinguish from culling for economic reasons, for example because sties become overfull or because animals become too heavy for sale. That is why it is always rather hypocritical when mass slaughter is being considered, since it is not very clear whether the culling is taking place to prevent disease or for economic reasons. I must honestly admit that in that respect I do not trust the industry.
The report has nevertheless convinced me that there has been a remarkable development in marker vaccine. Therefore in my view it can easily be declared ready for use so that it could be used on a much wider scale than solely in emergencies. If it is not reliable, for example because the disease can still be transmitted via the placenta, then it would seem sensible to me that it cannot be used with sows but that it can still be of use in other cases. If it transpires, as is argued in the report, that the diagnostic method is still not reliable, then I believe that we must do our utmost to develop good diagnostic methods, so that a distinction can be made between vaccinated animals on the one hand and animals that have developed antibodies because they have had the disease or have had contact with the disease in some other way. This is why I believe that culling must be rejected as a method of combating this animal disease and that we must concentrate our attention on the development not only of marker vaccine, since that already exists - but of good diagnostic methods and the refinement of the vaccine so that it can also be used for sows. In any case the guidelines should provide regulation that makes mass culls unnecessary. I agree with the conclusions of the Commission, namely that mass culls cast a slur on the agricultural policy and the health policy that we wish to pursue as a European Community.
Mr President, Commissioner, a lot of attention is being paid to pigs this week. Unfortunately the discussion of the Redondo Jiménez report is ending in an anticlimax. On Monday the Swedish Minister spoke on animal welfare, including tightening welfare regulations for animal transport. This morning we voted on the Busk report, in which we are trying to improve the living conditions of pigs in great detail. We now have a report before us in which we are supposed to simply agree to the destruction of thousands of healthy pigs if there is an outbreak of swine fever.
This Parliament speaks with two voices! One for the consumer and his feeling for animal welfare and one for the economy and trade, which must not be allowed to suffer from the outbreak of a disease. I have requested a roll-call vote on this report and on Mr Mulder' s amendment, so that the public can see from Members' voting behaviour the double tongue of this Parliament on animal welfare.
It is astonishing that Mrs Redondo Jiménez has learned nothing from the combating of foot-and-mouth disease as it has developed in recent months, particularly in the United Kingdom and the Netherlands. As part of the preparation of this report I should have like to see Mrs Redondo driving around the Oene region, the foot-and-mouth triangle in the Netherlands. It would have struck her that almost every field carries a poster reading: 'EU, vaccinate now!' I have argued more than once in this Parliament that animals are more than production units. They are creatures made by God, for whom we have responsibility. Norms and values apply not only in church but in the sty too.
Until 1980, vaccination was commonplace in the European Union. In order to meet the trade, the non-vaccination policy was implemented. In the 1997 outbreak of swine fever in the Netherlands, thousands of healthy pigs had to be destroyed and then too there was a call for vaccination. When will this Parliament start listening to its citizens? There is a vaccine available that makes it possible to distinguish vaccination from infection. There are still some drawbacks associated with those vaccines, but are there none associated with the mass destruction of animals? No one less than the International Bureau for Infectious Livestock Diseases (Office international des épizooties) recommends that in serious outbreaks of swine fever, countries that previously did not vaccinate should consider emergency use of a marker vaccine.
Infectious animal diseases, like swine fever, show the weaknesses of current agricultural policy. It is wrong that organic farming and extensive animal husbandry should be proposed as the solution. These forms of agriculture are not less susceptible to livestock disease, on the contrary. Because of the high level of enclosure in intensive livestock farming, these businesses are precisely less susceptible to infection. That is not to say that organic farming does not have desirable aspects - its small-scale nature has many advantages. A combination of the small-scale structure of organic farming and the enclosure of intensive livestock keeping is a key for the future. For production we must abandon large-scale mobility and switch to more enclosed operations, no longer with international, but with regional circuits.
Mr President, may I add my congratulations to the rapporteur for a very welcome report. Swine fever, like foot-and-mouth, does re-emerge from time to time in different Member States throughout the European Union. Unfortunately, the only way of controlling it, at the moment, is by large-scale slaughter of animals, many of which are free from disease. To date, we have not been able, as has already been said, to develop a marker vaccine capable of controlling the disease.
I find it very hard in this modern day and age to understand why we have not made greater progress. You need only look at everything we have at our disposal, and at the costs incurred in this senseless slaughter of thousands of innocent animals. We heard this week that in the United Kingdom for every one proven case of foot-and-mouth, animals have been slaughtered on five or six farms around that case. The cost, not only to the Exchequer and to the European Union, but the real cost of the loss of these animals, is enormous.
The agriculture industry certainly does not need anymore bad publicity and I support Mr Stevenson's position on the amendments put forward by Mr Mulder. It is all very well to speak of stringent controls, but you cannot guard against human failure. You cannot prevent a failure by a single individual and it only takes one person not to follow those controls and the feeding of swill creates a real problem as seems to have been the case in the United Kingdom with foot-and-mouth.
I understand that it will be very difficult and take time to secure agreement between all the parties involved - our trade partners and everyone else. But we must begin and we must put down a marker now. We must never again go through what we have just witnessed, be it with swine fever or with foot-and-mouth. There has to be a better way. The people of the European Union are demanding this. Many farmers demand that there has to be a better method of control. It is incumbent upon us to find a better way rather than witness the senseless slaughter we have recently seen.
No one can convince me that we have got it right at present. I do not believe we have. We have made mistakes and we should recognise those mistakes and put those mistakes right sooner, rather than later.
Thank you, honourable Members. I wish to thank the rapporteur, Mrs Redondo Jiménez and the Agriculture Committee for the report on the proposal for a Council directive on Community measures for the control of classical swine fever. The main purpose of the Commission proposal is to update the existing control provisions on swine fever, so as to take into account the most recent knowledge and experience acquired in controlling its agent. The proposal also takes account of the development of new diagnostic tools and vaccines, and of the opinions given by the Scientific Committee on these issues.
This House is well aware that in 1997/1998, a major outbreak of classical swine fever occurred in several Member States. This crisis led the Commission to review Community legislation on this issue and to look at the possibility of introducing provisions on the use of the so-called marker vaccines as an additional tool against the disease in case of emergency. The urgency for this review has been added to by the worrying outbreak in the United Kingdom last year, and today there is confirmation of an outbreak in the region of Lérida in Catalonia, Spain.
The Commission has immediately taken a decision, in full consultation with the Spanish authorities, to impose restrictions on exports from this region. This decision will be reviewed at a meeting of the Standing Veterinary Committee, scheduled for this week. The decision taken today has immediate effect until 30 June and will be reviewed in the meantime. Before standing up in this debate, I had a brief telephone conversation on this matter with the Spanish Minister for Agriculture. A single farm is concerned, and I am happy to say that he informed me that all of the animals moved from that farm before confirmation had been slaughtered. However, we must remain particularly vigilant in relation to this issue. The situation will need to be followed up very closely, and I will be happy to keep Parliament informed of developments.
Returning to the current proposal, and marker vaccination in particular, the Commission financed specific trials and research projects. By means of this research very valuable information was obtained. It has been essential for the Commission in drawing up its proposal and cautiously paving the way for the potential use of these vaccines. Clearly, their use can only be envisaged in an emergency situation and once laboratory tests are available to discriminate between vaccinated and infected animals. Here I must emphasise the importance of the efficacy of the tests, as distinct from the marker vaccinations themselves.
Encouragingly, Parliament's Agriculture Committee, the Economic and Social Committee, the Committee of the Regions and the Member States, largely support the Commission's approach to this sensitive issue. This contrasts with the situation a few years ago, when quite different opinions were expressed by the experts themselves. This reminds us of the importance of scientific investigation, so that informed answers can be given to technically complex matters such as this. Indeed, I am aware that in preparing her report, Mrs Redondo organised an interesting and important hearing in the Agricultural Committee attended by swine fever experts from different Member States to better understand the progress made on this issue after the outbreak from 1997/1998.
The report of Madame Redondo largely supports the main aspects of the Commission proposal and of course, I am obviously very pleased about this. However, allow me to address in detail the amendments, which have been proposed. I will begin with the amendments the Commission cannot accept. The Commission cannot accept Amendments Nos 2 to 5, 26, 28 and 30, as they go beyond the scope of this directive. I understand that the recent FMD crisis has prompted Parliament to raise some horizontal problems related to animal health, which certainly need to be addressed. The report deals for example with the implementation of controls on imports of live animals and products, traceability, financing of costs related to animal diseases and future animal health problems, which may emerge in relation to enlargement. I share the concern of the Parliament. But these complex issues cannot be addressed in this directive.
I have already informed this Assembly that the Commission will address those issues before the end of the year in a separate legal framework. The Commission cannot accept Amendments Nos 6 to 8, 12, 16 to 18, 22, 24, 25 and 29, which contain certain technical details of relatively minor importance, for which the Commission considers the text of its proposal more suitable. Amendment No 15 concerns the establishment of Community financed market support measures, in case of prolonged standstill of pigs in holdings kept under movement restrictions due to an outbreak of swine fever. The Commission cannot accept this amendment, as such decisions must be taken on a case-by-case basis. The legal basis for doing so already exists in the framework of the common market organisation for pig meat. This mechanism demonstrated its efficiency and there is no need for further legal provisions in this regard. Amendments Nos 20 and 21 concern the role of different authorities in the control of classical swine fever in wild boar.
The Commission cannot accept these amendments, as it is for the Member States to ensure that all authorities potentially involved in the control of the disease are given a proper role. Their co-ordination must be guaranteed to ensure proper eradication. Amendment No 23 concerns the introduction of an article on the potential use of marker vaccines. As I have already said, the Commission and Parliament agree on this important issue. The Commission however cannot accept this amendment, as its proposal already includes comprehensive provisions on marker vaccines. However, we will take into account Parliament's remarks in a new recital.
Amendments Nos 20 and 29 concern the legal status of the classical swine fever diagnostic manual, which the Commission intends to adopt. After the adoption of this directive, following the opinion of the Standing Veterinary Committee, the report suggests including this manual as part of the directive itself. The Commission feels that this could create confusion from a legal point of view and thus cannot accept these amendments. However, some modifications will be introduced in the text to reinforce the concept but the manual must be an essential part of Community legislation on swine fever. Amendments Nos 24 and 25 note the need for some transitional provisions on contingency plans, which are indeed already in Article 28 of the proposal. While the Commission shares the views of the Parliament, it cannot accept these amendments.
On the other hand, the Commission can accept entirely or partially, a number of amendments. In these cases, drafting changes are also needed. These concern not only some technical aspects of the directive, like disinfection of holdings, or other contaminated materials and sampling of suspected pigs, but also some more substantial and sensitive issues, like marker vaccination and the introduction of a ban on feeding pigs with catering waste. On this last issue, I can only add to what I have already said in this Chamber last Tuesday, during the debate on the regulation of animal by-products, that the Commission is committed to ensure consistency between this directive and that regulation.
In summary, the Commission can accept the following amendments in full or in part and subject to necessary drafting changes: Amendments Nos 1, 9-11, 14, 19, 27, 31 and 32. The Commission cannot accept Amendments Nos 2-8, 12, 13, 15-18, 20-26, 28-30 and 33-37. To conclude, ladies and gentlemen, I wish once again to thank Madam Redondo and the Agriculture Committee for the excellent report and their support.
Thank you, Commissioner.
The debate is closed.
The vote will take place at 6.30 p.m.
EEC/Comoros fisheries agreement
The next item is the report (A5-0192/2001) by Mr Pérez Royo, on behalf of the Committee on Fisheries, on the proposal for a Council regulation on the conclusion of the Protocol setting out the fishing opportunities and financial contribution provided for in the Agreement between the European Economic Community and the Islamic Federal Republic of the Comoros on fishing off the Comoros for the period from 28 February 2001 to 27 February 2004 [COM(2001) 173 - C5­0144/2001 - 2001/0088(CNS)].
Mr President, the Protocol that is today submitted for our approval, between the European Union and the Islamic Federal Republic of the Comoros originates in the initial 1988 agreement and refers to the fifth period of this agreement; in other words, this is the fourth time the initial agreement has been renewed. The agreement we are going to vote on today retains a line of continuity from the previous one, while the philosophy behind it also bears similarities to most of the agreements of this kind that the European Union has signed.
The present agreement, which as I have said retains a line of continuity from the previous one, introduces only some slight quantitative changes to the number of vessels authorised to fish and to the volume of catches, and also some changes - slight as to the amount involved but appreciable in structural terms - to the financial contribution made by the Union and the companies that will benefit from the agreement.
The authorised catch volume is set at 4 600 tonnes, slightly above the previous agreement' s 4 500 tonnes but quite a long way below the historical levels of 1988 to 1994 of 6 000 tonnes. The number of vessels authorised to fish is set at 65: 40 tuna seiners and 25 surface longliners. There is an increase in the overall number of vessels, which goes up from 60 to 65. Of these, the tuna seiners correspond to the following countries: France, 21; Spain, 18; Italy, 1. As for the surface longliners, most are Spanish with a few from Portugal.
It should be noted that although the total number of vessels has risen, the number of tuna seiners, which are the ones that catch the greatest tonnage, has gone down from 44 to 40 and the number of longliners has risen from 16 to 25. These figures in fact reflect the utilisation levels achieved in practice during the time the previous agreement was in force, which were 75 to 80% for tuna seiners and over 90% for longliners, which are precisely those that have now been increased in number.
Turning now to the financial contribution, this is set at just over EUR one million: EUR 1 050 750, to be precise, or the equivalent of EUR 350 000 for each year the agreement lasts.
The main change in this section concerns the structure of this financial contribution. Whereas in the previous agreement it was split 50-50 between funds allocated for compensation and those intended for targeted measures; that is, support measures for development of the local fishing sector, technical programmes, etc. Under the new agreement, however, the funds allocated to these targeted measures make up 60% of the financial contribution. That means there is greater effort, so to say, in the development contribution to the detriment of the purely commercial aspects.
The cost distribution of the agreement is also changed. The Community budget appropriation is cut by 2.7% and in exchange the shipowners' contributions are raised by 35%. In real terms, the rate per tonne of catch goes up from EUR 20 to EUR 25.
This is a fair and balanced agreement, which brings together the various interests, and the various elements that are inevitably involved in this type of agreement. That means first of all the interests of the Islamic Federal Republic of the Comoros, the interests of the European Union, the interests of the companies that will benefit from the agreement, and last but, of course, not least the resource conservation aspect.
It is, as I say, a fair and balanced agreement, which has been passed by a very large majority in the committee and which I now ask this House to vote for.
Mr President, I should like to thank Mr Pérez Royo for his report and the efficient conduct of business in committee. He had our full support. But we have some reservations. In this policy of buying, on behalf of Community fleets, fish from third countries, I often ask myself whether it might not be better to spend the money in another way, in the interests of the regions which we set out to help. I have no difficulty whatsoever with the need to develop the fishing ports that are, in many ways, hard-pressed through restructuring and depleted stocks. I have no difficulty with the original political decision of the European Union to help the regions, particularly those of Spain and Portugal, that are highly or partly dependent on fishing.
But I have a serious problem about dealing with countries like the Comoros, which has a population of half-a-million people, and a GDP per capita of USD 700. I cannot believe that these people have any capacity whatsoever to police their waters or in any way manage their stocks. We are obviously sending - as the rapporteur pointed out - something like 65 vessels (mostly Spanish and French) into these waters. These vessels catch 40 000 tonnes of fish. How can anybody have any control over what they do or what they bring back? I tend to believe that, to put it bluntly, this is a licence to plunder.
First of all, I would like a proper evaluation, as Mr Pérez Royo requested, an economic evaluation and a cost-benefit analysis on behalf of the Union. I would like to take it further and have a social evaluation of the money we spend, to find out whether or not we contribute to the improvement of the economic and social situation of certain regions in Spain or France, where this money is supposed to go, or whether in fact we just give a licence to a small number of people, who control quite a lot of capital, to exploit the waters of a country which is in no position to control its own resources.
That is my main concern. I would prefer to take this money and spend it in the regions concerned, in Spain, Portugal or France, and spend it in such a way that we have direct control over the development we promote and in a way that we could be sure would be sustainable - for fish farming or alternative industries, perhaps.
Nevertheless I support the report. Mr Pérez Royo represents the view of the committee on this.
Mr President, honourable Members. I should like to start by thanking the rapporteur, Mr Pérez Royo, for his report on the new fisheries protocol with the Comoros. I am delighted, Mr Pérez Royo, that you have given this proposal your full and firm support.
The new protocol refers solely to tuna and makes provision - as already mentioned - for fishing opportunities for a total of 65 ships. The financial contribution paid in return will be EUR 350 000 per annum. What is so gratifying is that 60% of this sum is to be used for targeted measures to develop the local fisheries sector in the Comoros, taking special account of small-scale fishing.
A brief word on the proposed amendments. The Commission has no problem with the content of Amendments Nos 1, 3 and 4 but considers them to be superfluous because it already complies with these requirements within the framework of the Interinstitutional Agreements, especially the Framework Agreement between the European Parliament and the Commission of 5 July last year.
Unfortunately, I cannot agree to Amendment No 5. The principle which applies here is that no new mandate is required for new protocols negotiated because they are annexed to existing agreements.
I can accept Amendment No 2 in full but, here too, we feel that this is not necessary because the principles set out in it coincide with the Community's basic position on sustainable, responsible fisheries as contained, for example, in our communication on fisheries and poverty reduction and the Green Paper presented recently on the future of the common fisheries policy.
As far as Amendment No 6 is concerned, the Commission shares Parliament's concern as regards protecting the habitat of Coelacanth in the Comoros. Rather than refer to this in the text of the Council regulation, I would suggest that we proceed as follows: the Commission is prepared to write to the government of Comoros in order to convince it of the importance of this species and the problems connected with it. We shall then send a copy of this letter to the chairman of the Committee on Fisheries, Mr Varela.
Finally, I cannot accept Amendment No 7. It is an integral part of our agreement policy and all negotiating guidelines state that financial compensation for fishing opportunities must be paid partly from the EU budget and partly by the shipowners. What happens in practice is that the Community pays the financial consideration to the third country in question and the shipowners obviously pay the licence fees themselves.
Thank you very much, Commissioner.
The debate is closed.
The vote will take place at 6.30 p.m.
As there are no more items on the agenda, I shall adjourn the session for fifteen minutes before the vote.
(The sitting was suspended at 6.15 p.m. and resumed at 6.30 p.m.)
Relating to the President' s communication on the membership of the committees.
Mr President, I am sure that you will now be able to confirm with considerable relief that a large number of cases pending before the Legal Affairs Committee about the immunity of Members will now lapse.
I shall let you be the judge of your remark, Mr MacCormick.
VOTE
We shall now proceed to the vote on the topical and urgent debate.
Before the vote on Chad:
Mr President, I have a few minor changes that are required by the changed situation in Chad and an addition on which all groups agree and that are also very simple and short. In item i) the words must endorse are changed to did endorse (past tense). In item 3 of the regulatory section the following must be added to the first line: notes that the election of President Idriss Deby on 20th May 2001 was confirmed by the Chadian Constitutional Court on the 13th of June. This is because of the changed situation: it has already happened. We can therefore no longer do anything to change it. Then there is agreement on the addition of item 10 b: calls on the Commission to examine the possibility of using the consultation procedure under the terms of Article 96 of the Cotonou Convention.
Thank you, both your explanations are, therefore, technical amendments which are based on proven facts.
Mr President, the purpose of my speech was not to express my opposition. I just wanted to say that I found that the amendments tabled by Mrs Maes were in the right direction but that, nonetheless, the debate we had did not fully correspond to the text we have to vote on.
So, personally, I will not be taking part in this vote because I believe that the dimension of the responsibility of Western countries, especially France, in relation to Chad was not adequately developed in the text. I accept the amendments tabled by Mrs Maes, but personally I will not be taking part in the vote on Chad because I think it does not go far enough.
That is your prerogative, Mr Sylla. It will be noted in the Minutes.
So the first two technical amendments tabled by Mrs Maes have been incorporated. As to the phrase she read out, that is an oral amendment.
Are there any objections to taking this oral amendment into consideration?
As there are none, it shall also be integrated.
During the vote on Afghanistan:
Mr President, we thought that there should still be a vote on one section of item 6, namely the last one.
No, Mrs Maes, we isolated the phrase. We voted in two parts and both parts were approved by the House.
Before the vote on Angola:
Mr President, this is not exactly an oral amendment but rather a point of fact, and if there is no objection I would like to ask that it be corrected in the text of the joint resolution. In the sixth paragraph there is mention of the existence of three million displaced persons as a consequence of the war in Angola. The latest statistics and information gathered from international organisations and NGOs point at four million. Therefore, if there is no objection, I should like to ask that the number be corrected: four million persons and not three million.
In any case, we are not going to start voting on the joint resolution. First of all, there are two group resolutions which do not cover the entire text. I suggest that you reflect on Mr Ribeiro' s proposal whilst we vote on the other proposals. We will see if the House will accept the technical amendment tabled by the honourable Member.
On the vote on Angola:
Mr President, in order to obtain as broad a consensus and as broad an agreement as possible, I would suggest that we introduce an oral addendum to replace Amendments Nos 2, 3 and 4 as a new No 5a which reads as follows - and I trust you will forgive my poor French, I did not know we had a French-speaking president in the chair:
"Condemns all the massacres against the civilian population perpetrated by the military forces in place" .
If agreed, this would replace Amendments Nos 2, 3 and 4.
Firstly, your French is perfect, Mr Swoboda, and secondly, I am going to apply our Rules of Procedure.
Are there any objections to taking this oral amendment into consideration?
There are none
Report (A5-0184/2001) by Mr Graefe zu Baringdorf, on behalf of the Committee on Agriculture and Rural Development, on the proposal for a Council regulation on the common agricultural policy (CAP): direct support schemes (amending Regulation 1259/1999/EC) [COM(2000) 841 - C5-0762/2000 - 2000/0335(CNS)]
(Parliament adopted the legislative resolution)
Report (A5-0180/2001) by Mr González Álvarez, on behalf of the Committee on the Environment, Public Health and Consumer Policy, on the proposal for a Council decision establishing a Community mechanism for the coordination of civil protection intervention in the event of emergencies [COM(2000) 593 - C5­0543/2000 - 2000/0248(CNS)]
(Parliament adopted the legislative resolution)
Report (A5-0143/2001) by Mrs Redondo Jiménez, on behalf of the Committee on Agriculture and Rural Development, on the proposal for a Council directive on Community measures for the control of classical swine fever (COM(2000) 462 - C5­0493/2000 - 2000/0214(CNS))
(Parliament adopted the legislative resolution)
Report (A5-0192/2001) by Mr Pérez Royo, on behalf of the Committee on Fisheries, on the proposal for a Council regulation on the conclusion of the Protocol setting out the fishing opportunities and financial contribution provided for in the Agreement between the European Economic Community and the Islamic Federal Republic of the Comoros on fishing off the Comoros for the period from 28 February 2001 to 27 February 2004 [COM(2001) 173 - C5­0144/2001 - 2001/0088(CNS)]
(Parliament adopted the legislative resolution)Explanations of vote
Gonzalez Alvarez Report (A5-180/2001)
The natural, technological and environmental disasters that repeatedly cause devastation throughout entire regions of the globe have always given rise to requests for urgent measures to make civil protection interventions at Community level more effective. This has been achieved through the proposal for a decision, which I feel able to support.
As draftsman of the opinion of the Committee on Budgets, with regard to this proposal, I would like to stress how this Community mechanism for the coordination of civil protection intervention was set up on a permanent basis to respond to specific emergencies. In fact, the proposal seeks to create a body within the Commission which will coordinate the actions in the Member States.
The mechanism will cost EUR 1.5 million per year, which will be charged to the B4-3300 budget heading entitled 'Community cooperation for civil protection and situations of environmental urgency' for which there exists another legal basis that authorises a multiannual programme (2000-2004), whose grant is EUR 7.5 million. In accordance with the joint declaration of 20 July 2000, I have taken note that this additional cost is now compatible with Heading 3 of the Financial Perspective, without existing policies being cut.
I am, however, still confused on two points, which I asked the Commission to clarify in my report. First of all, the distinction between economic, actual operational costs such as the intervention teams and the assessment and co-ordination teams, and the structural costs of a more administrative nature; secondly, the risks of duplicating the actions financed under co-operation in civil protection, which also provides for exercises, exchanges of experts and the mobilisation of specific competencies.
In any case, I feel that this proposal for a decision is to be supported, and I announce that my group will be voting in favour.
Redondo Jiménez report (A5-0143/2001)
. (DE) Classical swine fever is one of the scourges of the animal world in Europe. This viral infection in pigs, which is harmless to human beings, occurs time and again because the virus is widespread in certain regions of the EU where it is carried by wild pigs.
It makes sense to develop strategies to fight this disease in periods of respite rather than crisis, strategies based on preventive measures since, if there is an outbreak, animals have to slaughtered on a massive scale.
The EU's vaccination policy is attracting more and more attention, especially since the last outbreak of foot-and-mouth. If conventional vaccines are used, the stock affected must be totally isolated for long periods.
The situation would be different if we could use marker vaccines, which are currently being investigated and improved. We must be able to distinguish between vaccinated and infected animals.
Mrs Redondo has presented a good, balanced report on the problem of classical swine fever. I support the call for more research and development on vaccines.
Using marker vaccines would give us another very useful tool with which to fight the disease in areas with a high density of pigs, obviating the need for wholesale slaughter. Hygiene plays a very important part in connection with disease. Feedingstuffs must be prepared to strict standards which can and must be controlled.
I am opposed to a total ban on swill feeding because this would destroy valuable feedingstuffs, merely because we feel we are not in a position to prepare it, that is, to heat it so as to destroy any risk of disease.
. (NL) The production of pigs has been rising sharply for years. Vegetable products that used to be eaten directly by human beings were fed to pigs and the pigs were subsequently eaten by people. The aim was more meat and cheaper meat. Too little attention was paid to animal diseases, animal welfare and human health. If we rear large numbers of animals for slaughter in artificial conditions and pack them together, diseases are give more chance to flourish. Precisely with that overcrowding of sties and the intensive transportation created by trade preventive vaccination offers the only opportunity of limiting outbreaks of disease. Yet this obvious safety measure is not taken. International trade demands meat from non-vaccinated animals. It is short-sighted that the European Commissions continues to cooperate in a non-vaccination policy in advance and mass culling of healthy animals after the event, and that the rapporteur should agree. The approach to swine fever makes trade sacred and animals fair game. This does not promise well for the promised reconsideration of vaccination after the end of the present foot-and-mouth epidemic. As a supporter of preventive vaccination and an opponent of unnecessary slaughter I am unable to agree with the rapporteur' s proposal.
I must explain, Mr President, why I cannot present explanations of vote. My 86-year-old mother came to visit the European Parliament; she watched the whole sitting; she said, 'Good, Fatuzzo! What a fine Parliament! You speak a little too much, however. You should not give so many explanations of vote.' Mother will always be mother. That is why I thought I should make her happy by not giving explanations of vote. Just for today!
(Applause and laughter)
Mr Fatuzzo, I think the applause shows just how much the House is amazed by the wisdom of your mother.
Adjournment of the session
I declare the session of the European Parliament adjourned.
(The sitting was closed at 7.00 p.m.)